Exhibit 10.47

 

 

CREDIT AGREEMENT

 

dated as of

 

January 18, 2011,

 

among

 

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY,

 


SEAGATE HDD CAYMAN,

as the Borrower,

 

The Lenders Party Hereto,

 

THE BANK OF NOVA SCOTIA,

as Administrative Agent, an Arranger and a Joint Book Runner,

 

MORGAN STANLEY SENIOR FUNDING, INC., MERRILL LYNCH PIERCE FENNER AND SMITH
INCORPORATED and BNP PARIBAS
as Syndication Agents,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Documentation Agent

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC., MERRILL LYNCH PIERCE FENNER AND SMITH
INCORPORATED and BNP PARIBAS SECURITIES CORP.

 

as

 

Joint Bookrunners

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I

DEFINITIONS

 

SECTION 1.01

 

Defined Terms

1

SECTION 1.02

 

Classification of Loans and Borrowings

34

SECTION 1.03

 

Terms Generally

34

SECTION 1.04

 

Accounting Terms; GAAP

35

SECTION 1.05

 

Exchange Rates

35

 

ARTICLE II

THE CREDITS

 

SECTION 2.01

 

Commitments

36

SECTION 2.02

 

Loans and Borrowings

36

SECTION 2.03

 

Requests for Revolving Borrowings

37

SECTION 2.04

 

Swingline Loans

38

SECTION 2.05

 

Letters of Credit

39

SECTION 2.06

 

Funding of Borrowings

45

SECTION 2.07

 

Interest Elections

46

SECTION 2.08

 

Termination and Reduction of Commitments

47

SECTION 2.09

 

Repayment of Loans; Evidence of Debt

48

SECTION 2.10

 

Prepayment of Loans

49

SECTION 2.11

 

Fees

50

SECTION 2.12

 

Interest

51

SECTION 2.13

 

Alternate Rate of Interest

52

SECTION 2.14

 

Increased Costs

52

SECTION 2.15

 

Break Funding Payments

54

SECTION 2.16

 

Taxes

54

SECTION 2.17

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

56

SECTION 2.18

 

Mitigation Obligations; Replacement of Lenders

58

SECTION 2.19

 

Change in Law

59

SECTION 2.20

 

Revolving Commitment Increases

59

SECTION 2.21

 

Collateral Release

61

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

SECTION 2.22

 

Defaulting Lenders

61

SECTION 2.23

 

Maturity Date Extension

64

 

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.01

 

Organization; Powers

65

SECTION 3.02

 

Authorization; Enforceability

65

SECTION 3.03

 

Governmental Approvals; No Conflicts

66

SECTION 3.04

 

Financial Condition; No Material Adverse Change

66

SECTION 3.05

 

Properties

67

SECTION 3.06

 

Litigation and Environmental Matters

67

SECTION 3.07

 

Compliance with Laws and Agreements

67

SECTION 3.08

 

Investment Company Status

68

SECTION 3.09

 

Taxes

68

SECTION 3.10

 

ERISA

68

SECTION 3.11

 

Disclosure

68

SECTION 3.12

 

Subsidiaries

68

SECTION 3.13

 

Insurance

68

SECTION 3.14

 

Labor Matters

69

SECTION 3.15

 

Collateral Matters

69

SECTION 3.16

 

Patriot Act, Etc.

70

 

 

 

 

ARTICLE IV

CONDITIONS

 

SECTION 4.01

 

Conditions to Initial Borrowing

70

SECTION 4.02

 

Each Credit Event

72

 

 

 

 

ARTICLE V

AFFIRMATIVE COVENANTS

 

SECTION 5.01

 

Financial Statements and Other Information

73

SECTION 5.02

 

Notices of Material Events

75

SECTION 5.03

 

Information Regarding Collateral

76

SECTION 5.03

 

Existence; Conduct of Business

76

SECTION 5.04

 

Payment of Obligations

76

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

SECTION 5.06

 

Maintenance of Properties

76

SECTION 5.07

 

Insurance

76

SECTION 5.08

 

Casualty and Condemnation

77

SECTION 5.09

 

Books and Records; Inspection Rights

77

SECTION 5.10

 

Compliance with Laws

77

SECTION 5.11

 

Use of Proceeds and Letters of Credit

77

SECTION 5.12

 

Senior Obligations

77

SECTION 5.13

 

Additional Subsidiaries

77

SECTION 5.14

 

Further Assurances

78

 

 

 

 

ARTICLE VI

NEGATIVE COVENANTS

 

SECTION 6.01

 

Indebtedness

79

SECTION 6.02

 

Liens

81

SECTION 6.03

 

Fundamental Changes

83

SECTION 6.04

 

Investments, Loans, Advances, Guarantees and Acquisitions

83

SECTION 6.05

 

Asset Sales

85

SECTION 6.06

 

Swap Agreements

87

SECTION 6.07

 

Restricted Payments

87

SECTION 6.08

 

Transactions with Affiliates

88

SECTION 6.09

 

Restrictive Agreements

88

SECTION 6.10

 

Amendment of Material Documents

89

SECTION 6.11

 

Fixed Charge Coverage Ratio

89

SECTION 6.12

 

Net Leverage Ratio

89

SECTION 6.13

 

Minimum Liquidity

89

 

 

 

 

ARTICLE VII

EVENTS OF DEFAULT

 

 

 

 

SECTION 7.01

 

Events of Default

90

SECTION 7.02

 

Exclusion of Immaterial Subsidiaries

92

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

ARTICLE VIII

THE ADMINISTRATIVE AGENT

 

 

 

 

SECTION 8.01

 

The Administrative Agent as Agent

93

SECTION 8.02

 

The Administrative Agent as Lender

93

SECTION 8.03

 

No Duties

93

SECTION 8.04

 

Reliance by the Agent and Exculpation

94

SECTION 8.05

 

Delegation of Agent’s Obligations

94

SECTION 8.06

 

Successor

94

SECTION 8.07

 

Credit Decisions

95

SECTION 8.08

 

Limitations on Obligations of Certain Transaction Parties

95

SECTION 8.09

 

Collateral and Guarantee Matters

95

 

 

 

 

ARTICLE IX

MISCELLANEOUS

 

 

 

 

SECTION 9.01

 

Notices

96

SECTION 9.02

 

Waivers; Amendments

97

SECTION 9.03

 

Expenses; Indemnity; Damage Waiver

99

SECTION 9.04

 

Successors and Assigns

101

SECTION 9.05

 

Survival

105

SECTION 9.06

 

Counterparts; Integration; Effectiveness

106

SECTION 9.07

 

Severability

106

SECTION 9.08

 

Right of Setoff

106

SECTION 9.09

 

Governing Law; Jurisdiction; Consent to Service of Process

106

SECTION 9.10

 

WAIVER OF JURY TRIAL

107

SECTION 9.11

 

Headings

108

SECTION 9.12

 

Confidentiality

108

SECTION 9.13

 

Interest Rate Limitation

108

SECTION 9.14

 

Judgment Currency

109

SECTION 9.15

 

USA Patriot Act

110

 

 

 

 

Schedule 1.01

 

Mortgaged Property

 

Schedule 2.01

 

Lenders and Initial Commitments

 

Schedule 3.06

 

Disclosed Matters

 

Schedule 3.12

 

Subsidiaries

 

Schedule 6.01

 

Existing Indebtedness

 

Schedule 6.02

 

Existing Liens

 

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

Schedule 6.04

 

Existing Investments

 

Schedule 6.09

 

Existing Restrictive Agreements

 

 

 

 

 

Exhibit A

 

Form of Assignment and Acceptance

 

Exhibit B

 

Form of U.S. Guarantee Agreement

 

Exhibit C-1

 

Form of U.S. Security Agreement

 

Exhibit C-2

 

Form of U.S. Pledge Agreement

 

Exhibit D-1

 

Form of Simpson Thacher & Bartlett LLP Legal Opinion

 

Exhibit D-2

 

Form of Arthur Cox Legal Opinion

 

Exhibit D-3

 

Form of General Counsel to STX Legal Opinion

 

Exhibit D-4

 

Form of Maples and Calder Legal Opinion

 

Exhibit E

 

Form of Intercreditor Agreement

 

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT, dated as of January 18, 2011 (this “Agreement”), among
SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY, an Irish public limited company
(“STX”), SEAGATE HDD CAYMAN, an exempted limited liability company incorporated
under the laws of the Cayman Islands (the “Borrower”), the various financial
institutions and other Persons from time to time parties hereto (the “Lenders”)
and THE BANK OF NOVA SCOTIA (“Scotia Capital”), as administrative agent (in such
capacity, “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lenders make available to the
Borrower Loans (such capitalized term, and other terms used in the preamble and
these recitals to have the meanings set forth in Article I) in an aggregate
principal amount not to exceed the Revolving Commitment; and

 

WHEREAS, the Lenders and the Issuing Banks are willing, on the terms and subject
to the conditions hereinafter set forth, to extend the Commitments and make
Loans to the Borrower and issue (or participate in) Letters of Credit;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Additional Lender” has the meaning assigned to such term in Section 2.20.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (except in the case of the
determination of the Adjusted LIBO Rate for purposes of clause (c) of the
definition of the term “Alternate Base Rate”, rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means Scotia Capital, in its capacity as administrative
agent for the Lenders hereunder, and its successors in such capacity as provided
in Article VIII.

 

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. 
Notwithstanding the foregoing, (i) no individual shall be deemed to be an
Affiliate of a Person solely by reason of his or her being an officer or
director of such Person and (ii) Thanachart Bank shall be deemed to be an
Affiliate of The Bank of Nova Scotia.

 

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Base Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%.  Any change in the Alternate Base
Rate due to a change in the Base Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Base Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, respectively.

 

“Alternative Currency” means any currency that is freely available, freely
transferable and freely convertible into dollars and in which dealings in
deposits are carried on in the New York, London or Tokyo interbank markets,
provided that such currency is reasonably acceptable to the Administrative Agent
and the applicable Issuing Bank.

 

“Alternative Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Equivalent of the aggregate undrawn and unexpired amount of all outstanding
Alternative Currency Letters of Credit at such time plus (b) the Dollar
Equivalent of the aggregate principal amount of all LC Disbursements in respect
of Alternative Currency Letters of Credit that have not yet been reimbursed at
such time.

 

“Alternative Currency Letter of Credit” means a Letter of Credit denominated in
an Alternative Currency.

 

“Applicable Margin” means, for any day, with respect to any Eurodollar Loan or
ABR Loan or with respect to the commitment fees payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption
“Eurodollar Spread,” “ABR Spread” or “Commitment Fee Rate,” as the case may be,
based upon the corporate issuer rating (or the equivalent thereof) (referred to
as the “Issuer Ratings”) of the Borrower or one of its parent entities issued by
Moody’s, S&P and Fitch, respectively, applicable on such date to the Borrower or
one of its parent entities, as applicable:

 

2

--------------------------------------------------------------------------------


 

Issuer Rating

 

Eurodollar
Spread

 

ABR
Spread

 

Commitment Fee 
Rate

 

Category 1

 

Equal to or higher than:

BBB- by S&P
Baa3 by Moody’s
BBB- by Fitch

 

1.75

%

0.75

%

0.300

%

 

 

 

 

 

 

 

 

Category 2

 

BB+ by S&P
Ba1 by Moody’s
BB+ by Fitch

 

2.00

%

1.00

%

0.350

%

 

 

 

 

 

 

 

 

Category 3

 

BB by S&P
Ba2 by Moody’s
BB by Fitch

 

2.25

%

1.25

%

0.400

%

 

 

 

 

 

 

 

 

Category 4

 

Equal to or lower than:
BB- by S&P
Ba3 by Moody’s
BB- by Fitch

 

2.50

%

1.50

%

0.450

%

 

For purposes of the foregoing, (a) if any of Moody’s, Fitch or S&P shall not
have in effect an Issuer Rating (other than by reason of the circumstances
referred to in the last sentence of this clause), then the remaining two rating
agencies shall be used and if the Issuer Rating established or deemed to have
been established by the two remaining rating agencies shall fall within
different Categories, the Applicable Margin and commitment fee shall be based on
the higher of the two ratings unless one of the two ratings is two or more
Categories lower than the other, in which case the Applicable Margin and
commitment fee shall be determined by reference to the Category next lower than
that of the higher of the two ratings.  If only two rating agencies have Issuer
Ratings in effect, and one rating agency thereafter shall not have an Issuer
Rating in effect (other than by reason of the last sentence of this clause),
then such rating agency shall be deemed to have established a rating in Category
4.  If there are three rating agencies providing Issuer Ratings, and all three
Issuer Ratings fall into different Categories, the pricing shall be based on the
middle Category of the three Issuer Ratings provided. If two of the Issuer
Ratings fall into the same category but the third Issuer Rating is different,
then the pricing shall be based on the majority rating.  If the Issuer Rating
established or deemed to have been established by a rating agency shall be
changed (other than as a result of a change in the rating system of such rating
agency), such change shall be effective as of the date on which it is first
announced by the applicable rating agency, irrespective of when notice of such
change shall have been furnished by the Borrower to the Administrative Agent and
the Lenders pursuant to delivery of financial information or otherwise.  Each
change in the Applicable Margin and commitment fee shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change.  If the rating
system of a rating agency shall change, or if such rating agency shall cease to
be in the business of rating borrowers, then

 

3

--------------------------------------------------------------------------------


 

the Borrower and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Margin and commitment fee shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.

 

On and following the date of the Collateral Release, if the Issuer Rating from
two or more rating agencies (so long as all three rating agencies are providing
Issuer Ratings) or either rating agency (if only two of the three rating
agencies are providing Issuer Ratings) is not Category 1 (or higher), then the
Applicable Margin for Eurodollar Loans and ABR Loans set forth above shall be
increased by 0.250%, and the commitment fee shall be increased by 0.05% and such
increased margin shall remain in effect until the date on which at least two of
the rating agencies have issued Category 1 (or higher) Issuer Ratings (if all
three rating agencies are providing Issuer Ratings) or the date on which at
least one of the rating agencies has issued Category 1 (or higher) Issuer
Ratings (if only two of the rating agencies are providing Issuer Ratings).

 

“Applicable Percentage” means, at any time with respect to any Lender, the
percentage of the aggregate Revolving Commitments represented by such Lender’s
Revolving Commitment at such time.  If the Revolving Commitments have terminated
or expired, the Applicable Percentages shall be determined based upon the
Revolving Commitments most recently in effect, giving effect to any assignments
after such termination or expiration.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Base Rate” means, at any time, the rate of interest then most recently
established by the Administrative Agent in New York as its base rate for dollars
loaned in the United States.  The Base Rate is not necessarily intended to be
the lowest rate of interest determined by the Administrative Agent in connection
with extensions of credit.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Book Runner” means each of Scotia Capital, Morgan Stanley Senior Funding, Inc.,
Merrill Lynch Pierce Fenner and Smith Incorporated and BNP Paribas Securities
Corp., in their capacities as Book Runners.

 

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

 

4

--------------------------------------------------------------------------------


 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Calculation Date” means (a) the last Business Day of each calendar month and
(b) if on the last Business Day of any calendar week the total Revolving
Exposures exceed 75% of the total Revolving Commitments (giving effect to any
reductions in the Revolving Commitments scheduled to occur on such day), such
Business Day.

 

“Capital Expenditures” means, for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of
STX, the Borrower and the Subsidiaries that are (or would be) set forth in a
consolidated statement of cash flows of STX for such period prepared in
accordance with GAAP and (b) Capital Lease Obligations incurred by STX, the
Borrower and the Subsidiaries during such period, provided that the term
“Capital Expenditures” (i) shall be net of landlord construction allowances,
(ii) shall not include expenditures to the extent they are made with the
proceeds of the issuance of Equity Interests of STX, the Borrower or any
Subsidiary after the Effective Date, (iii) shall not include expenditures of
proceeds of insurance settlements, condemnation awards and other settlements in
respect of lost, destroyed, damaged or condemned assets, equipment or other
property to the extent such expenditures are made to replace or repair such
lost, destroyed, damaged or condemned assets, equipment or other property or
otherwise to acquire assets useful in the business of STX, the Borrower or any
Subsidiary within 365 days of receipt of such proceeds, (iv) shall not include
the purchase price of equipment to the extent the consideration therefor
consists of used or surplus equipment being traded in at such time or the
proceeds of a concurrent sale of such used or surplus equipment, in each case in
the ordinary course of business, and (v) shall not include expenditures to the
extent they are made with the proceeds of sales of assets outside the ordinary
course of business that are permitted by Section 6.05.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided that all leases that would have been treated as operating leases under
GAAP on the date hereof shall continue to be so treated notwithstanding any
change in GAAP that would re-classify such leases as capital leases.

 

5

--------------------------------------------------------------------------------


 

“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars, with the Administrative Agent pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent (and “Cash Collateralization” has a corresponding meaning).

 

“Cash Management Obligations” has the meaning assigned to such term in
clause (c) of the definition of the term “Obligations”.

 

“Cash-Pay Preferred Equity” means any preferred shares or other preferred Equity
Interests that are issued by STX or ST and that require the payment of mandatory
cash dividends.

 

“Cayman Pledge Agreement” means a Share Mortgage, substantially in a form to be
agreed upon by the Borrower and the Administrative Agent, between each Loan
Party that owns Equity Interests of any Subsidiary organized under the laws of
the Cayman Islands that would constitute Collateral if such Loan Party executed
a Cayman Pledge Agreement and the Administrative Agent for the benefit of the
Secured Parties.

 

“Cayman Security Agreement” means a Deed of Charge, substantially in a form to
be agreed upon by the Borrower and the Administrative Agent, between each Loan
Party that is incorporated or organized under the laws of the Cayman Islands or
that owns material Collateral located in the Cayman Islands and the
Administrative Agent for the benefit of the Secured Parties.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

 

“CFC Subsidiary” means, with respect to any U.S. Subsidiary, a subsidiary of
such U.S. Subsidiary that is a controlled foreign corporation within the meaning
of Section 957 of the Code and any wholly-owned Subsidiary of such controlled
foreign corporation that is treated as a disregarded entity for U.S. Federal
income tax purposes.

 

“Change in Control” means:

 

(a)           the acquisition of direct ownership, beneficially or of record, by
any Person other than HDD Holdings of any Equity Interests in the Borrower;

 

(b)           the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person or group (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder as in effect on the
date hereof), of Equity Interests in STX representing greater than 35% of the
aggregate ordinary voting power and aggregate equity value represented by the
issued and outstanding Equity Interests in STX;

 

(c)           occupation of a majority of the seats (other than vacant seats) on
the board of directors of STX, HDD Holdings or the Borrower by Persons who were
neither (i) nominated by at least a majority of the board of directors of STX,
HDD Holdings or the

 

6

--------------------------------------------------------------------------------


 

Borrower, as applicable, nor (ii) appointed by a vote of a majority of directors
so nominated; or

 

(d)           the occurrence of a “Change in Control” as defined in any Senior
Note Document or any document governing or evidencing any extension, renewal,
refinancing or replacement of any Senior Notes permitted pursuant to
Section 6.01(a)(ii).

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement. 
Whenever there is a reference in this Agreement to the adoption of any
applicable law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Bank (or its LIBO
lending office) with any request or directive (whether or not having the force
of law) made after the Effective Date, notwithstanding anything contained herein
to the contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, guidelines or directives in connection therewith shall be
deemed to have gone into effect and adopted after the Effective Date.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment or Swingline Commitment.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all “Collateral,” as defined in any applicable
Security Document.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)           the Administrative Agent shall have received from each Loan Party
a counterpart of each of (i) the applicable Guarantee Agreement, (ii) in the
case of any Loan Party that executes the U.S. Guarantee Agreement, the
Indemnity, Subrogation and Contribution Agreement, (iii) in the case of any Loan
Party that owns any Equity Interests in any Subsidiary that is organized under
the laws of the United States of America (including any State thereof and the
District of Columbia) that would constitute Collateral if such Loan Party
executed the U.S. Pledge Agreement, the U.S. Pledge Agreement, (iv) in the case
of any Loan Party that is a U.S. Loan Party or that owns any material Collateral
located in the United States of America (including any State thereof and the
District of Columbia), the U.S. Security Agreement, (v) in the case of any Loan

 

7

--------------------------------------------------------------------------------


 

Party that owns any Equity Interests in any Subsidiary that is organized under
the laws of the Cayman Islands that would constitute Collateral if such Loan
Party executed a Cayman Pledge Agreement, a Cayman Pledge Agreement, (vi) in the
case of any Loan Party that is organized under the laws of the Cayman Islands or
owns any material Collateral located in the Cayman Islands, a Cayman Security
Agreement, and (vii) in the case of any Loan Party that (A) owns any Equity
Interests in any Subsidiary that is organized under the laws of Singapore, the
Netherlands or Northern Ireland or in the case of STX (or any of its permitted
successors), Ireland, or (B) that is organized under the laws of Singapore, the
Netherlands or Northern Ireland or in the case of STX (or any of its permitted
successors), Ireland, or owns any material Collateral located in Singapore, the
Netherlands or Northern Ireland, or in the case of STX (or any of its permitted
successors), Ireland, the applicable Foreign Security Agreement;

 

(b)           (i)            all outstanding Equity Interests of the Borrower,
(ii) to the extent owned directly by any Loan Party, all outstanding Equity
Interests of each Subsidiary organized under the laws of any of the Collateral
Jurisdictions and (iii) all outstanding Equity Interests of each Subsidiary
owned by a Loan Party that is organized under the laws of any of the Collateral
Jurisdictions, in each case shall have been pledged pursuant to the applicable
Security Document and, unless the Administrative Agent shall otherwise agree,
the Administrative Agent shall have received certificates or other instruments
representing all such Equity Interests that are in certificated form, together
with stock powers or other instruments of transfer with respect thereto endorsed
in blank;

 

(c)           all Indebtedness for borrowed money of STX, the Borrower and each
Subsidiary that is owing to any Loan Party organized under the laws of any of
the Collateral Jurisdictions shall be evidenced by a promissory note and shall
have been pledged pursuant to the applicable Security Document and, unless the
Administrative Agent shall otherwise agree, the Administrative Agent shall have
received all such promissory notes, together with instruments of transfer with
respect thereto endorsed in blank;

 

(d)           all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to (i) create the Liens
intended to be created by the Security Documents and (ii) perfect such Liens to
the extent required by, and with the priority required by, the applicable
Security Document, shall have been filed, registered or recorded or delivered to
the Administrative Agent for filing, registration or recording;

 

(e)           the Administrative Agent shall have received (i) counterparts of a
Mortgage with respect to each Mortgaged Property duly executed and delivered by
the record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each such Mortgage in respect of a Mortgaged Property located in the
United States of America (including any State thereof and the District of
Columbia) or, if reasonably requested by the Administrative Agent and available
on commercially reasonable terms (and to the extent customarily delivered in
connection with secured financings in the relevant jurisdiction), outside the
United States of America as a valid first Lien on the Mortgaged

 

8

--------------------------------------------------------------------------------


 

Property described therein, free of any other Liens except as expressly
permitted by Section 6.02, together with such endorsements, coinsurance and
reinsurance as the Administrative Agent may reasonably request, and (iii) such
survey affidavits and other documents as the Administrative Agent may reasonably
request with respect to any such Mortgage or Mortgaged Property and as are
customarily delivered in connection with secured financings in the relevant
jurisdiction; and

 

(f)            within 30 days after the request therefor by the Administrative
Agent (or such longer period as the Administrative Agent may agree in its
discretion), the Borrower shall have delivered to the Administrative Agent a
signed copy of an opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to such matters set forth in this definition as the
Administrative Agent may reasonably request.

 

Notwithstanding anything in this definition to the contrary, (i) none of STX,
the Borrower or any Subsidiary shall be required to enter into any Security
Document that is prepared under and governed by the laws of any jurisdiction
other than the Collateral Jurisdictions or to take any action to perfect the
security interests created under such Security Documents except as necessary
under the laws of the applicable Collateral Jurisdiction in order to perfect
such security interests, (ii) no Guarantee by any Person or security interest
with respect to any asset shall be required pursuant to this definition if the
Administrative Agent determines, after consultation with the Borrower, that
(A) providing such Guarantee or taking a security interest in such asset would
(x) violate the law of the jurisdiction in which such asset is located or the
law of the jurisdiction where the Person providing such Guarantee or owning such
asset is organized, (y) violate the terms of any material contract binding on
STX, the Borrower or any Subsidiary (but only to the extent that the
restrictions in all such contracts, taken as a whole, do not materially limit
the Collateral that would otherwise be pledged pursuant to the Collateral and
Guarantee Requirement and Section 5.13(b) to secure the Obligations) or
(z) result in a material adverse tax consequence to the Person providing such
Guarantee or granting such security interest or (B) the cost to STX, the
Borrower or any Subsidiary of providing such Guarantee or granting and
perfecting a Lien in such asset would be excessive in view of the related
benefits to be received by the Lenders therefrom, (iii) no Obligation of any
U.S. Loan Party shall be required to be Guaranteed by, or supported by a
security interest with respect to any asset of, any CFC Subsidiary or any
Qualified CFC Holding Company, in each case of any U.S. Subsidiary and
(iv) (A) the pledge of Equity Interests of any CFC Subsidiaries of a U.S.
Subsidiary to secure the Obligations of any U.S. Loan Party shall not include
(x) more than 65% of the outstanding voting Equity Interests of each “first
tier” CFC Subsidiary directly owned by such U.S. Subsidiary or (y) any Equity
Interests of any CFC Subsidiary of such U.S. Subsidiary that is not a “first
tier” CFC Subsidiary of such U.S. Subsidiary and (B) the pledge of Equity
Interests of any Qualified CFC Holding Company of any U.S. Subsidiary to secure
the Obligations of any U.S. Loan Party shall not include (x) more than 65% of
the outstanding voting Equity Interests of each “first tier” Qualified CFC
Holding Company directly owned by such U.S. Subsidiary and (y) any Equity
Interests of any Qualified CFC Holding Company of such U.S. Subsidiary that is
not a “first tier” Qualified CFC Holding Company of such U.S. Subsidiary.

 

9

--------------------------------------------------------------------------------


 

“Collateral Jurisdictions” means the United States of America (including any
State thereof and the District of Columbia), the Cayman Islands, Singapore, the
Netherlands and Northern Ireland, and solely with respect to STX (or any of its
permitted successors), Ireland.

 

“Collateral Release” has the meaning assigned to such term in Section 2.21(b).

 

“Collateral Release Date” means the date upon which the Collateral Release is
fully and finally effectuated pursuant to the terms of Section 2.21.

 

“Commitment” means (a) with respect to any Lender, such Lender’s Revolving
Commitment and (b) with respect to any Swingline Lender, its Swingline
Commitment.

 

“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum of (i) the interest expense (including imputed interest expense in
respect of Capital Lease Obligations and the implied interest in respect of
Permitted Receivables Financings) of STX, the Borrower and the Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP, plus
(ii) any interest accrued during such period in respect of Indebtedness of STX,
the Borrower or any Subsidiary that is required to be capitalized rather than
included in consolidated interest expense for such period in accordance with
GAAP, plus (iii) any cash payments made during such period in respect of
obligations referred to in clause (b)(ii) below that were amortized or accrued
in a previous period, plus (iv) to the extent not otherwise included,
commissions, discounts, yields and other fees, charges and amounts incurred in
connection with any Permitted Receivables Financing during such period that are
payable to any Person other than STX, the Borrower or any Subsidiary and any
other amounts for such period that are comparable to or in the nature of
interest under any Permitted Receivables Financing (including losses on the sale
of assets relating to any Permitted Receivables Financing accounted for as a
“true sale”), minus (b) the sum of (i) to the extent included in such
consolidated interest expense for such period, non-cash amounts attributable to
amortization of financing costs paid in a previous period, plus (ii) to the
extent included in such consolidated interest expense for such period, non-cash
amounts attributable to amortization of debt discounts or accrued interest or
dividends payable in kind for such period.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period (including, to the extent not otherwise included in consolidated
interest expense for such period, commissions, discounts, yields and other fees,
charges and amounts incurred during such period in connection with any Permitted
Receivables Financing that are payable to any Person other than STX, the
Borrower or any Subsidiary and any other amounts for such period comparable to
or in the nature of interest under any Permitted Receivables Financing
(including losses on the sale of assets relating to any Permitted Receivables
Financing accounted for as a “true sale”)), (ii) consolidated income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
for such period, (iv) all extraordinary charges during such period, (v) non-cash
expenses

 

10

--------------------------------------------------------------------------------


 

during such period resulting from (A) the grant of stock or stock options to
management and employees of STX, the Borrower or any Subsidiary or (B) the
treatment of such options under variable plan accounting, (vi) the aggregate
amount of deferred financing expenses for such period, (vii) all other non-cash
charges, non-cash expenses or non-cash losses of STX, the Borrower or any
Subsidiary for such period (excluding any such charge, expense or loss incurred
in the ordinary course of business that constitutes an accrual of or a reserve
for cash charges for any future period), provided, however, that cash payments
made in such period or in any future period (other than payments made under the
terms of the Deferred Compensation Plans to, or for the benefit of, participants
in such Deferred Compensation Plans) in respect of such non-cash charges,
expenses or losses (excluding any such charge, expense or loss incurred in the
ordinary course of business that constitutes an accrual of or a reserve for cash
charges for any future period) shall be subtracted from Consolidated Net Income
in calculating Consolidated EBITDA in the period when such payments are made,
and (viii) any non-recurring fees, expenses or charges realized by STX, the
Borrower or any Subsidiary for such period related to any offering of Equity
Interests or incurrence of Indebtedness permitted to be issued or incurred under
Section 6.01 (whether or not successful) or any acquisitions or dispositions by
STX, the Borrower or any Subsidiary permitted hereunder and fees, expenses and
charges related to the execution, delivery and performance of the Loan Documents
by STX and the Borrower, and minus (b) without duplication and to the extent
included in determining such Consolidated Net Income, (i) any extraordinary
gains for such period, (ii) interest income for such period and (iii) all
non-cash items increasing Consolidated Net Income for such period (excluding any
items that represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges in any prior period that are described in the
parenthetical to clause (a)(vii) above), all determined on a consolidated basis
in accordance with GAAP.  For purposes of calculating the Net Leverage Ratio or
the Fixed Charge Coverage Ratio as of any date, if STX, the Borrower or any
Subsidiary has made any Material Acquisition permitted by Section 6.04 or any
Material Sale outside of the ordinary course of business permitted by
Section 6.05 during the period of four consecutive fiscal quarters ending on the
date on which the most recent fiscal quarter ended, Consolidated EBITDA for the
relevant period for testing compliance shall be calculated after giving pro
forma effect thereto, as if such Material Acquisition or Material Sale outside
of the ordinary course of business (and any related incurrence, repayment or
assumption of Indebtedness with any new Indebtedness being deemed to be
amortized over the applicable testing period in accordance with its terms) had
occurred on the first day of the relevant period for testing compliance.  Any
pro forma calculations pursuant to the immediately preceding sentence shall be
determined in good faith by a Financial Officer of the Borrower and may include
adjustments (A) for all purposes under this Agreement, for operating expense
reductions that would be permitted pursuant to Article XI of Regulation S-X
under the Securities Act of 1933, as amended, or (B) for all purposes under this
Agreement other than for purposes of determining whether any acquisition
complies with clause (p)(ii)(A) of Section 6.04, to eliminate the actual,
historical operating expenses attributable to any lease or other contract, any
personnel or any facility as a direct result of the termination of such lease or
other contract, the termination of such personnel or the closing of such
facility, in each case only if such termination or closing has been effected
within three months after an acquisition in

 

11

--------------------------------------------------------------------------------


 

connection with such acquisition, provided that the Borrower’s calculation of
such adjustments is set forth in a certificate signed by a Financial Officer of
the Borrower.

 

“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Cash Interest Expense for such period, (b) Capital Expenditures for such period
and (c) all cash dividends paid or payable during such period in respect of
Cash-Pay Preferred Equity, provided that such dividends shall be multiplied by a
fraction the numerator of which is one and the denominator of which is one minus
the effective combined tax rate of STX (expressed as a decimal) for such period
(as estimated in good faith by a Financial Officer of STX).  For purposes of
calculating compliance with Section 6.11, as of any date, if STX, the Borrower
or any Subsidiary has made any Material Acquisition permitted by Section 6.04 or
any Material Sale outside of the ordinary course of business permitted by
Section 6.05 during the period of four consecutive fiscal quarters ending on the
date on which the most recent fiscal quarter ended, Consolidated Fixed Charges
for the relevant period for testing compliance shall be calculated after giving
pro forma effect thereto, as if such acquisition or sale, transfer, lease or
other disposition of assets outside of the ordinary course of business (and any
related incurrence, repayment or assumption of Indebtedness with any new
Indebtedness being deemed to be amortized over the applicable testing period in
accordance with its terms) had occurred on the first day of the relevant period
for testing compliance.

 

“Consolidated Net Income” means, for any period, the net income or loss of STX,
the Borrower and the Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP, provided that, except as otherwise provided in
the definition of Consolidated EBITDA with respect to the calculation of the Net
Leverage Ratio or the Fixed Charge Coverage Ratio, there shall be excluded from
such net income or loss (a) the income of any Person (that is not a Subsidiary)
in which any other Person (other than STX, the Borrower or any Subsidiary or any
director holding qualifying shares in compliance with applicable law) owns an
Equity Interest, except to the extent of the amount of dividends or other
distributions actually paid to STX, the Borrower or any Subsidiary by such
Person during such period, and (b) the income or loss of any Person accrued
prior to the date on which it becomes a Subsidiary or is merged into or
consolidated with STX, the Borrower or any Subsidiary or the date on which such
Person’s assets are acquired by STX, the Borrower or any Subsidiary .

 

“Consolidated Total Assets” means, as of any date, the total assets of the
Borrower and its subsidiaries on such date determined on a consolidated basis in
accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

 

“Controlling” and “Controlled” have meanings correlative thereto.

 

12

--------------------------------------------------------------------------------


 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

“Defaulting Lender” shall mean, at any time, a Lender (a) that has failed for
three or more Business Days to comply with its obligations under this Agreement
to make a Loan and/or to make a payment to an Issuing Bank in respect of a
Letter of Credit or to a Swingline Lender in respect of a Swingline Loan (each a
“funding obligation”), (b) that has notified the Administrative Agent or the
Borrower, or has stated publicly, that it will not comply with any such funding
obligation hereunder, or has defaulted on, its obligation to fund generally
under any other loan agreement, credit agreement or other financing agreement,
(c) that has, for three or more Business Days, failed to confirm in writing to
the Administrative Agent, in response to a written request of the Administrative
Agent, that it will comply with its funding obligations hereunder, or (d) with
respect to which a Lender Insolvency Event has occurred and is continuing.

 

“Deferred Compensation Plans” means (a) the deferred compensation plan dated as
of January 1, 2002, of Seagate US LLC (as amended, waived, supplemented or
otherwise modified from time to time), (b) any other plan established in lieu
of, or to renew or replace, in whole or in part, any plan referred to in clause
(a) above or this clause (b) and (c) any Guarantee by STX or any Subsidiary of
any obligation under any Deferred Compensation Plan referred to in clause (a) or
(b) above.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“Documentation Agent” means Wells Fargo Bank, National Association.

 

“Dollar Equivalent” means, on any date of determination, (a) for the purposes of
determining compliance with Article VI or the existence of an Event of Default
under Article VII, with respect to any amount denominated in a currency other
than dollars, the equivalent in dollars of such amount, determined in good faith
by the Borrower in a manner consistent with the way such amount is or would be
reflected on the audited consolidated financial statements delivered pursuant to
Section 5.01(a) for the fiscal year in which such determination is made, and
(b) for the purposes of Article II, with respect to any amount denominated in an
Alternative Currency, the equivalent in dollars of such amount, determined by
the Administrative Agent pursuant to Section 1.05(a) using the applicable
Exchange Rate with respect to such Alternative Currency.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Effective Date” means the date upon which the conditions in Section 4.01 have
been satisfied or waived by the Lenders.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or other legally enforceable
requirements issued, promulgated or entered into by or with any Governmental
Authority, relating to the

 

13

--------------------------------------------------------------------------------


 

protection of the environment, preservation or reclamation of natural resources
or the presence, management, Release or threatened Release of any Hazardous
Material.

 

“Environmental Liability” means any liabilities, obligations, damages, claims,
actions, suits, judgments or orders, contingent or otherwise (including any
costs of environmental remediation, administrative oversight costs, fines,
penalties or indemnities), of STX, the Borrower or any Subsidiary resulting from
or relating to (a) the non-compliance with any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standards (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan whether or not waived,
(c) the filing pursuant to Section 412 of the Code or Section 302 of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) the incurrence by the Borrower or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan, (e) a
determination that any Plan is, or is expected to be, in “at-risk” status
(within the meaning of Section 430 of the Code or Section 303 of ERISA); (f) the
receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan under Section 4042 of
ERISA, (g) the incurrence by the Borrower or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan or (h) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, in reorganization or in endangered or critical status, within the
meaning of Section 305 or Title IV of ERISA, as applicable.

 

14

--------------------------------------------------------------------------------


 

“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Exchange Rate” means, on any day, with respect to any Alternative Currency, the
rate at which such Alternative Currency may be exchanged into dollars, as set
forth at approximately 11:00 a.m., New York City time, on such day on the
applicable Reuters World Spot Page.  In the event that any such rate does not
appear on any Reuters World Spot Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
reasonably selected by the Administrative Agent in consultation with the
Borrower for such purpose or, at the discretion of the Administrative Agent in
consultation with the Borrower, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
Alternative Currency are then being conducted, at or about 10:00 a.m., local
time, on such day for the purchase of the applicable Alternative Currency for
delivery two Business Days later, provided that, if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any other reasonable method it deems appropriate to
determine such rate, and such determination shall be presumed correct absent
manifest error.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower under any Loan Document, (a) income or
franchise taxes (i) imposed on (or measured by) its net income by the United
States of America, or by the jurisdiction under the laws of which such recipient
is organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, or (ii) as a result
of a present or former connection between such recipient and the jurisdiction of
the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from such Lender’s, such Issuing Bank’s or any other recipient’s having
executed, delivered or performed its obligations or received a payment under, or
enforced, any Loan Document), (b) any branch profits taxes imposed by the United
States of America or any similar tax imposed by any other jurisdiction described
in clause (a) above, (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.18(b)), any withholding
tax that (i) is in effect and would apply to amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party to this Agreement (or
designates a new lending office), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from the Borrower
with respect to any withholding tax pursuant to Section 2.16(a), or (ii) is
attributable to such Foreign Lender’s failure to comply with Section 2.16(f) and
(d) any United States withholding taxes imposed by reason of Sections 1471
through 1474 of the Code, as of the date of this Agreement and any regulations
or official interpretations thereof.

 

15

--------------------------------------------------------------------------------


 

“Extending Lender” has the meaning assigned to such term in Section 2.23.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fee Letter” means the Administrative Agent’s Fee Letter, dated December 22,
2010, between the Borrower and the Administrative Agent.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of STX or the Borrower, as
the case may be.

 

“Fitch” means Fitch Inc.

 

“Fixed Charge Coverage Ratio” has the meaning assigned to such term in
Section 6.11.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the jurisdiction in which the Borrower is located.

 

“Foreign Security Agreement” means, with respect to any Loan Party organized
under the laws of Singapore, the Netherlands or Northern Ireland or in the case
of STX (or any of its permitted successors), Ireland, or with respect to the
Equity Interests of any Foreign Subsidiary organized under the laws of
Singapore, the Netherlands or Northern Ireland, or in the case of STX (or any of
its permitted successors), Ireland that are owned by any Loan Party, or with
respect to any Loan Party that owns any material Collateral located in
Singapore, the Netherlands or Northern Ireland, or in the case of STX (or any of
its permitted successors), Ireland a security or pledge agreement, or any
similar document or instrument, that (a) creates a perfected Lien on all or
substantially all tangible and intangible assets (including Equity Interests in
other Subsidiaries of such Foreign Subsidiary) of the applicable Loan Party
organized in such jurisdiction, or on the Equity Interests in such Foreign
Subsidiary owned by the applicable Loan Party, or in the material assets of the
applicable Loan Party located in such jurisdiction, as the case may be, in each
case prior to any other Lien on any of such assets or Equity Interests (other
than Liens permitted pursuant to Section 6.02), (b) provides rights and benefits
to the Administrative Agent and the other Secured Parties with respect to such
assets substantially the same as the rights and benefits provided by the U.S.
Security Agreement and the U.S. Pledge Agreement (except as prohibited by
applicable law) and (c) is otherwise in form and substance reasonably
satisfactory to the Administrative Agent, in each case entered into by the
applicable Loan Party and the Administrative Agent for the benefit of the
Secured Parties.

 

16

--------------------------------------------------------------------------------


 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than (a) the United States of America (including any State
thereof and the District of Columbia) or (b) the Cayman Islands.

 

“Foreign Subsidiary Guarantee Agreement” means an agreement between any Foreign
Subsidiary and the Administrative Agent that (a) provides a Guarantee of the
Obligations by such Foreign Subsidiary in favor of, and other rights and
benefits to, the Administrative Agent and the other Secured Parties
substantially the same as the Guarantee of the Obligations and the other rights
and benefits provided by the U.S. Guarantee Agreement (except as prohibited by
applicable law) and (b) is otherwise in form and substance reasonably
satisfactory to the Administrative Agent.

 

“Funded Indebtedness” means, as of any date, the sum of (a) the aggregate
principal amount of Indebtedness of STX, the Borrower and the Subsidiaries
outstanding as of such date, in the amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP,
(b) without duplication, the aggregate amount of any Guarantee by STX, the
Borrower or any Subsidiary of any such Indebtedness of any other Person,
(c) without duplication, the principal amount of any Permitted Receivables
Financing as of such date and (d) without duplication, the aggregate liquidation
value (or equivalent thereof) of Cash-Pay Preferred Equity (including any
deferred dividend payments with respect thereto) as of such date.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

 

17

--------------------------------------------------------------------------------


 

“Guarantee Agreements” means (a) with respect to each U.S. Loan Party, each Loan
Party organized under the laws of the Cayman Islands and each other Loan Party
reasonably designated by the Administrative Agent, the U.S. Guarantee Agreement
and (b) with respect to each other Loan Party, a Foreign Subsidiary Guarantee
Agreement.

 

“Guarantors” means, collectively, STX, Seagate Technology (US), STI, HDD
Holdings, ST, and all other direct and indirect Subsidiaries of STX required to
deliver a guaranty of the Obligations pursuant to Section 5.13 of this
Agreement.

 

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes, and all substances or wastes
regulated pursuant to any applicable Environmental Law, including any material
listed as a hazardous substance under Section 101(14) of CERCLA.

 

“HDD Holdings” means Seagate Technology HDD Holdings, an exempted limited
liability company incorporated under the laws of the Cayman Islands.

 

“Immaterial Subsidiary” means, on any day, a Subsidiary that holds less than
2.50% of the Consolidated Total Assets as of the last day of the fiscal quarter
of STX most recently ended prior to such day, provided that the term “Immaterial
Subsidiary” shall not include any wholly-owned Subsidiary that has executed and
delivered to the Administrative Agent a Guarantee Agreement (or, if applicable,
a supplement thereto) and satisfied the Collateral and Guarantee Requirement (to
the extent applicable to such Subsidiary).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business and any
earn-out obligation until such obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP), (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) the amount of
all Permitted Receivables Financings of such Person and (l) all Cash-Pay
Preferred Equity.  The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with

 

18

--------------------------------------------------------------------------------


 

such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.  Notwithstanding anything to the contrary in
this paragraph, the term “Indebtedness” shall not include (i) obligations under
Swap Agreements, (ii) agreements providing for indemnification, purchase price
adjustments or similar obligations incurred or assumed in connection with the
acquisition or disposition of assets or stock, (iii) liabilities incurred under
the Deferred Compensation Plans or (iv) liabilities customarily incurred under
the Platinum Leases.

 

“Indemnified Taxes” means Taxes imposed on or with respect to any payment to be
made by or on account of any obligations of the Borrower or any Loan Party under
any Loan Document other than Excluded Taxes.

 

“Indemnity, Subrogation and Contribution Agreement” means the Indemnity,
Subrogation and Contribution Agreement, dated as of the Effective Date, in a
form to be agreed upon by the Borrower and the Administrative Agent, among STX,
the Borrower, each Subsidiary Loan Party that executes the U.S. Guarantee
Agreement and the Administrative Agent.

 

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
Effective Date, among the Administrative Agent (in its capacity as the First
Lien Representative), Wells Fargo, National Association as the Second Priority
Representative, the Borrower, STX and certain Loan Parties, in substantially the
form of Exhibit E hereto.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine or twelve months) thereafter, as the
Borrower may elect, provided that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest

 

19

--------------------------------------------------------------------------------


 

Period.  For purposes hereof, the date of a Borrowing initially shall be the
date on which such Borrowing is made and, in the case of a Revolving Borrowing,
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Investment” has the meaning assigned to such term in Section 6.04.

 

“Investment Grade Period” means any period (a) commencing on the first day on
which (x) two or more of the Issuer Ratings are Investment Grade Ratings and
(y) no Default or Event of Default has occurred and is continuing and (b) ending
on the date on which two or more of the Issuer Ratings are no longer Investment
Grade Ratings.

 

“Investment Grade Ratings” means that two or more of the following Issuer
Ratings have been concurrently established by the applicable rating agencies:
BBB- (or, for purposes of Section 6.05, BBB) or higher from S&P, Baa3 (or, for
purposes of Section 6.05, Baa2) or higher from Moody’s and/or BBB- (or, for
purposes of Section 6.05, BBB) or higher from Fitch, provided that solely for
purposes of determining the Permitted Priority Debt Amount, “Investment Grade
Ratings” means that at least one rating agency has an Issuer Rating of BBB- or
higher by S&P, Baa3 or higher by Moody’s or BBB- or higher by Fitch.

 

“Issuing Bank” means, as the context may require, (a) Scotia Capital, with
respect to Letters of Credit issued by it, and (b) any other Lender that becomes
an Issuing Bank pursuant to Section 2.05(l), with respect to Letters of Credit
issued by it, and, in each case, its successors in such capacity as provided in
Section 2.05(i).  Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn and
unexpired amount of all outstanding Letters of Credit denominated in dollars at
such time plus (b) the aggregate amount of all LC Disbursements that were made
in dollars and that have not yet been reimbursed by or on behalf of the Borrower
at such time plus (c) the Alternative Currency LC Exposure at such time.  The LC
Exposure of any Lender at any time shall be its Applicable Percentage of the
total LC Exposure at such time.

 

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) an entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by such Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund that invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

 

20

--------------------------------------------------------------------------------


 

“Lender Insolvency Event” shall mean that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) a Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, custodian or the
like has been appointed for such Lender or its Parent Company, or such Lender or
its Parent Company has taken any action in furtherance of or indicating its
consent to or acquiescence in any such proceeding or appointment, or (c) a
Lender or its Parent Company has been adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent, provided that, for the avoidance of doubt, a Lender
Insolvency Event shall not be deemed to have occurred solely by virtue of the
ownership or acquisition of any equity interest in or control of a Lender or a
Parent Company thereof by a Governmental Authority or an instrumentality
thereof.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 9.04 or Section 2.20, other
than any such Person that ceases to be a party hereto pursuant to Section 9.04. 
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lenders.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Reuters “LIBOR01” screen displaying British
Bankers’ Association Interest Settlement Rates (or on any successor or
substitute page of such service, or any successor to or substitute screen
provided by Reuters, providing rate quotations comparable to those currently
provided on such screen, as determined by the Administrative Agent from time to
time for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for dollar deposits with a maturity comparable to such Interest
Period.  In the event that such rate is not available at such time for any
reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for such
Interest Period shall be the rate at which dollar deposits of $5,000,000 and for
a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Liquidity Amount” means, as of any date, the amount equal to (a) the aggregate
amount of cash, cash equivalents and short-term investments not subject to a
Lien or security interest in favor of any Person (other than the Lenders) that
would be reflected as cash, cash equivalents or short-term investments on a
consolidated balance sheet of STX

 

21

--------------------------------------------------------------------------------


 

prepared in accordance with GAAP, owned by the Borrower and its subsidiaries
(other than the SPE subsidiaries) on such date, minus (b) the sum of (i) the
aggregate principal amount of Loans outstanding on such date plus (ii) the
principal amount of any Permitted Receivables Financing as of such date.

 

“Loan Document Obligations” has the meaning assigned to such term in the
definition of “Obligations”.

 

“Loan Documents” means this Agreement, the Guarantee Agreements, any Revolving
Increase Amendment, any Promissory Notes, the Security Documents and the
Intercreditor Agreement.

 

“Loan Parties” means, collectively the Borrower, and each Guarantor.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, including Swingline Loans.

 

“Material Acquisition” means, at any time, any acquisition (whether by purchase,
merger, consolidation or otherwise) by STX, the Borrower or any Subsidiary that
is permitted hereunder and for which the sum (without duplication) of all
consideration paid or otherwise delivered by STX, the Borrower and the
Subsidiaries in connection with such acquisition (including the principal amount
of any Indebtedness issued as deferred purchase price and the fair market value,
determined reasonably and in good faith by the Borrower, of any other non-cash
consideration, including Equity Interests in STX or any Subsidiary) plus the
aggregate principal amount of all Indebtedness otherwise incurred or assumed by
STX, the Borrower or any Subsidiary in connection with such acquisition
(including Indebtedness of any acquired Person outstanding at the time of such
acquisition) exceeds the amount that is equal to 5% of Consolidated Total Assets
as of the end of the fiscal year of STX (or, for the 2010 fiscal year, ST) most
recently ended at or prior to such time.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, properties or financial condition of STX, the Borrower and
the Subsidiaries, taken as a whole, (b) the ability of the Loan Parties to
perform their obligations under the Loan Documents or (c) any material rights of
or benefits available to the Lenders under the Loan Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of STX, the Borrower or any Subsidiary in an aggregate principal amount
exceeding $50,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of any Person in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Person would be required to pay if such Swap
Agreement were terminated at such time.

 

“Material Sale” means, at any time, any sale, transfer or other disposition of
any property or asset of STX, the Borrower or any Subsidiary that is permitted
hereunder and for which all consideration paid or otherwise delivered to STX,
the Borrower and the

 

22

--------------------------------------------------------------------------------


 

Subsidiaries in connection with such sale, transfer or other disposition
(including the principal amount of any Indebtedness issued as deferred purchase
price and the fair market value, determined reasonably and in good faith by the
Borrower, of any other non-cash consideration, including Equity Interests) plus
the aggregate principal amount of all Indebtedness of STX, the Borrower and the
Subsidiaries assumed by the purchaser of such property or asset in connection
with such sale (including Indebtedness of any Person sold, transferred or
disposed of by STX, the Borrower or any Subsidiary that is assumed by the
purchaser of such Person in connection with such sale) exceeds the amount that
is equal to 5% of Consolidated Total Assets as of the end of the fiscal year of
STX (or, for 2010 fiscal year, ST) most recently ended at or prior to such time.

 

“Maturity Date” means January 18, 2015, or, if such day is not a Business Day,
the Business Day immediately preceding such day.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Obligations.  Each Mortgage shall be reasonably
satisfactory in form and substance to the Administrative Agent.

 

“Mortgaged Property” means, initially, each parcel of real property and the
improvements thereto owned by a Loan Party and identified on Schedule 1.01, and
includes each other parcel of real property and improvements thereto with
respect to which a Mortgage is granted pursuant to Section 5.14.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Leverage Ratio” means, on any date, the ratio of (a) the excess of
(i) Funded Indebtedness as of such date over (ii) the sum of (A) the amount of
cash held by STX, the Borrower or any Subsidiary and (B) the carrying value of
Permitted Investments that would be reflected as cash or short-term investments
on a consolidated balance sheet of STX on such date to (b) Consolidated EBITDA
for the period of four consecutive fiscal quarters of STX ended on such date
(or, if such date is not the last day of a fiscal quarter, ended on the last day
of the fiscal quarter of STX most recently ended prior to such date).

 

“Non-Consenting Lender” shall mean any Lender which has not consented to any
proposed amendment, modification, waiver or termination of the Loan Documents
pursuant to Section 9.02 requiring the consent of all Lenders or all affected
Lenders in respect of which the consent of the Required Lenders is obtained.

 

“Non-Extending Lender” has the meaning assigned to such term in Section 2.23.

 

“Non-Investment Grade Period” means any period of time other than an Investment
Grade Period.

 

23

--------------------------------------------------------------------------------


 

“Obligations” means (a) the due and punctual payment of (i) the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, (ii) each payment required to be made by the
Borrower in respect of any Letter of Credit, when and as due, including payments
in respect of reimbursement of disbursements made by any Issuing Bank with
respect thereto, interest thereon and obligations to provide, under certain
circumstances, cash collateral in connection therewith and (iii) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Loan Parties to the Secured Parties under
this Agreement and the other Loan Documents (all the foregoing obligations being
collectively called the “Loan Document Obligations”), (b) unless otherwise
agreed to in writing by the applicable Lender or Affiliate of a Lender party
thereto, the due and punctual payment of all obligations of the Borrower or any
other Loan Party under each Swap Agreement (it being understood that, for
purposes of this clause (b), the term “Swap Agreements” shall not include
Platinum Leases) that (i) is in effect on the Effective Date with a counterparty
that is a Lender (or an Affiliate of a Lender) as of the Effective Date or
(ii) is entered into after the Effective Date with any counterparty that is a
Lender (or an Affiliate of a Lender) at the time such Swap Agreement is entered
into, (c) the due and punctual payment of all obligations in respect of
overdrafts and related liabilities owed to any Lender or any of its Affiliates
and arising from treasury, depositary and cash management services or in
connection with any automated clearing house transfers of funds (the obligations
referred to in this clause (c) being collectively referred to as the “Cash
Management Obligations”) and (d) unless otherwise agreed to in writing by the
applicable Lender or Affiliate of a Lender party thereto, the due and punctual
payment of all obligations of the Borrower or any other Loan Party under each
Platinum Lease that (i) is in effect on the Effective Date with a lessor that is
a Lender (or an Affiliate of a Lender) as of the Effective Date or (ii) is
entered into after the Effective Date with any lessor that is a Lender (or an
Affiliate of a Lender) at the time such Platinum Lease is entered into (the
obligations referred to in this clause (d) being collectively referred to as the
“Platinum Lease Obligations”), provided, that the lessor in respect of any
Platinum Lease Obligations that are so secured shall have entered into an
intercreditor agreement, in form and substance reasonably satisfactory to the
Administrative Agent, pursuant to which such lessor shall, among other things,
agree that such lessor shall not be entitled to recourse from any Collateral
other than platinum and precious metals that are leased pursuant to the
applicable Platinum Lease until all such lessor’s rights to recovery from such
platinum and precious metals (including in connection with any foreclosure on,
taking possession of, sale of, collection from or other realization upon such
platinum and precious metals) shall have been exhausted.

 

“Other Taxes” means any and all current or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

24

--------------------------------------------------------------------------------


 

“Overdraft Facility” means any same-day overdraft facility extended by a bank or
other lending institution to STX, the Borrower or any Subsidiary.

 

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.

 

“Participant” has the meaning assigned to such term in Section 9.04(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” has the meaning assigned to such term in the U.S.
Security Agreement.

 

“Permitted Encumbrances” means:

 

(a)           Liens imposed by law for taxes or other governmental charges that
are not yet due or are being contested in compliance with Section 5.05;

 

(b)           landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.05;

 

(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(d)           Liens to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Section 7.01;

 

(f)            easements, zoning restrictions, licenses, reservations,
covenants, utility easements, building restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business and minor defects or irregularities in title that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of STX, the
Borrower or any Subsidiary ;

 

(g)           any interest or title of a lessor under any lease permitted by
this Agreement;

 

25

--------------------------------------------------------------------------------


 

(h)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(i)            leases or subleases granted to other Persons and not interfering
in any material respect with the business of STX, the Borrower and the
Subsidiaries, taken as a whole;

 

(j)            licenses of intellectual property granted in the ordinary course
of business; and

 

(k)           Liens substantially similar to the Liens described in clauses
(a) through (j) of this definition and arising by operation of law in any
jurisdiction outside of the United States of America.

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

(a)           direct obligations of the United States of America or any agency
thereof or obligations guaranteed by the United States of America or any agency
thereof;

 

(b)           investments in commercial paper maturing not more than one year
after the date of acquisition issued by a corporation (other than an Affiliate
of the Borrower) organized and in existence under the laws of the United States
of America or any foreign country recognized by the United States of America and
having, at such date of acquisition, a rating of “P-1” (or better) from Moody’s
or “A-1” (or better) from S&P;

 

(c)           investments in (i) certificates of deposit, bankers’ acceptances,
time deposits and money market deposit accounts maturing not more than one year
after the date of acquisition thereof issued or guaranteed by or placed with any
commercial bank or trust company organized under the laws of the United States
of America or any State thereof or any foreign country recognized by the United
States of America or (ii) obligations of United States Federal agencies
sponsored by the Federal government (including, without limitation, the Federal
Home Loan Bank, Federal Farm Credit Bank, Federal Home Loan Mortgage Corporation
and Federal National Mortgage Association) that are not direct obligations of
the United States of America or any State thereof and are not obligations
guaranteed by the United States of America or any State thereof, in each case
which bank, trust company or Federally sponsored agency has a combined capital
and surplus and undivided profits in excess of $250,000,000 (or the foreign
currency equivalent thereof) and has outstanding debt which is rated “A” (or
such similar equivalent rating) or higher by at least one nationally recognized
statistical rating organization (as defined in Rule 436 under the Securities Act
of 1933, as amended);

 

(d)           fully collateralized repurchase obligations with a term of not
more than 45 days for securities described in clause (a) above or clause (e),
(f) or (g) below and entered into with a financial institution satisfying the
criteria described in clause (c) above;

 

26

--------------------------------------------------------------------------------


 

(e)           investments in securities issued or fully guaranteed by any state,
commonwealth or territory of the United States of America or any political
subdivision or taxing authority thereof having maturities of not more than three
years from the date of acquisition thereof and, having a rating of at least “AA”
from S&P or “Aa” from Moody’s;

 

(f)            investments in securities with maturities of one year or less
from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, and having a rating of at least “A”
from S&P or from Moody’s;

 

(g)           investments in securities issued by any foreign government or any
political subdivision of any foreign government or any public instrumentality
thereof having maturities of not more than six months from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest credit ratings obtainable from S&P or from Moody’s;

 

(h)           investments in corporate bonds or notes having maturities of not
more than five years from the date of acquisition thereof and having a rating of
at least “A” from S&P or from Moody’s;

 

(i)            auction rate preferred stock having maturities of not more than
90 days from the date of acquisition thereof, provided that the long-term senior
unsecured debt of the issuer of such preferred stock shall have a rating of at
least “A” from S&P or from Moody’s;

 

(j)            investments in funds that invest substantially all their assets
in one or more types of securities described in clauses (a) through (i) above;
and

 

(k)           money market funds that (i) comply with the criteria set forth in
SEC Rule 2a-7 under the Investment Company Act of 1940 and (ii) have portfolio
assets of at least $1,000,000,000.

 

“Permitted Obligation” means an obligation of STX, the Borrower or any
Subsidiary (for purposes of this definition, a “Primary Obligor”) not
constituting Indebtedness, including obligations under the Swap Agreements
permitted under Section 6.06, provided (a) such obligation is entered into in
the ordinary course of such Primary Obligor’s business, (b) any Guarantee of
such obligation by STX, any Subsidiary or the Borrower, is given in the ordinary
course of business, and (c) any Guarantee of such obligation is reasonably
consistent with the practices of STX, any such Subsidiary or the Borrower and
reasonably necessary to permit the Primary Obligor to incur such obligation.

 

“Permitted Priority Debt Amount” means, at any time, an amount equal to
(a) during any Non-Investment Grade Period, $100,000,000 and (b) during any
Investment Grade Period, $250,000,000.

 

27

--------------------------------------------------------------------------------


 

“Permitted Receivables Financing” means any transaction or series of
transactions that may be entered into by the Borrower or any Subsidiary pursuant
to which it may sell, convey, contribute to capital or otherwise transfer (which
sale, conveyance, contribution to capital or transfer may include or be
supported by the grant of a security interest in) Receivables or interests
therein and all collateral securing such Receivables, all contracts and contract
rights, purchase orders, security interests, financing statements or other
documentation in respect of such Receivables, any guarantees, indemnities,
warranties or other obligations in respect of such Receivables, any other assets
that are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to such Receivables and any collections or
proceeds of any of the foregoing (collectively, the “Related Assets”) (a) to a
trust, partnership, corporation or other Person (other than the Borrower or any
Subsidiary other than any SPE Subsidiary), which transfer is funded in whole or
in part, directly or indirectly, by the incurrence or issuance by the transferee
or any successor transferee of Indebtedness, fractional undivided interests or
other securities that are to receive payments from, or that represent interests
in, the cash flow derived from such Receivables and Related Assets or interests
in such Receivables and Related Assets, or (b) directly to one or more investors
or other purchasers (other than the Borrower or any Subsidiary ), it being
understood that a Permitted Receivables Financing may involve (i) one or more
sequential transfers or pledges of the same Receivables and Related Assets, or
interests therein (such as a sale, conveyance or other transfer to any SPE
Subsidiary followed by a pledge of the transferred Receivables and Related
Assets to secure Indebtedness incurred by the SPE Subsidiary), and all such
transfers, pledges and Indebtedness incurrences shall be part of and constitute
a single Permitted Receivables Financing, and (ii) periodic transfers or pledges
of Receivables and/or revolving transactions in which new Receivables and
Related Assets, or interests therein, are transferred or pledged upon collection
of previously transferred or pledged Receivables and Related Assets, or
interests therein, provided that any such transactions shall provide for
recourse to such Subsidiary (other than any SPE Subsidiary) or the Borrower (as
applicable) only in respect of the cash flows in respect of such Receivables and
Related Assets and to the extent of breaches of representations and warranties
relating to the Receivables, dilution of the Receivables, customary indemnities
and other customary securitization undertakings in the jurisdiction relevant to
such transactions; and provided further that the aggregate principal amount of
Permitted Receivables Financings shall not exceed $500,000,000 at any time
outstanding.

 

The “amount” or “principal amount” of any Permitted Receivables Financing shall
be deemed at any time to be (1) the aggregate principal or stated amount of the
Indebtedness, fractional undivided interests (which stated amount may be
described as a “net investment” or similar term reflecting the amount invested
in such undivided interest) or other securities incurred or issued pursuant to
such Permitted Receivables Financing, in each case outstanding at such time, or
(2) in the case of any Permitted Receivables Financing in respect of which no
such Indebtedness, fractional undivided interests or securities are incurred or
issued, the cash purchase price paid by the buyer (other than any SPE
Subsidiary) in connection with its purchase of Receivables less the amount of
collections received by the Borrower or any Subsidiary in respect of such
Receivables

 

28

--------------------------------------------------------------------------------


 

and paid to such buyer, excluding any amounts applied to purchase fees or
discount or in the nature of interest.

 

“Permitted Secured Debt Amount” has the meaning assigned to such term in
Section 6.02(g).

 

“Permitted Subsidiary Debt Amount” has the meaning assigned to such term in
Section 6.01(a)(ix).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platinum Lease Obligations” has the meaning assigned to such term in the
definition of “Obligations”.

 

“Platinum Leases” means, collectively, leasing arrangements with respect to
platinum and other precious metals that are entered into from time to time by
the Borrower or any Subsidiary in the ordinary course of their business,
including that certain Master Lease and Hedging Contracts Agreement for Precious
Metals dated as of April 25, 2008, between The Bank of Nova Scotia and STI, and
the associated Guarantee dated April 25, 2008, by HDD Holdings of STI’s
obligations thereunder.  For the avoidance of doubt, “Platinum Leases” shall
include any Swap Agreement that is (x) entered into with the lessor (or any
Affiliate thereof) under any leasing arrangement described in the immediately
preceding sentence and (y) involves, or is settled by reference to, platinum or
any other precious metal that is the subject of such leasing arrangement.

 

“Pledge Agreements” means, collectively, the U.S. Pledge Agreement and each
Cayman Pledge Agreement.

 

“Promissory Notes” means any promissory notes delivered pursuant to
Section 2.09(e).

 

“Proposed Change” has the meaning assigned to such term in Section 9.02(b).

 

“Qualified CFC Holding Company” means, with respect to any U.S. Subsidiary, a
subsidiary (a) that is owned directly or indirectly by such U.S. Subsidiary or a
non-U.S. Subsidiary of such U.S. Subsidiary, (b) that is treated as a
disregarded entity for U.S. Federal income tax purposes, (c) the primary asset
of which consists of Equity Interests of either (i) a CFC Subsidiary or
(ii) another Qualified CFC Holding Company and (d) that is in compliance with
the Qualified CFC Holding Company Limitation.

 

29

--------------------------------------------------------------------------------


 

“Qualified CFC Holding Company Limitation” means, with respect to any Person,
that such Person does not engage in any business or activity other than holding
or acquiring the Equity Interests of one or more CFC Subsidiaries and/or one or
more other Qualified CFC Holding Companies and any activity directly related
thereto.

 

“Receivables” means accounts receivable (including all rights to payment created
by or arising from the sale of goods, leases of goods or the rendition of
services, no matter how evidenced (including in the form of a chattel paper) and
whether or not earned by performance.

 

“Register” has the meaning assigned to such term in Section 9.04(b).

 

“Related Assets” has the meaning assigned to such term in the definition of the
term “Permitted Receivables Financing”.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata), or within any building, structure, facility or fixture.

 

“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Revolving Commitments representing in the aggregate more than 50% of the
aggregate Revolving Exposures and unused Revolving Commitments at such time.

 

“Reset Date” has the meaning assigned to such term in Section 1.05(a).

 

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests (other
than any Cash Pay Preferred Equity) in STX, the Borrower or any Subsidiary, or
any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancelation or termination of any Equity Interests in
STX, the Borrower or any Subsidiary or any option, warrant or other right to
acquire any such Equity Interests in STX, the Borrower or any Subsidiary and
(b) any distribution or other payment (whether in cash, securities or other
property or any combination thereof) under or in respect of any Deferred
Compensation Plan.

 

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
(i) assignments by or to such Lender pursuant to Section 9.04 or
(ii) Section 2.20.  The initial amount of each Lender’s Revolving Commitment is
set forth on Schedule 2.01, as increased or decreased pursuant

 

30

--------------------------------------------------------------------------------


 

to the terms of this Agreement.  The aggregate amount of the Lenders’ Revolving
Commitments on the date hereof is $350,000,000.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans at such
time and (b) such Lender’s LC Exposure and Swingline Exposure at such time.

 

“Revolving Increase Amendment” has the meaning assigned to such term in
Section 2.20(b).

 

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

“S&P” means Standard & Poor’s Ratings Group, Inc. and its successors.

 

“Scotia Capital” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Seagate Technology (US)” means Seagate Technology (US) Holdings, Inc., a
Delaware corporation.

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

 

“Secured Parties” means (a) each Lender (and any Affiliate of such Lender to
which any Cash Management Obligation is owed), (b) each Issuing Bank, (c) the
Administrative Agent, (d) each counterparty to any Swap Agreement with a Loan
Party the obligations under which constitute Obligations, (e) the beneficiaries
of each indemnification obligation undertaken by any Loan Party under any Loan
Document, (f) each counterparty to any Platinum Lease with a Loan Party the
obligations under which constitute Obligations and (g) the successors and
assigns of each of the foregoing.

 

“Security Agreements” means, collectively, the U.S. Security Agreement
(including any short-form version thereof filed with the United States Patent
and Trademark Office or the United States Copyright Office) and each Cayman
Security Agreement.

 

“Security Documents” means the Security Agreements, the Pledge Agreements, the
Foreign Security Agreements, the Mortgages and each other pledge agreement,
security agreement or other instrument or document executed and delivered
pursuant to Section 5.13 or 5.14 to secure any of the Obligations.

 

“Senior Notes” means, collectively, (i) the $430,000,000 10% Senior Secured
Second-Priority Notes due 2014, (ii) the $560,000,000 6.375% Senior Notes due
2011, (iii) the $600,000,000 6.800% Senior Notes due 2016, (iv) the $750,000,000
7.75% Senior Notes due 2018, and (v) the $600,000,000 6.875% Senior Notes due
2020, and in each case the Indebtedness represented thereby (including any
respective Parent Guarantees and the Exchange Notes (each as defined in the
Senior Note Documents), the respective guarantees of the Exchange Notes and any
replacement notes).

 

31

--------------------------------------------------------------------------------


 

“Senior Note Documents” means the indentures under which the Senior Notes are
issued and all other instruments, agreements and other documents evidencing or
governing the Senior Notes or providing for any Guarantees in respect thereof
from STX, the Borrower or any Subsidiary.

 

“SPE Subsidiary” means any wholly-owned Subsidiary of the Borrower formed solely
for the purpose of, and that engages only in, one or more Permitted Receivables
Financings.

 

“SPV” has the meaning assigned to such term in Section 9.04(h).

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“ST” means Seagate Technology, an exempted limited liability company
incorporated under the laws of the Cayman Islands.

 

“STI” means Seagate Technology International, an exempted limited liability
company incorporated in the Cayman Islands.

 

“STX” has the meaning assigned to such term in the preamble to this Agreement.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of STX other than the Borrower.

 

“Subsidiary Loan Party” means any wholly-owned Subsidiary, except (a) any
Immaterial Subsidiary, (b) any SPE Subsidiary and (c) any Subsidiary that is not
required to execute and deliver a Guarantee Agreement pursuant to the Collateral
and Guarantee

 

32

--------------------------------------------------------------------------------


 

Requirement or Section 5.13.  Notwithstanding the foregoing, no Subsidiary will
be required to become a Subsidiary Loan Party if the Administrative Agent
determines, taking into account all legal and practical considerations, that the
Administrative Agent, on behalf of the Secured Parties, will not be able to
realize the benefits intended to be created by such Subsidiary’s Guarantee of
the Obligations.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any
Subsidiary shall be a Swap Agreement.

 

“Swingline Commitment” means the commitment of the Swingline Lenders to make
Swingline Loans.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lenders” means, as the context may require, (a) Scotia Capital, with
respect to Swingline Loans made by it, and (b) any other Lender that becomes a
Swingline Lender pursuant to Section 2.04(d), with respect to Swingline Loans
made by it, and, in each case, its successors in such capacity.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Syndication Agent” means each of Morgan Stanley Senior Funding, Inc., Merrill
Lynch Pierce Fenner and Smith Incorporated, and BNP Paribas, in their capacities
as Syndication Agents.

 

“Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“10% Senior Secured Notes” means the 10.00% Senior Secured Second-Priority Notes
due May, 2014 issued by STI.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“USA Patriot Act” shall have the meaning assigned to such term in Section 9.15.

 

“U.S. Guarantee Agreement” means the U.S. Guarantee Agreement, dated as of the
Effective Date, in the form attached hereto as Exhibit B, among the Borrower,
the U.S. Loan Parties, the Subsidiary Loan Parties that are organized under the
laws of the

 

33

--------------------------------------------------------------------------------


 

Cayman Islands, the other applicable Subsidiary Loan Parties and the
Administrative Agent for the benefit of the Secured Parties.

 

“U.S. Loan Parties” means any Loan Parties that are organized under the laws of
the United States of America or any State thereof or the District of Columbia.

 

“U.S. Pledge Agreement” means the U.S. Pledge Agreement, dated as of the
Effective Date, in the form attached hereto as Exhibit C-2, among the U.S. Loan
Parties and each other Loan Party that owns Equity Interests in a Subsidiary
that is organized under the laws of the United States of America (including any
State thereof and the District of Columbia) and that would constitute Collateral
if such Loan Party executed the U.S. Pledge Agreement and the Administrative
Agent for the benefit of the Secured Parties.

 

“U.S. Security Agreement” means the U.S. Security Agreement, dated as of the
Effective Date, in a form to be agreed upon by the Borrower and the
Administrative Agent prior to the Effective Date and attached as Exhibit C-1,
among the U.S. Loan Parties and each other Loan Party that owns any material
Collateral located in the United States of America (including any State thereof
and the District of Columbia) and the Administrative Agent for the benefit of
the Secured Parties.

 

“U.S. Subsidiary” means any Subsidiary that is organized under the laws of the
United States of America or any State thereof or the District of Columbia.

 

“wholly-owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than directors’ qualifying
shares) are, as of such date, owned, controlled or held by such Person or one or
more wholly-owned Subsidiaries of such Person or by such Person and one or more
wholly-owned Subsidiaries of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

SECTION 1.03  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any

 

34

--------------------------------------------------------------------------------


 

definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, amended and restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, amendments and
restatements, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.04  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time, provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definition) hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.  For the purposes of determining compliance under Section 6.01,
Section 6.02, Section 6.04, Section 6.05, Section 6.07, Section 6.08,
Section 6.11, Section 6.12 and Section 6.13 with respect to any amount in a
currency other than dollars, such amount shall be deemed to equal the Dollar
Equivalent thereof (determined in good faith by the Borrower) at the time such
amount was incurred or expended, as the case may be.

 

SECTION 1.05  Exchange Rates.

 

(a)           Not later than 1:00 p.m., New York City time, on each Calculation
Date, the Administrative Agent shall (i) determine the Exchange Rate as of such
Calculation Date to be used for calculating the Dollar Equivalent amounts of
each Alternative Currency in which an outstanding Alternative Currency Letter of
Credit or unreimbursed LC Disbursement is denominated and (ii) give notice
thereof to the Borrower.  The Exchange Rates so determined shall become
effective on the first Business Day immediately following the relevant
Calculation Date (a “Reset Date”), shall remain effective until the next
succeeding Reset Date and shall for all purposes of this Agreement (other than
as set forth in Section 2.05(b) and other than converting into dollars under
Sections 2.05(d), (e), (h), (j) and (k) and 2.12(b) the obligations of the
Borrower and the Lenders in respect of LC Disbursements that have not been
reimbursed when due) be the Exchange Rates employed in converting any amounts
between the applicable currencies.

 

35

--------------------------------------------------------------------------------


 

(b)           Not later than 5:00 p.m., New York City time, on each Reset Date,
the Administrative Agent shall (i) determine the Alternative Currency LC
Exposure on such date (after giving effect to any Alternative Currency Letters
of Credit issued, renewed or terminated or requested to be issued, renewed or
terminated on such date) and (ii) notify the Borrower and each Issuing Bank of
the results of such determination.

 

ARTICLE II

 

The Credits

 

SECTION 2.01  Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment.  Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

 

SECTION 2.02  Loans and Borrowings.

 

(a)           Each Revolving Loan shall be made as part of a Borrowing
consisting of Revolving Loans of the same Type made by the Lenders ratably in
accordance with their respective Revolving Commitments.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder, provided that the Revolving Commitments of
the Lenders are several and no Lender shall be responsible for any other
Lender’s failure to make Loans as required.

 

(b)           Subject to Section 2.13, each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith.  Each Swingline Loan shall be an ABR Loan.  Each Lender
at its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan, provided that (i) any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement and (ii) the Borrower
shall not be required to make any greater payment under Section 2.14 or
Section 2.16 to the applicable Lender than such Lender would have been entitled
to receive if such Lender had not exercised such option.

 

(c)           At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000.  At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $500,000 and not less than $1,000,000, provided that
an ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the aggregate Revolving Commitments or that is required
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e).  Each Swingline Loan shall be in an amount that is an integral
multiple of $100,000 and not less than $500,000.  Borrowings of more than one
Type and Class may be outstanding at the same time,

 

36

--------------------------------------------------------------------------------


 

provided that there shall not at any time be more than a total of 15 Eurodollar
Borrowings outstanding.

 

(d)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.

 

SECTION 2.03  Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 1:00 p.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Revolving Borrowing, not later than
2:00 p.m., New York City time, one Business Day before the date of the proposed
Borrowing, provided that any such notice of an ABR Revolving Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e) may be given not later than 1:00 p.m., New York City time, on
the date of the proposed Borrowing.  Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

 

(i)            the aggregate amount of the requested Borrowing;

 

(ii)           the date of such Borrowing, which shall be a Business Day;

 

(iii)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv)          in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

 

(v)           the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Borrowing shall be an ABR Borrowing.  If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration. 
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

37

--------------------------------------------------------------------------------


 

SECTION 2.04  Swingline Loans.

 

(a)           Subject to the terms and conditions set forth herein, each
Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time during the Availability Period, in an aggregate principal amount at any
time outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans of all Swingline Lenders exceeding $50,000,000 or
(ii) the aggregate Revolving Exposures exceeding the aggregate Revolving
Commitments, provided that no Swingline Lender shall be required to make a
Swingline Loan to refinance an outstanding Swingline Loan, and by requesting a
Swingline Loan the Borrower shall be deemed to be representing to each Swingline
Lender that the terms set forth in clauses (a)(i) and (a)(ii) above are true and
correct on the date of the requested Swingline Loan.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.

 

(b)           To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 2:00 p.m., New York City time, on the day of such proposed Swingline
Loan and which Swingline Lender is to make the requested Swingline Loan.  Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day) and amount of the requested Swingline Loan.  The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower.  The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower maintained with such Swingline Lender (or, in
the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e), by remittance to the Issuing Bank
or, to the extent that the Lenders have made payments pursuant to
Section 2.05(e) to reimburse the Issuing Bank, to such Lenders and the Issuing
Bank as their interests may appear) by 4:00 p.m., New York City time, on the
requested date of such Swingline Loan.

 

(c)           Each Swingline Lender may by written notice given to the
Administrative Agent not later than 12:30 p.m., New York City time, on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans made by it and then outstanding. 
Such notice shall specify the aggregate amount of Swingline Loans in which
Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Lender, specifying in such
notice such Lender’s Applicable Percentage of such Swingline Loan or Swingline
Loans.  Each Lender hereby absolutely and unconditionally agrees, upon receipt
of notice as provided above, to pay to the Administrative Agent, for the account
of the applicable Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Swingline Loans.  Each Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this clause
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.  Each Lender
shall comply with its obligation under this clause by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the

 

38

--------------------------------------------------------------------------------


 

Administrative Agent shall promptly pay to the Swingline Lender that has made
the applicable demand the amounts so received by it from the Lenders.  The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this clause, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the applicable Swingline Lender.  Any amounts received by such Swingline
Lender from the Borrower (or other party on behalf of the Borrower) in respect
of a Swingline Loan after receipt by such Swingline Lender of the proceeds of a
sale of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Lenders that shall have made their
payments pursuant to this clause and to such Swingline Lender, as their
interests may appear, provided that any such payment so remitted shall be repaid
to such Swingline Lender or to the Administrative Agent, as applicable, if and
to the extent such payment is required to be refunded to the Borrower for any
reason.  The purchase of participations in a Swingline Loan pursuant to this
clause shall not relieve the Borrower of any default in the payment thereof.

 

(d)           Additional Swingline Lenders.  The Borrower may, at any time and
from time to time with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld) and such Lender, designate one or more
additional Lenders to act as a Swingline Lender under the terms of this
Agreement, provided that the total number of Lenders so designated at any time
shall not exceed five.  Any Lender designated as a Swingline Lender pursuant to
this clause (d) shall be deemed to be a “Swingline Lender” for the purposes of
this Agreement (in addition to being a Lender) with respect to Swingline Loans
made by such Lender.

 

SECTION 2.05  Letters of Credit.

 

(a)           General.  Subject to the terms and conditions set forth herein,
the Borrower may request the issuance of Letters of Credit for its own account,
in a form reasonably acceptable to the Administrative Agent and the Issuing Bank
that has been requested to issue a Letter of Credit, at any time and from time
to time during the Availability Period and prior to the date that is five
Business Days prior to the Maturity Date.  In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, an Issuing Bank relating to
such Issuing Bank’s Letter of Credit, the terms and conditions of this Agreement
shall control.

 

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank that has been
requested to issue a Letter of Credit) to such Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,

 

39

--------------------------------------------------------------------------------


 

and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with clause (c) of this Section 2.05), the amount of such
Letter of Credit, the currency in which such Letter of Credit is to be
denominated (which shall be dollars or, subject to Section 2.19, an Alternative
Currency), the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by an Issuing Bank, the Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $75,000,000 and (ii) the
aggregate Revolving Exposures shall not exceed the aggregate Revolving
Commitments.

 

(c)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i)(A) the date that is one year
after the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after the date of such renewal or
extension) or (B) such other date mutually agreed upon by the Issuing Bank that
issued such Letter of Credit and the Borrower (but in no event shall such date
be later than as provided in clause (ii) of this clause (c)) and (ii) the date
that is five Business Days prior to the Maturity Date.

 

(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of any Issuing Bank or the Lenders, each Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from each Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent
in dollars, for the account of each Issuing Bank, such Lender’s Applicable
Percentage of (i) each LC Disbursement made by such Issuing Bank in dollars and
(ii) the Dollar Equivalent, using the Exchange Rates on the date such payment is
required, of each LC Disbursement made by such Issuing Bank in an Alternative
Currency and, in each case, not reimbursed by the Borrower on the date due as
provided in clause (e) of this Section 2.05, or of any reimbursement payment
required to be refunded to the Borrower for any reason (or, if such
reimbursement payment was refunded in an Alternative Currency, the Dollar
Equivalent thereof using the Exchange Rates on the date of such refund).  Each
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this clause in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

40

--------------------------------------------------------------------------------


 

(e)           Reimbursement.  If any Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement, in dollars or (subject to the two immediately succeeding
sentences) the applicable Alternative Currency, not later than 2:00 p.m., New
York City time, on the Business Day immediately following the date on which the
Borrower receives notice of such LC Disbursement, provided that, in the case of
any LC Disbursement made in dollars, the Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.03 or
Section 2.04 that such payment be financed with an ABR Revolving Borrowing or
Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Loan.  If the Borrower’s
reimbursement of, or obligation to reimburse, any amounts in any Alternative
Currency would subject the Administrative Agent, any Issuing Bank or any Lender
to any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in dollars, the Borrower
shall reimburse each LC Disbursement made in such Alternative Currency in
dollars, in an amount equal to the Dollar Equivalent, calculated using the
applicable Exchange Rate on the date such LC Disbursement is made, of such LC
Disbursement.  If the Borrower fails to make such payment when due, then (i) if
such payment relates to an Alternative Currency Letter of Credit, automatically
and with no further action required, the Borrower’s obligation to reimburse the
applicable LC Disbursement shall be permanently converted into an obligation to
reimburse the Dollar Equivalent, calculated using the Exchange Rates on the date
when such payment was due, of such LC Disbursement and (ii) the Administrative
Agent shall promptly notify the applicable Issuing Bank and each Lender of the
applicable LC Disbursement, the Dollar Equivalent thereof (if such LC
Disbursement relates to an Alternative Currency Letter of Credit), the payment
then due from the Borrower in respect thereof and such Lender’s Applicable
Percentage thereof.  Promptly following receipt of such notice, each Lender
shall pay to the Administrative Agent in dollars its Applicable Percentage of
the payment then due from the Borrower (determined as provided in clause
(i) above, if such payment relates to an Alternative Currency Letter of Credit),
in the same manner as provided in Section 2.06 with respect to Loans made by
such Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Bank in dollars the amounts so received by it from the
Lenders.  Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this clause, the Administrative Agent shall
distribute such payment to such Issuing Bank or, to the extent that Lenders have
made payments pursuant to this clause to reimburse such Issuing Bank, then to
such Lenders and the Issuing Bank as their interests may appear.  Any payment
made by a Lender pursuant to this clause to reimburse the applicable Issuing
Bank for any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.

 

(f)            Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in clause (e) of this Section 2.05 shall be absolute,

 

41

--------------------------------------------------------------------------------


 

unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, any application for the issuance of a Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.05, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrower’s obligations hereunder. 
None of the Administrative Agent, the Lenders, any Issuing Bank or any of their
respective Related Parties shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Bank, provided that the foregoing provisions of this clause (f) shall
not be construed to excuse any Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by (A) such Issuing
Bank’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof or
(B) such Issuing Bank’s failure to issue a Letter of Credit in accordance with
the terms of this Agreement when requested by the Borrower pursuant to
Section 2.05(b).  The parties hereto expressly agree that, in the absence of
gross negligence or willful misconduct on the part of an Issuing Bank, such
Issuing Bank shall be deemed to have exercised care in each such determination
and each issuance of (or failure to issue) a Letter of Credit.  In furtherance
of the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, each the Issuing
Bank may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation or refuse to accept
and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit.

 

(g)           Disbursement Procedures.  Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit issued by it.  Each Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder, provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Bank and the

 

42

--------------------------------------------------------------------------------


 

Lenders with respect to any such LC Disbursement in accordance with clause
(e) of this Section 2.05.

 

(h)           Interim Interest.  If any Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans,
provided that if the Borrower fails to reimburse such LC Disbursement when due
pursuant to clause (e) of this Section 2.05, then Section 2.12(c) shall apply,
provided further that, in the case of any LC Disbursement made under an
Alternative Currency Letter of Credit, the amount of interest due with respect
thereto shall (i) in the case of any LC Disbursement that is reimbursed on or
before the Business Day immediately succeeding such LC Disbursement, (A) be
payable in the applicable Alternative Currency and (B) bear interest at a rate
equal to the rate reasonably determined by the applicable Issuing Bank to be the
cost to such Issuing Bank of funding such LC Disbursement plus the Applicable
Margin applicable to Eurodollar Loans at such time and (ii) in the case of any
LC Disbursement that is reimbursed after the Business Day immediately succeeding
such LC Disbursement, (A) be payable in dollars, (B) accrue on the Dollar
Equivalent, calculated using the Exchange Rates on the date such LC Disbursement
was made, of such LC Disbursement and (C) bear interest at the rate per annum
then applicable to ABR Revolving Loans, subject to Section 2.12(c).  Interest
accrued pursuant to this clause shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to clause (e) of this Section 2.05 to reimburse the Issuing Bank shall
be for the account of such Lender to the extent of such payment.

 

(i)            Replacement of an Issuing Bank.  Any Issuing Bank may be replaced
at any time by written agreement among the Borrower, the replaced Issuing Bank
and the successor Issuing Bank and by notifying the Administrative Agent of such
replacement.  The Administrative Agent shall notify the Lenders of any such
replacement of any Issuing Bank.  At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.11(b).  From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(j)            Cash Collateralization.  If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral

 

43

--------------------------------------------------------------------------------


 

pursuant to this clause, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in dollars and in cash equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon, provided
that (i) the portions of such amount attributable to undrawn Alternative
Currency Letters of Credit or LC Disbursements in an Alternative Currency that
the Borrower is not late in reimbursing shall be deposited in the applicable
Alternative Currencies in the actual amounts of such undrawn Letters of Credit
and LC Disbursements and (ii) upon the occurrence of any Event of Default with
respect to the Borrower described in clause (h) or (i) of Section 7.01 the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable in dollars, without
demand or other notice of any kind.  For the purposes of this clause, the
Alternative Currency LC Exposure shall be calculated using the Exchange Rates on
the date that notice demanding cash collateralization is delivered to the
Borrower.  The Borrower also shall deposit cash collateral pursuant to this
clause as and to the extent required by Section 2.10(b).  Each such deposit
pursuant to this clause or pursuant to Section 2.10(b) shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse the applicable Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated, be applied to satisfy other obligations of the Borrower
under this Agreement.  If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.  If the Borrower is required to provide an amount of cash collateral
hereunder pursuant to Section 2.10(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower as and to the extent that, after
giving effect to such return, the Borrower would remain in compliance with
Section 2.10(b) and no Event of Default shall have occurred and be continuing.

 

(k)           Conversion.  In the event that the Loans become immediately due
and payable on any date pursuant to Section 7.01, all amounts (i) that the
Borrower is at the time or thereafter becomes required to reimburse or otherwise
pay to the Administrative Agent in respect of LC Disbursements made under any
Alternative Currency Letter of Credit (other than amounts in respect of which
the Borrower has deposited cash collateral pursuant to Section 2.05(j), if such
cash collateral was deposited in the applicable Alternative Currency to the
extent so deposited or applied), (ii) that the Lenders are at the time or
thereafter become required to pay to the Administrative Agent and the
Administrative Agent is at the time or thereafter becomes required to distribute
to the applicable Issuing Bank pursuant to clause (e) of this Section 2.05 in
respect of

 

44

--------------------------------------------------------------------------------


 

unreimbursed LC Disbursements made under any Alternative Currency Letter of
Credit and (iii) of each Lender’s participation in any Alternative Currency
Letter of Credit under which an LC Disbursement has been made shall,
automatically and with no further action required, be converted into the Dollar
Equivalent, calculated using the Exchange Rates on such date (or in the case of
any LC Disbursement made after such date, on the date such LC Disbursement is
made), of such amounts.  On and after such conversion, all amounts accruing and
owed to the Administrative Agent, any Issuing Bank or any Lender in respect of
the obligations described in this clause shall accrue and be payable in dollars
at the rates otherwise applicable hereunder.

 

(l)            Additional Issuing Banks.  The Borrower may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld) and such Lender, designate one or more additional
Lenders to act as an Issuing Bank under the terms of this Agreement, provided
that the total number of Lenders so designated at any time shall not exceed
five.  Any Lender designated as an Issuing Bank pursuant to this clause
(l) shall be deemed to be an “Issuing Bank” for the purposes of this Agreement
(in addition to being a Lender) with respect to Letters of Credit issued by such
Lender.

 

(m)          Reporting.  Each Issuing Bank will report in writing to the
Administrative Agent (i) on the first Business Day of each week, the aggregate
face amount of Letters of Credit issued by it and outstanding as of the last
Business Day of the preceding week, (ii) on or prior to each Business Day on
which an Issuing Bank expects to issue, amend, renew or extend any Letter of
Credit, the date of such issuance or amendment and the aggregate face amount of
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and such Issuing Bank shall advise the Administrative Agent on such
Business Day whether such issuance, amendment, renewal or extension occurred and
whether the amount thereof changed), (iii) on each Business Day on which an
Issuing Bank makes any LC Disbursement, the date of such LC Disbursement and the
amount of such LC Disbursement and (iv) on any Business Day on which the
Borrower fails to reimburse an LC Disbursement required to be reimbursed to such
Issuing Bank on such day, the date of such failure and amount of such LC
Disbursement.

 

SECTION 2.06  Funding of Borrowings.

 

(a)           Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders, provided
that Swingline Loans shall be made as provided in Section 2.04.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in New York City and designated by the
Borrower in the applicable Borrowing Request, provided that ABR Revolving Loans
and Swingline Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e) shall be remitted by the Administrative Agent to the
Issuing Bank or, to the extent that Lenders have made payments pursuant to

 

45

--------------------------------------------------------------------------------


 

Section 2.05(e) to reimburse such Issuing Bank, then to such Lenders and such
Issuing Bank as their interests may appear.

 

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with clause (a) of this Section 2.06
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans.  If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

(c)           Nothing in this Section 2.06 shall be deemed to relieve any Lender
from its obligation to fulfill its Commitments hereunder or to prejudice any
rights that the Borrower may have against any Lender as a result of any default
by any such Lender hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to fulfill its Commitments
hereunder).

 

SECTION 2.07  Interest Elections.

 

(a)           Each Revolving Borrowing initially shall be of the Type specified
in the applicable Borrowing Request or designated by Section 2.03 and, in the
case of a Eurodollar Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request or designated by Section 2.03.  Thereafter,
the Borrower may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section 2.07.  The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.  This Section 2.07
shall not apply to Swingline Borrowings, which may not be converted or
continued.

 

(b)           To make an election pursuant to this Section 2.07, the Borrower
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the Borrower
were requesting a Revolving Borrowing of the Type resulting from such election
to be made on the effective date of such election.  Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the

 

46

--------------------------------------------------------------------------------


 

Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

 

(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Revolving Borrowing.  Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing (i) no outstanding Revolving Borrowing may
be converted to or continued as a Eurodollar Borrowing and (ii) unless repaid,
each Eurodollar Borrowing shall be converted to an ABR Revolving Borrowing at
the end of the Interest Period applicable thereto.

 

SECTION 2.08  Termination and Reduction of Commitments.

 

(a)           Unless previously terminated, the Commitments shall terminate on
the Maturity Date.

 

(b)           The Borrower may, without premium or penalty, at any time
terminate, or from time to time reduce, the Commitments of any Class, provided
that (i)

 

47

--------------------------------------------------------------------------------


 

each reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000 and (ii) the
Borrower shall not terminate or reduce the Revolving Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the aggregate Revolving Exposures would exceed the aggregate
Revolving Commitments.

 

(c)           The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under clause (b) of this Section 2.08 at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section 2.08 shall be irrevocable, provided that a notice of termination
of the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments of any Class shall
be permanent.  Each reduction of the Revolving Commitments shall be made ratably
among the Lenders in accordance with their respective Revolving Commitments.

 

SECTION 2.09  Repayment of Loans; Evidence of Debt.

 

(a)           The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan of such Lender on the Maturity Date and (ii) to
the Swingline Lender the then unpaid principal amount of each Swingline Loan on
the earlier of the Maturity Date and the first date after such Swingline Loan is
made that is the 15th or last day of a calendar month and is at least five
Business Days after such Swingline Loan is made, provided that on each date that
a Revolving Borrowing is made, the Borrower shall repay all Swingline Loans that
were outstanding on the date such Borrowing was requested.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof,
which accounts the Administrative Agent will make available to the Borrower upon
its reasonable request.

 

(d)           The entries made in the accounts maintained pursuant to clause
(b) or (c) of this Section 2.09 shall be prima facie evidence of the existence
and amounts of

 

48

--------------------------------------------------------------------------------


 

the obligations recorded therein, provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans and pay
interest thereon in accordance with the terms of this Agreement.

 

(e)           Any Lender may request that Loans of any Class made by it be
evidenced by a promissory note.  In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Borrower and the Administrative Agent. 
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

SECTION 2.10  Prepayment of Loans.

 

(a)           The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, without premium or penalty
(but subject to Section 2.15), subject to the requirements of this Section 2.10.

 

(b)           In the event and on each occasion that the aggregate Revolving
Exposures exceed the aggregate Revolving Commitments, the Borrower shall prepay
Revolving Borrowings or Swingline Borrowings (or, if no such Borrowings are
outstanding, deposit cash collateral in an account with the Administrative Agent
pursuant to Section 2.05(j)) in an aggregate amount equal to such excess.

 

(c)           Prior to any optional or mandatory prepayment of Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
clause (d) of this Section 2.10.

 

(d)           The Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lenders) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 1:00 p.m., New York City
time, three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 2:00 p.m., New York
City time, one Business Day before the date of prepayment or (iii) in the case
of prepayment of a Swingline Loan, not later than 2:00 p.m., New York City time,
on the date of prepayment.  Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid, provided that, if a notice of optional prepayment
of any Loans is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.08, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.08.  Promptly following receipt of any such notice (other than a
notice relating solely to Swingline Loans), the Administrative Agent shall
advise the Lenders of the contents

 

49

--------------------------------------------------------------------------------


 

thereof.  Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment.  Each prepayment of a portion of any Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12.

 

SECTION 2.11  Fees.

 

(a)           The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at the Applicable
Margin on the average daily unused amount of the Revolving Commitment of such
Lender during the period from and including the Effective Date to but excluding
the date on which such Revolving Commitment terminates.  Accrued commitment fees
shall be payable in arrears on the third Business Day following the last day of
March, June, September and December of each year and on the date on which the
Revolving Commitments terminate, commencing on the first such date to occur
after the date hereof.  All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  For purposes of computing
commitment fees, a Revolving Commitment of a Lender shall be deemed to be used
to the extent of the outstanding Revolving Loans and LC Exposure of such Lender
(and the Swingline Exposure of such Lender shall be disregarded for such
purpose).

 

(b)           The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Margin used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Lender ceases to have
any LC Exposure, and (ii) to each Issuing Bank a fronting fee, which shall
accrue at the rate or rates per annum separately agreed upon between the
Borrower and such Issuing Bank on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
attributable to Letters of Credit issued by such Issuing Bank during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as such Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder.  Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Effective Date, provided
that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand.  Any other fees
payable to any Issuing Bank pursuant to this clause shall be payable within 10
days after demand.

 

50

--------------------------------------------------------------------------------


 

All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  For purposes of computing
the average daily amount of the Revolving Exposure for any period under this
Section 2.11(b), the average daily amount of the Alternative Currency LC
Exposure for such period shall be calculated by multiplying (x) the average
daily balance of each Alternative Currency Letter of Credit (expressed in the
currency in which such Alternative Currency Letter of Credit or Loans are
denominated) by (y) the Exchange Rate for each such Alternative Currency in
effect on the last Business Day of such period or by such other reasonable
method that the Administrative Agent deems appropriate.

 

(c)           The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

 

(d)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds in dollars, to the Administrative Agent (or to the
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Lenders entitled thereto. 
Fees paid shall not be refundable under any circumstances.

 

SECTION 2.12  Interest.

 

(a)           The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at the Alternate Base Rate plus the Applicable Margin.

 

(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin.

 

(c)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, to the
fullest extent permitted by applicable law, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2.00% plus the rate otherwise
applicable to such Loan as provided in the preceding clauses of this
Section 2.12 or (ii) in the case of any other amount, 2.00% plus the rate
applicable to ABR Loans as provided in clause (a) of this Section 2.12.

 

(d)           Accrued interest on each Loan shall be payable in arrears (i) on
each Interest Payment Date for such Loan and (ii) in the case of Revolving
Loans, upon termination of the Revolving Commitments, provided that (A) interest
accrued pursuant to clause (d) of this Section 2.12 shall be payable on demand,
(B) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (C)

 

51

--------------------------------------------------------------------------------


 

in the event of any conversion of any Eurodollar Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.

 

(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent in accordance
with the terms hereof, and such determination shall be prima facie evidence
thereof.

 

SECTION 2.13  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a)           The Administrative Agent determines (which determination shall be
prima facie evidence thereof) that adequate and reasonable means do not exist
for ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

(b)           The Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist (it being understood
that the Administrative Agent will use commercially reasonable efforts to give
such notice as soon as practicable after such circumstances no longer exist),
(i) any Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar
Borrowing shall be ineffective and (ii) if any Borrowing Request requests a
Eurodollar Borrowing, such Borrowing shall be made as an ABR Revolving
Borrowing.

 

SECTION 2.14  Increased Costs.

 

(a)           If any Change in Law (except with respect to Taxes, which shall be
governed by Section 2.16) shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or

 

52

--------------------------------------------------------------------------------


 

(ii)           impose on any Lender or any Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)           If any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on any Lender’s or any Issuing
Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy), then from
time to time the Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

 

(c)           A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in clause (a) or (b) of
this Section 2.14, and setting forth in reasonable detail the basis on which
such amount or amounts were calculated and stating that such calculation has
been made in a manner consistent with the treatment given by such Lender or
Issuing Bank to similar businesses in similar circumstances, shall be delivered
to the Borrower and shall be prima facie evidence thereof.  The Borrower shall
pay such Lender or such Issuing Bank, as the case may be, the amount shown as
due on any such certificate within 15 days after receipt thereof.

 

(d)           Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section 2.14 shall not constitute a waiver
of such Lender’s or such Issuing Bank’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender or an
Issuing Bank pursuant to this Section 2.14 for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or such Issuing
Bank, as the case may be, notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor; and provided further that, if
the Change in Law giving rise to such increased costs or

 

53

--------------------------------------------------------------------------------


 

reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

SECTION 2.15  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(d) and is revoked in accordance therewith) or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.18, then,
in any such event, the Borrower shall compensate each Lender for the loss (other
than lost profits), cost and expense attributable to such event.  In the case of
a Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount reasonably determined by such Lender to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate that such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section 2.15, and setting
forth in reasonable detail the basis on which such amount or amounts were
calculated, shall be delivered to the Borrower and shall be prima facie evidence
thereof.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within 15 days after receipt thereof.

 

SECTION 2.16  Taxes.

 

(a)           Any and all payments by or on account of any obligation of the
Borrower under any Loan Document shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes, provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.16) the Administrative Agent,
Lender or Issuing Bank (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

 

(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

54

--------------------------------------------------------------------------------


 

(c)           The Borrower shall indemnify the Administrative Agent, each Lender
and each Issuing Bank, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or such Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower under any Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.16) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
an Issuing Bank, or by the Administrative Agent on its own behalf or on behalf
of a Lender or an Issuing Bank, containing a reasonably detailed description of
such payment or liability shall be conclusive absent manifest error.

 

(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)           Each Lender shall indemnify the Administrative Agent, within 10
days after written demand therefor, for the full amount of any Excluded Taxes
(and any related penalties, interest or expense) paid by the Administrative
Agent or any Issuing Bank, as the case may be, on or with respect to any payment
to or for the account of such Lender by or on account of any obligation of any
Loan Party under any Loan Document, whether or not such Excluded Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by any Issuing Bank or by the Administrative Agent on
its own behalf or on behalf of any Issuing Bank shall be conclusive absent
manifest error.

 

(f)            Any Foreign Lender (or Participant) that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is located, or under any treaty to which such jurisdiction
is a party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent) (or, in the case of a
Participant, to the Foreign Lender from which the related participation was
purchased), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate, provided that, with respect to such
documentation provided to the Borrower, such Foreign Lender (or Participant) has
received written notice from the Borrower advising it of the availability of
such exemption or reduction and supplying all applicable documentation.  In
addition, each Foreign Lender (or Participant) shall deliver substitute forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Foreign Lender (or Participant), provided that, with respect to such
documentation provided to the Borrower,

 

55

--------------------------------------------------------------------------------


 

such Foreign Lender (or Participant) has received written notice from the
Borrower advising it of such obsolescence and supplying such substitute forms.

 

(g)           If the Administrative Agent, a Lender or an Issuing Bank
determines, in its sole discretion, that it has received a refund of any Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.16, which the
Administrative Agent, such Lender or such Issuing Bank is able to identify as
such, it shall pay over such refund to the Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 2.16 with respect to the Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of the Administrative Agent, such Lender or
such Issuing Bank and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided, however,
that the Borrower, upon the request of the Administrative Agent, such Lender or
such Issuing Bank, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or such Issuing Bank in the
event the Administrative Agent, such Lender or such Issuing Bank is required to
repay such refund to such Governmental Authority.  Nothing contained in this
clause shall require the Administrative Agent, any Lender or any Issuing Bank to
make available its tax returns (or any other information relating to its Taxes
that it deems confidential) to the Borrower or any other Person.

 

SECTION 2.17  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a)           The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursement of LC Disbursements, or of amounts payable under Section 2.14,
Section 2.15 or Section 2.16, or otherwise) prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 2:00 p.m., New York City time), on the date
when due, in immediately available funds, without set-off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at The Bank of Nova
Scotia, GWS Loan Operations, 720 King Street West, 2nd Floor, Toronto, Ontario,
M5V 2T3, Attn: Angie Lui / Kevin Bird, U.S Agency Loan Operations, except
payments to be made directly to any Issuing Bank or any Swingline Lender as
expressly provided herein and except that payments pursuant to Section 2.14,
Section 2.15, Section 2.16 and Section 9.03 shall be made directly to the
Persons entitled thereto and payments pursuant to any other Loan Documents shall
be made to the Persons specified therein.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.  Except as provided in Section 2.05(e), all
payments under each Loan Document shall be made in dollars.

 

56

--------------------------------------------------------------------------------


 

(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder (including if the Collateral
Release Date shall have occurred and any amounts are received as a result of the
exercise of remedies under the Loan Documents) such funds shall be applied
(i) first to the payment of all Obligations owing to the Administrative Agent,
in its capacity as the Administrative Agent (including the fees and expenses of
counsel to the Administrative Agent), (ii) second, towards payment of interest
(including interest accruing after the commencement of a proceeding in
bankruptcy, insolvency or similar law, whether or not permitted as a claim under
such law) and fees then due hereunder or another Loan Document, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (iii) third, towards payment of principal and
unreimbursed LC Disbursements then due hereunder, and to the cash
collateralization for contingent liabilities under Letters of Credit
outstanding, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements and contingent
liabilities under Letters of Credit then due to such parties.

 

(c)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans, provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this clause shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this clause shall apply).  The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or an Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made

 

57

--------------------------------------------------------------------------------


 

such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Banks, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(c), Section 2.05(d), Section 2.05(e),
Section 2.06(b), Section 2.17(d) or Section 9.03(c), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

 

SECTION 2.18  Mitigation Obligations; Replacement of Lenders.

 

(a)           If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)           If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, each Swingline Lender and each
Issuing Bank (which consent (x) shall not be unreasonably withheld or delayed
and (y) in the case of any consent required by any Issuing Bank, shall be deemed
to have been given in the event that such Issuing Bank fails to respond in
writing to a request for written consent within two Business Days of receipt
thereof), (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in

 

58

--------------------------------------------------------------------------------


 

LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a material
reduction in such compensation or payments.  A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.  Nothing in this
Section 2.18 shall be deemed to prejudice any rights that the Borrower may have
against any Lender as a result of any default by any such Lender in its
obligations to fund Loans hereunder.

 

SECTION 2.19  Change in Law.  Notwithstanding any other provision of this
Agreement, if, after the date hereof, (i) any Change in Law shall make it
unlawful for any Issuing Bank to issue Letters of Credit denominated in an
Alternative Currency, or (ii) there shall have occurred any change in national
or international financial, political or economic conditions (including the
imposition of or any change in exchange controls) or currency exchange rates
that would make it impracticable for any Issuing Bank to issue Letters of Credit
denominated in such Alternative Currency for the account of the Borrower, then
by prompt written notice thereof to the Borrower and to the Administrative Agent
(which notice shall be withdrawn whenever such circumstances no longer exist),
such Issuing Bank may declare that Letters of Credit will not thereafter be
issued by it in the affected Alternative Currency or Alternative Currencies,
whereupon the affected Alternative Currency or Alternative Currencies shall be
deemed (for the duration of such declaration) not to constitute an Alternative
Currency for purposes of the issuance of Letters of Credit by such Issuing Bank.

 

SECTION 2.20  Revolving Commitment Increases.

 

(a)           At any time and from time to time during the Availability Period,
subject to the terms and conditions set forth herein, the Borrower may, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request to increase the
aggregate amount of the Revolving Commitments (each such increase, a “Revolving
Commitment Increase”), provided that at the time of each such request and upon
the effectiveness of each Revolving Increase Amendment, (A) no Default has
occurred and is continuing or shall result therefrom and (B) the Borrower shall
have delivered a certificate of a Financial Officer to the effect set forth in
clause (A) above.  Notwithstanding anything to the contrary herein, the
aggregate principal amount of the Revolving Commitment Increases shall not
exceed $150,000,000.  Each Revolving Commitment Increase shall be in an integral
multiple of $1,000,000 and be in an aggregate principal amount that is not less
than $10,000,000, provided that such amount may be less than $10,000,000 if such
amount represents all the remaining availability under the maximum aggregate
principal amount of Revolving Commitment Increases set forth above.

 

59

--------------------------------------------------------------------------------


 

(b)           Each notice from the Borrower pursuant to this Section 2.20 shall
set forth the requested amount of the relevant Revolving Commitment Increase. 
Any additional bank, financial institution, existing Lender or other Person that
elects to provide a portion of any Revolving Commitment Increase shall be
reasonably satisfactory to the Borrower, the Administrative Agent, each
Swingline Lender and each Issuing Bank (any such bank, financial institution,
existing Lender or other Person being called an “Additional Lender”) and, if not
already a Lender, shall become a Lender under this Agreement pursuant to a
Revolving Increase Amendment.  Each Revolving Commitment Increase shall be
effected by an amendment (a “Revolving Increase Amendment”) to this Agreement
and, as appropriate, the other Loan Documents, executed by STX, the Borrower,
such Additional Lender and the Administrative Agent.  No Lender shall be
obligated to provide any Revolving Commitment Increase, unless it so agrees. 
Commitments in respect of any Revolving Commitment Increase shall become
Revolving Commitments (or in the case of any Revolving Commitment Increase to be
provided by an existing Lender, an increase in such Lender’s Revolving
Commitment) under this Agreement.  If the interest rate on the Revolving Loans
to be made pursuant to the Revolving Commitment Increase is more than 0.50%
higher than the interest rate for the then existing Revolving Loans under this
Agreement, then the interest rate on such existing Revolving Loans shall be
increased so that such original Revolving Loans bear interest at 0.50% below the
interest rate on the incremental Revolving Loans.  A Revolving Increase
Amendment may, without the consent of any other Lenders, effect such amendments
to any Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.20.  The
effectiveness of any Revolving Increase Amendment shall, unless otherwise agreed
to by the Administrative Agent and the Additional Lenders, be subject to the
satisfaction on the date thereof (each, a “Revolving Increase Closing Date”) of
each of the conditions set forth in Section 4.02 (it being understood that all
references to “the date of such Borrowing” in Section 4.02 shall be deemed to
refer to the Revolving Increase Closing Date).  The proceeds of any Loans made
pursuant to Revolving Commitment Increases will be used only for working capital
and other general corporate purposes of the Borrower and its subsidiaries.

 

(c)           Upon each Revolving Commitment Increase pursuant to this
Section 2.20, (i) each Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each
Additional Lender, and each Additional Lender will automatically and without
further act be deemed to have assumed, a portion of such Lender’s participations
hereunder in outstanding Letters of Credit and Swingline Loans such that, after
giving effect to such Revolving Commitment Increase and each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding (A) participations hereunder in Letters of Credit and
(B) participations hereunder in Swingline Loans held by each Lender (including
each Additional Lender) will equal such Lender’s Applicable Percentage and
(ii) if, on the date of such Revolving Commitment Increase, there are any
Revolving Loans outstanding, such Revolving Loans shall be prepaid from the
proceeds of additional Revolving Loans made hereunder (reflecting such Revolving
Commitment Increase), which prepayment shall be accompanied by accrued interest
on the Revolving Loans being prepaid and any costs incurred by any Lender in
accordance with Section 2.15.  The Administrative Agent

 

60

--------------------------------------------------------------------------------


 

and the Lenders hereby agree that the minimum borrowing, pro rata borrowing and
pro rata payment requirements contained elsewhere in this Agreement shall not
apply to the transactions effected pursuant to the immediately preceding
sentence.

 

SECTION 2.21  Collateral Release.

 

(a)           Subject to the terms of this Section, the Obligations shall at all
times be secured by a first-priority Lien (subject to Liens permitted by
Section 6.02) on the Collateral.

 

(b)           If on any date of determination, (i) no Event of Default has
occurred and is continuing, (ii) all Indebtedness under the 10% Senior Secured
Notes shall have been (A) redeemed in full not in connection with a refinancing
or (B) refinanced in full on an unsecured basis, in each case containing
customary terms in the then prevailing applicable market for the type of debt
being incurred for borrowers with similar Issuer Ratings as those of the
Borrower (provided that in no event shall such debt provide for any scheduled
amortization or mature earlier than the Loans), (iii) STX, the Borrower and the
Subsidiaries shall have no Indebtedness that is secured (other than Indebtedness
permitted to be secured pursuant to Section 6.02), and (iv) the Issuer Ratings
from S&P and Moody’s shall be equal to or higher than BB+ from S&P and Ba1 from
Moody’s, then the Borrower shall have the right to elect that the Liens securing
the Obligations promptly thereafter be released (with such release being
referred to as a “Collateral Release”).

 

(c)           The Borrower shall notify the Administrative Agent in writing of
its election to effect a Collateral Release by delivering a certificate to the
Administrative Agent pursuant to which it shall represent and warrant as to the
satisfaction of the conditions of a Collateral Release set forth in clause
(b) of this Section, accompanied by any additional evidence reasonably requested
by the Administrative Agent with respect to such conditions.

 

(d)           Promptly following delivery of the written election to effect a
Collateral Release, the Administrative Agent will execute any documents,
agreements and instruments (without representation or warranty), and take all
further action that may be reasonably required under applicable law, and do all
things reasonably requested by the Borrower, in order to release and terminate
the Lien on the Collateral.

 

SECTION 2.22  Defaulting Lenders.

 

(a)           If a Lender becomes, and during the period it remains, a
Defaulting Lender, the following provisions shall apply, notwithstanding
anything to the contrary in this Agreement:

 

(i)            the LC Exposure and Swingline Exposure of such Defaulting Lender
will, subject to the limitation in the first proviso below, automatically be
reallocated (effective on the day such Lender becomes a Defaulting Lender) among
the Non-Defaulting Lenders pro rata in accordance with their respective
Applicable Percentages, provided that (a) no Default or Event of Default has

 

61

--------------------------------------------------------------------------------


 

occurred and is continuing, (b) the sum of each Non-Defaulting Lender’s total
Revolving Exposure may not in any event exceed the Revolving Commitment of such
Non-Defaulting Lender as in effect at the time of such reallocation and
(c) neither such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto will constitute a waiver or release of any claim the Borrower,
the Administrative Agent, any Issuing Bank, any Swingline Lender or any other
Lender may have against such Defaulting Lender or cause such Defaulting Lender
to be a Non-Defaulting Lender;

 

(ii)           to the extent that any portion (the “unreallocated portion”) of
the LC Exposure and Swingline Exposure of any Defaulting Lender cannot be so
reallocated for any reason, the Borrower will, not later than two Business Days
after demand by the Administrative Agent (at the direction of any Issuing Bank
or any Swingline Lender), (a) Cash Collateralize the obligations of the Borrower
to such Issuing Bank or Swingline Lender in respect of such LC Exposure or
Swingline Exposure, as the case may be, in an amount equal to the aggregate
amount of the unreallocated portion of the LC Exposure and Swingline Exposure of
such Defaulting Lender, or (b) in the case of such Swingline Loan exposure,
prepay (subject to clause (v) below) and/or Cash Collateralize in full the
unreallocated portion thereof, or (c) make other arrangements satisfactory to
the Administrative Agent, the applicable Issuing Bank or the applicable
Swingline Lender in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender;

 

(iii)          in addition to the other conditions precedent set forth in this
Section, no Issuing Bank will be required to issue, amend or increase any Letter
of Credit, and no Swingline Lender will be required to make any Swingline Loans,
unless they are satisfied that 100% of the related LC Exposure and Swingline
Exposure is fully covered or eliminated by any combination satisfactory to the
Issuing Banks and the Swingline Lenders, as the case may be, of the following:

 

(A)          the LC Exposure and Swingline Exposure of such Defaulting Lender is
reallocated, as to outstanding and future Letters of Credit and Swingline Loans,
to the Non-Defaulting Lenders as provided in clause (a)(i) above; and

 

(B)          without limiting the provisions of clause (a)(ii) above, the
Borrower Cash Collateralizes the obligations of the Borrower in respect of such
Letters of Credit or Swingline Loans in an amount at least equal to the
aggregate amount of the unreallocated obligations (contingent or otherwise) of
such Defaulting Lender in respect of such Letters of Credit or Swingline Loans,
or the Borrower makes other arrangements satisfactory to the Administrative
Agent and the applicable Issuing Bank or the applicable Swingline Lender, as the
case may be, in their sole discretion, to protect them against the risk of
non-payment by such Defaulting Lender;

 

62

--------------------------------------------------------------------------------


 

provided that (a) the sum of each Non-Defaulting Lender’s total Revolving
Exposure may not in any event exceed the Revolving Commitment of such
Non-Defaulting Lender, and (b) neither any such reallocation nor any payment by
a Non-Defaulting Lender pursuant thereto nor any such Cash Collateralization or
reduction will constitute a waiver or release of any claim the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any other Lender
may have against such Defaulting Lender, or cause such Defaulting Lender to be a
Non-Defaulting Lender;

 

(iv)          with the written approval of the Required Lenders, the Borrower
may terminate (on a non-ratable basis) the unused amount of the Revolving
Commitment of a Defaulting Lender, and in such event the provisions of clause
(v) below will apply to all amounts thereafter paid by the Borrower for the
account of any such Defaulting Lender under this Agreement (whether on account
of principal, interest, fees, indemnity or other amounts), provided that such
termination will not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent, any Issuing Bank or any Lender may have
against such Defaulting Lender;

 

(v)           any amount paid by the Borrower for the account of a Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity payments or other amounts) will be retained by the Administrative
Agent in a segregated non-interest bearing account until the termination of the
Revolving Commitments at which time the funds in such account will be applied by
the Administrative Agent, to the fullest extent permitted by law, in the
following order of priority: first to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent under this Agreement, second to
the payment of any amounts owing by such Defaulting Lender to the Issuing Banks
or Swingline Lenders under this Agreement, third to the payment of post-default
interest and then current interest due and payable to the Lenders hereunder
other than Defaulting Lenders, ratably among them in accordance with the amounts
of such interest then due and payable to them, fourth to the payment of fees
then due and payable to the Non-Defaulting Lenders hereunder, ratably among them
in accordance with the amounts of such fees then due and payable to them, fifth
to pay principal and unreimbursed LC Disbursements then due and payable to the
Non-Defaulting Lenders hereunder ratably in accordance with the amounts thereof
then due and payable to them, sixth to the ratable payment of other amounts then
due and payable to the Non-Defaulting Lenders, seventh to pay any amounts owing
to the Loan Parties by such Defaulting Lender and eighth to pay amounts owing
under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct;

 

(vi)          except for the matters listed in Section 9.02(b)(i) through
(b)(ix) directly applicable to such Defaulting Lender, such Defaulting Lender
will not (i) have the right to vote regarding any issue on which voting is
required or advisable under this Agreement or any other Loan Document and, with
respect to any such

 

63

--------------------------------------------------------------------------------


 

Lender, the amount of the Revolving Commitment or Loans, as applicable, held by
such Lender shall not be counted as outstanding for purposes of determining
“Required Lenders” (in either the numerator or the denominator) hereunder,
(ii) except as set forth in clause (v) immediately above, be entitled to receive
any payments of principal, interest or fees from the Borrower or the
Administrative Agent (or the other Lenders) in respect of Letters of Credit or
its Loans (without prejudice to the rights of the Lenders other than Defaulting
Lenders in respect of such fees), provided that (1) to the extent that a portion
of the LC Exposure of such Defaulting Lender is reallocated to the
Non-Defaulting Lenders pursuant to clause (a)(ii), such fees that would have
accrued for the benefit of such Defaulting Lender will instead accrue for the
benefit of and be payable to such Non-Defaulting Lenders, pro rata in accordance
with their respective Revolving Commitments and (2) to the extent any portion of
such LC Exposure cannot be so reallocated, unless such portion of such LC
Exposure is Cash Collateralized, such fees will instead accrue for the benefit
of and be payable to the Issuing Bank; and

 

(vii)         the Borrower may, at its sole expense and effort, upon notice to
such Defaulting Lender and the Administrative Agent, in accordance with
Section 2.18(b) and 9.04, require such Defaulting Lender to assign and delegate,
without recourse all its interests, rights and obligations under this Agreement.

 

(b)           If the Borrower, the Administrative Agent, the Issuing Banks and
the Swingline Lenders agree in writing in their discretion that a Lender that is
a Defaulting Lender should no longer be deemed to be a Defaulting Lender, as the
case may be, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, the LC Exposure and the Swingline Exposure of the
other Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment, and such Lender will purchase at par such portion of outstanding
Revolving Loans of the other Lenders and/or make such other adjustments as the
Administrative Agent may determine to be necessary to cause the Revolving
Exposure of the Lenders to be on a pro rata basis in accordance with their
respective Applicable Percentages, whereupon such Lender will cease to be a
Defaulting Lender and will be a Non-Defaulting Lender (and such Revolving
Exposure of each Lender will automatically be adjusted on a prospective basis to
reflect the foregoing) and if any cash collateral has been posted with respect
to such Defaulting Lender, the Administrative Agent will promptly return such
cash collateral to the Borrower, provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender, and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Non-Defaulting Lender will constitute
a waiver or release of any claim of any party hereunder arising from such
Lender’s having been a Defaulting Lender.

 

SECTION 2.23  Maturity Date Extension.

 

(a)           The Borrower may at any time and from time to time, by notice to
the Administrative Agent, propose an extension of the Maturity Date, which
proposal

 

64

--------------------------------------------------------------------------------


 

may include a proposal to change the Applicable Margin (including any provisions
in the definition thereof) as may be specified in such proposal.  Upon receipt
of any such proposal the Administrative Agent shall promptly notify each Lender
thereof.  Each Lender shall respond to such proposal in writing within 30
calendar days after the date of such proposal and any failure of a Lender to
respond within such period shall be deemed to be a rejection of such proposal. 
If any Lender consents to such proposal (each such consenting Lender, an
“Extending Lender”), the Maturity Date applicable to each Extending Lender shall
be extended to the date specified in the Borrower’s extension proposal and the
Applicable Margin with respect to each such Extending Lender shall be adjusted
in the manner specified in such proposal, if any, and each Non-Extending Lender
will be treated as provided in Section 2.23(b).

 

(b)           If any Lender does not consent to any extension request that
becomes effective pursuant to Section 2.23(a) (each such Lender, a
“Non-Extending Lender”), then the Maturity Date for such Non-Extending Lender
shall remain unchanged from that applicable prior to the extension and the
Commitments of each Non-Extending Lender and the existing Applicable Margin
shall continue in full force and effect.

 

(c)           Notwithstanding the provisions of Section 9.02(b), the Borrower
and the Administrative Agent (and the Extending Lenders) shall be entitled to
enter into any amendments to this Agreement that the Administrative Agent
believes are necessary or appropriate to reflect, or to provide for the
integration of, any extension of the Maturity Date or change in Applicable
Margins pursuant to this Section 2.23 without the consent of any Non-Extending
Lender.

 

ARTICLE III

 

Representations and Warranties

 

Each of STX and the Borrower represents and warrants to the Lenders with respect
to itself and its Subsidiaries that:

 

SECTION 3.01  Organization; Powers.  Each of STX, the Borrower and the
Subsidiaries is duly incorporated or organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

 

SECTION 3.02  Authorization; Enforceability.  The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within its powers and have been duly authorized by all necessary action.  This
Agreement has been duly executed and delivered by each of STX and the Borrower
and (solely for purposes of Section 9.09(d)) Seagate Technology (US) and
constitutes, and each other Loan Document to which each Loan Party is to be a
party, when executed and delivered by such Loan Party will constitute, a legal,
valid and binding obligation of such Loan

 

65

--------------------------------------------------------------------------------


 

Party (as the case may be), enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws affecting creditors’ rights generally and to general
principles of equity and an implied covenant of good faith and fair dealing,
regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.03  Governmental Approvals; No Conflicts.  The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party
(a) do not require any consent or approval of, registration or filing with, or
any other action by or before, any Governmental Authority, except such as have
been obtained or made and are in full force and effect and filings and other
actions necessary to perfect Liens created under the Loan Documents, and except
where the failure to obtain such consent or approval or to make such
registration or filing, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect, (b) will not violate any
applicable law, regulation or any order of any Governmental Authority in any
material respect or the memorandum and articles of association, charter, by-laws
or other organizational documents of STX, the Borrower or any other Loan Party,
(c) will not violate or result in a default under any indenture, material
agreement or other material instrument binding upon STX, the Borrower or any
Subsidiary or any of their respective assets, or give rise to a right thereunder
to require any payment to be made by STX, the Borrower or any Subsidiary, except
for violations or payments that, individually and in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, and (d) will not
result in the creation or imposition of any Lien on any asset of STX, the
Borrower or any Subsidiary, except for Liens created under the Loan Documents.

 

SECTION 3.04  Financial Condition; No Material Adverse Change.

 

(a)           ST has heretofore furnished to the Lenders the audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows of STI or STX as of and for the fiscal years ended July 3,
2009 (for STI), and July 2, 2010 (for STX), in each case, setting forth in
comparative form the figures for the previous fiscal year and reported on by
Ernst & Young LLP, independent auditors, to the effect that such financial
statements present fairly, in all material respects, the consolidated financial
condition and results of operations and cash flows of STX, the Borrower and the
Subsidiaries on a consolidated basis as of such dates and for such periods in
accordance with GAAP consistently applied.

 

(b)           Except as disclosed in the financial statements referred to in
clause (a) above or the notes thereto and except for the Disclosed Matters, none
of STX, the Borrower or the Subsidiaries has, as of the Effective Date after
giving effect to any Loans made on such date, any material contingent
liabilities, unusual long-term commitments or unrealized losses.

 

(c)           Since July 2, 2010, there has been no material adverse change in
the business, financial condition or results of operations of STX, the Borrower
and the Subsidiaries, taken as a whole.

 

66

--------------------------------------------------------------------------------


 

SECTION 3.05  Properties.

 

(a)           Each of STX, the Borrower and the Subsidiaries has good title to,
or valid leasehold interests in, all its real and personal property material to
its business, except for defects in title that do not interfere with its ability
to conduct its business as currently conducted or to utilize such properties for
their intended purposes and subject to the Liens permitted by Section 6.02.

 

(b)           Each of STX, the Borrower and the Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by STX, the
Borrower and the Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually and in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.06  Litigation and Environmental Matters.

 

(a)           Except for the Disclosed Matters, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of STX or the Borrower, threatened against or
affecting STX, the Borrower or any Subsidiary (i) that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii)(A) that involve any of the Loan Documents or the execution,
delivery and performance by STX, the Borrower or any other Loan Party thereof,
(B) that are not frivolous and (C) if adversely determined, would reasonably be
expected to be adverse to the interests of the Lenders.

 

(b)           Except for the Disclosed Matters and except with respect to any
other matters that, individually and in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, none of STX, the Borrower or
any Subsidiary (i) is in violation of any applicable Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any applicable Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

 

(c)           Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

 

SECTION 3.07  Compliance with Laws and Agreements.  Each of STX, the Borrower
and the Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually and in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  No Default has occurred and is
continuing.

 

67

--------------------------------------------------------------------------------


 

SECTION 3.08  Investment Company Status.  None of STX, the Borrower or any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

SECTION 3.09  Taxes.  Each of STX, the Borrower and the Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which STX, the Borrower or such Subsidiary, as applicable,
has set aside on its books adequate reserves or (b) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 3.10  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under all underfunded Plans (based on the assumptions used
for purposes of Accounting Standards Codification No. 715:
Compensation-Retirement Benefits) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of all such underfunded Plans by an amount that would reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 3.11  Disclosure.  The reports, financial statements, certificates or
other written information furnished by or on behalf of STX or the Borrower to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or any other Loan Document or delivered hereunder or thereunder
(as modified or supplemented by other information so furnished), taken as a
whole, do not contain any material misstatement of fact or omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading, provided
that, (a) with respect to projected financial information, STX and the Borrower
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time and (b) with respect to
information regarding the hard disc drive market and other industry data, STX
and the Borrower represent only that such information was prepared by
third-party industry research firms, and although STX and the Borrower believe
such information is reliable, STX and the Borrower cannot guarantee the accuracy
and completeness of such information and have not independently verified such
information.

 

SECTION 3.12  Subsidiaries.  Schedule 3.12 sets forth the name of, and the
ownership interest of STX, the Borrower and each Subsidiary in, each Subsidiary
as of the Effective Date.

 

SECTION 3.13  Insurance.  As of the Effective Date, all premiums in respect of
all material insurance maintained by or on behalf of STX, the Borrower and the
Subsidiaries that are required to have been paid have been paid.  STX and the
Borrower believe that the insurance maintained by or on behalf of STX, the
Borrower and the Subsidiaries is adequate in all material respects.

 

68

--------------------------------------------------------------------------------


 

SECTION 3.14  Labor Matters.  As of the Effective Date, there are no strikes,
lockouts or slowdowns against STX, the Borrower or any Subsidiary pending or, to
the knowledge of STX or the Borrower, threatened that would reasonably be
expected to have a Material Adverse Effect.  Except as could not be reasonably
expected to result in a Material Adverse Effect, (a) the hours worked by and
payments made to employees of STX, the Borrower and the Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters, (b) all payments
due from STX, the Borrower or any Subsidiary, or for which any claim may be made
against STX, the Borrower or any Subsidiary, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of STX, the Borrower or such Subsidiary and (c) the
execution, delivery and performance of the Loan Documents by STX and the
Borrower will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which STX, the Borrower or any Subsidiary is bound.

 

SECTION 3.15  Collateral Matters.

 

(a)           The U.S. Security Agreement and the U.S. Pledge Agreement, upon
execution and delivery thereof by the parties thereto, will create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral (as defined therein) and
(i) when the Collateral (as defined in the U.S. Pledge Agreement) constituting
certificated securities (as defined in the Uniform Commercial Code) is delivered
to the Administrative Agent, together with instruments of transfer duly endorsed
in blank, the security interest created under the U.S. Pledge Agreement will
constitute a fully perfected security interest in all right, title and interest
of the pledgors thereunder in such Collateral, prior and superior in right to
any other Person, and (ii) when financing statements in appropriate form are
filed in the applicable filing offices, the security interest created under the
U.S. Security Agreement will constitute a fully perfected security interest in
all right, title and interest of the Loan Parties in the Collateral (as defined
in the U.S. Security Agreement) to the extent perfection can be obtained by
filing Uniform Commercial Code financing statements, prior and superior to the
rights of any other Person, except for rights secured by Liens permitted by
Section 6.02.

 

(b)           Each Mortgage, upon execution and delivery thereof by the parties
thereto, will create in favor of the Administrative Agent, for the benefit of
the Secured Parties, a legal, valid and enforceable security interest in all the
applicable mortgagor’s right, title and interest in and to the Mortgaged
Properties subject thereto and the proceeds thereof, and when the Mortgages have
been filed in the jurisdictions specified therein (and, in the case of Mortgages
of real property located outside the United States of America, when any other
actions required to perfect a mortgage under the laws of the jurisdiction where
such real property is located have been taken), the Mortgages will constitute a
fully perfected security interest in all right, title and interest of the
mortgagors in the Mortgaged Properties and the proceeds thereof, prior and
superior to the rights of any other Person, but subject to Liens permitted by
Section 6.02.

 

69

--------------------------------------------------------------------------------


 

(c)           Upon the recordation of the U.S. Security Agreement (or any short-
form version thereof) with the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, and the filing of the financing
statements referred to in clause (a) of this Section, the security interest
created under the U.S. Security Agreement will constitute a fully perfected
security interest in all right, title and interest of the Loan Parties in the
registered and applied for Intellectual Property (as defined in the U.S.
Security Agreement) in which a security interest may be perfected by filing in
the United States of America, in each case prior and superior in right to any
other Person, but subject to Liens permitted by Section 6.02 (it being
understood that subsequent recordings in the United States Patent and Trademark
Office or the United States Copyright Office may be necessary to perfect a
security interest in such registered and applied for Intellectual Property
acquired by the Loan Parties after the Effective Date).

 

(d)           Each Security Document, other than any Security Document referred
to in the preceding clauses of this Section, upon execution and delivery thereof
by the parties thereto, and the making of the filings and taking of the other
actions provided for therein, will be effective under applicable law to create
in favor of the Administrative Agent, for the benefit of the Secured Parties, a
valid and enforceable security interest in the Collateral subject thereto, and
will constitute a fully perfected security interest in all right, title and
interest of the Loan Parties in the Collateral subject thereto, prior and
superior to the rights of any other Person, except for rights secured by Liens
permitted by Section 6.02.

 

SECTION 3.16  Patriot Act, Etc. To the extent applicable, each Loan Party is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (ii) the
PATRIOT Act.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01  Conditions to Initial Borrowing.  The obligations of the Lenders
to make Loans and of the Issuing Banks to issue Letters of Credit hereunder
shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 9.02):

 

(a)           The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement (a “Lender
Addendum”) signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include telecopy transmission of a signed
Lender Addendum) that such party has signed a counterpart of this Agreement.

 

(b)           The U.S. Guarantee Agreement shall have been duly executed by STX
and each other Guarantor and delivered to the Administrative Agent.

 

70

--------------------------------------------------------------------------------


 

(c)           The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of (i) Simpson Thacher & Bartlett LLP, New York counsel for STX
and certain other Loan Parties, substantially in the form of Exhibit D-1 hereto,
(ii) Arthur Cox, Irish counsel to STX, substantially in the form of Exhibit D-2
hereto, (iii) General Counsel of STX substantially in the form of Exhibit D-3
hereto, and (iv) Maples and Calder, Cayman Islands counsel for the Borrower and
certain other Loan Parties, substantially in the form of Exhibit D-4 hereto,
provided that, if STX, the Borrower and the Subsidiary Loan Parties do not, on
or prior to the Effective Date, deliver any opinions in respect of any
Subsidiary Loan Party organized under the laws of any jurisdiction other than
the United States (including any State thereof and the District of Columbia) and
the Cayman Islands, then such requirement may be satisfied after the Effective
Date in accordance with Section 5.14(a).  Each Loan Party hereby requests such
counsel to deliver such opinions.

 

(d)           The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization or incorporation, existence and good standing of
each Loan Party, the authorization of the execution, delivery and performance of
the Loan Documents by each Loan Party and any other legal matters relating to
each Loan Party or the Loan Documents, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, provided that, if STX,
the Borrower and the Subsidiary Loan Parties do not, on or prior to the
Effective Date, deliver any documents or certificates in respect of any
Subsidiary Loan Party organized under the laws of any jurisdiction other than
the United States (including any State thereof and the District of Columbia) and
the Cayman Islands, then such requirement may be satisfied after the Effective
Date in accordance with Section 5.14(a).

 

(e)           The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
clauses (a) and (b) of Section 4.02.

 

(f)            The Administrative Agent shall have received, for the account of
each Lender that has requested a Promissory Note, such Lender’s Promissory Note
duly executed and delivered by an authorized officer of the Borrower.

 

(g)           The Administrative Agent shall have received, with copies for each
Lender, insurance certificates evidencing insurance coverage required to be
maintained pursuant to each Loan Document and naming the Administrative Agent on
behalf of the Secured Parties as loss payee (in the case of property insurance)
or additional insured (in the case of liability insurance), as applicable, and
providing that no cancellation of the policies will be made without at least
thirty days’ prior written notice to the Administrative Agent.

 

(h)           The Administrative Agent shall have received all documentation and
other information that may be reasonably required by the Lenders in order to
enable

 

71

--------------------------------------------------------------------------------


 

compliance with applicable “know your customer” and anti-money laundering
rules and regulation, including the USA Patriot Act.

 

(i)            The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including in each
case, to the extent invoiced, reimbursement or payment of all reasonable
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel) required to be reimbursed or paid by the Borrower under any Loan
Document.

 

(j)            The Administrative Agent shall have received a copy of the
Intercreditor Agreement, duly executed and delivered by the Administrative
Agent, Wells Fargo, National Association as the Second Priority Representative,
the Borrower, STX and certain other Loan Parties.

 

(k)           The Collateral and Guarantee Requirement shall have been satisfied
for all Collateral located in the U.S. and in the Cayman Islands and the
Administrative Agent shall have received a completed Perfection Certificate
dated the Effective Date and signed by an executive officer or a Financial
Officer of the Borrower, together with all attachments contemplated thereby,
including the results of a search of the Uniform Commercial Code (or equivalent)
filings made with respect to the Loan Parties in the jurisdictions contemplated
by the Perfection Certificate (but, with respect to the Loan Parties in any
jurisdiction, only to the extent determined by the Administrative Agent, in its
reasonable discretion, to be reasonable and customary in such jurisdiction) and
copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Administrative Agent that the
Liens indicated by such financing statements (or similar documents) are
permitted by Section 6.02 or have been or simultaneously are being released;
provided that, if STX, the Borrower and the Subsidiary Loan Parties do not, on
or prior to the Effective Date, deliver with respect to any Mortgaged Property
the items required under Section 4.01(c) or under clause (e) of the definition
of “Collateral and Guarantee Requirement,” such requirement shall be satisfied
after the Effective Date in accordance with Section 5.14.

 

The Administrative Agent shall notify the Borrower and the Lenders as to the
satisfaction of the documentary delivery requirements set forth above, and such
notice shall be conclusive and binding.  Notwithstanding the foregoing, the
effectiveness of this Agreement and of the obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 5:00 p.m., New York City time, on
March 1, 2011 (and, in the event such conditions are not so satisfied or waived,
the Commitments hereunder shall terminate at such time).

 

SECTION 4.02  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of each Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to receipt of the request
therefor in accordance herewith and to the satisfaction of the following
conditions:

 

72

--------------------------------------------------------------------------------


 

(a)           The representations and warranties of each Loan Party set forth in
the Loan Documents to which it is a party shall be true and correct in all
material respects on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date).

 

(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

 

(c)           With respect to the issuance of any Letter of Credit or the making
of any Swingline Loan, there is no Defaulting Lender at the time such Swingline
Loan is to be made or Letter of Credit is to be issued, unless the L/C Exposure
or Swingline Exposure of such Defaulting Lender is re-allocated to
non-Defaulting Lenders and/or the Borrower has Cash Collateralized or made other
arrangements with respect to any such non-reallocated Exposure of such
Defaulting Lender all in accordance with Section 2.22.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by STX and
the Borrower on the date thereof as to the matters specified in clauses (a) and
(b) of this Section 4.02.  For purposes of the foregoing, the term “Borrowing”
shall not include the continuation or conversion of Loans in which the aggregate
amount of such Loans is not being increased.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each of STX and the Borrower covenants
and agrees with the Lenders that:

 

SECTION 5.01  Financial Statements and Other Information.  STX will furnish to
the Administrative Agent:

 

(a)           within 90 days after the end of each fiscal year of STX, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit or any other material qualification or exception) to the effect that such
consolidated financial statements present fairly in all material respects the

 

73

--------------------------------------------------------------------------------


 

consolidated financial condition and results of operations of STX, the Borrower
and the Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

 

(b)           within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of STX, its unaudited consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such fiscal quarter and the then-elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the consolidated
financial condition and results of operations of STX, the Borrower and the
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

 

(c)           concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Person
delivering such financial statements (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.11 and
6.12, (iii) stating whether any material change in GAAP or in the application
thereof has occurred since the date of STX’s audited financial statements
referred to in Section 3.04 and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate
and (iv) identifying any Material Acquisitions that have been consummated by the
Borrower or any Subsidiary since the end of the previous fiscal quarter,
including the date on which each such Material Acquisition was consummated and
the consideration therefor;

 

(d)           promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by STX,
the Borrower or any Subsidiary with the SEC or with any national securities
exchange not otherwise required to be delivered to the Administrative Agent
pursuant hereto;

 

(e)           promptly following any request therefor, copies of (i) any
documents described in Section 101(k)(1) of ERISA that the Borrower or any of
its ERISA Affiliates have requested with respect to any Multiemployer Plan and
(ii) any notices described in Section 101(l)(1) of ERISA that the Borrower or
any of its ERISA Affiliates have requested with respect to any Plan or
Multiemployer Plan, provided that if the Borrower or any of its ERISA Affiliates
have not requested such documents or notices from the administrator or sponsor
of the applicable Plan or Multiemployer Plan, the Borrower or its ERISA
Affiliate(s), as applicable, shall promptly make a request for such documents or
notices from the such administrator or sponsor and shall provide copies of such
documents and notices promptly after receipt thereof; and

 

(f)            promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of STX, the
Borrower or any Subsidiary, or compliance with the terms of any Loan Document,
as the

 

74

--------------------------------------------------------------------------------


 

Administrative Agent or any Lender, through the Administrative Agent, may
reasonably request (including information required by the USA Patriot Act).

 

Documents required to be delivered pursuant to Section 5.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents
or provides a link thereto on the Borrower’s website on the internet at
http://www.seagate.com or (ii) on which such documents are posted on the
Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent), provided that (A) upon written request by the Administrative Agent, the
Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent and (B) the
Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such documents from
the Administrative Agent and maintaining its copies of such documents.

 

SECTION 5.02  Notices of Material Events.  STX and the Borrower will furnish,
promptly upon STX’s or the Borrower’s obtaining knowledge thereof, to the
Administrative Agent written notice of the following:

 

(a)           the occurrence of any Default;

 

(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting STX, the
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

 

(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
material liability of STX, the Borrower and the Subsidiaries, taken as a whole;

 

(d)           the occurrence of any change to the Issuer Ratings by S&P, Moody’s
or Fitch; and

 

(e)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of STX or the
Borrower, as applicable, setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

 

75

--------------------------------------------------------------------------------


 

SECTION 5.03  Information Regarding Collateral. STX and the Borrower will
furnish to the Administrative Agent prompt written notice of any change (i) in
the corporate name of any Loan Party that has executed a Security Document,
(ii) in the jurisdiction of incorporation or organization of any Loan Party that
has executed a Security Document, (iii) in the identity or corporate structure
of any Loan Party that has executed a Security Document or (iv) in the
Organizational Identification Number or the Federal Taxpayer Identification
Number of any Loan Party that has executed a Security Document.  STX and the
Borrower agree not to effect or permit any change referred to in the preceding
sentence unless all filings, if any, have been made, or will have been made
within the applicable statutory period, under the Uniform Commercial Code or
otherwise that are required in order for the Administrative Agent to continue at
all times following such change to have a valid, legal and perfected security
interest in all the Collateral for the benefit of the Secured Parties.

 

SECTION 5.04  Existence; Conduct of Business.  Each of STX and the Borrower
will, and will cause each of its subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect (a) its
legal existence and (b) the rights, contracts, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names used in the conduct
of the business of STX, the Borrower and the Subsidiaries, except, in the case
of clause (b) of this Section, to the extent that the failure to take any such
action could not reasonably be expected to have a Material Adverse Effect,
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03 or any sale of assets
permitted under Section 6.05.

 

SECTION 5.05  Payment of Obligations.  Each of STX and the Borrower will, and
will cause each of its subsidiaries to, pay its Material Indebtedness and
material Tax liabilities, before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) STX, the Borrower or the applicable Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP, (c) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation and (d) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 5.06  Maintenance of Properties.  Each of STX and the Borrower will, and
will cause each of its subsidiaries to, keep and maintain all material property
necessary to the conduct of the business of STX, the Borrower and the
Subsidiaries, taken as a whole, in good working order and condition, ordinary
wear and tear excepted.

 

SECTION 5.07  Insurance.  Each of STX and the Borrower will, and will cause each
of its subsidiaries to, maintain, with financially sound and reputable insurance
companies insurance in such amounts (with no greater risk retention) and against
such risks as are customarily maintained by companies of established repute
engaged in the same or similar businesses operating in the same or similar
locations.  The Borrower will furnish to the Administrative Agent, upon request,
information in reasonable detail as to the insurance so maintained.

 

76

--------------------------------------------------------------------------------


 

SECTION 5.08  Casualty and Condemnation.  The Borrower will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of any Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or any part thereof or interest therein under power of eminent
domain or by condemnation or similar proceeding.

 

SECTION 5.09  Books and Records; Inspection Rights.  Each of STX and the
Borrower will, and will cause each of its subsidiaries to, keep proper books of
record and account in which full, true and correct entries are made of all
material dealings and transactions in relation to its business and activities. 
Each of STX and the Borrower will, and will cause each of its subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and at such reasonable intervals as may be reasonably
requested, provided that any such visit or inspection by a Lender other than the
Administrative Agent shall be coordinated by (and any request for such a visit
or inspection shall be presented through) the Administrative Agent.

 

SECTION 5.10  Compliance with Laws.  Each of STX and the Borrower will, and will
cause each of its subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.11  Use of Proceeds and Letters of Credit.  The proceeds of the Loans
will be used only for working capital and other general corporate purposes of
the Borrower and its Subsidiaries.  No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X. 
Letters of Credit will be issued only to support obligations of the Borrower or
any Subsidiary incurred in the ordinary course of business.

 

SECTION 5.12  Senior Obligations.  STX and the Borrower will, and will cause
each Subsidiary Loan Party to, ensure that its obligations under this Agreement
and the other Loan Documents to which it is a party shall at all times rank at
least pari passu in right of payment with all its other present and future
senior Indebtedness, except for obligations accorded preference by mandatory
provisions of law.

 

SECTION 5.13  Additional Subsidiaries.  If any Subsidiary is formed or acquired
after the Effective Date, STX and the Borrower will (a) within ten Business Days
after such Subsidiary is formed or acquired (or such longer period as the
Administrative Agent may agree in its discretion), notify the Administrative
Agent and the Lenders thereof and (b) within 30 Business Days after such
Subsidiary is formed or acquired (or, if such Subsidiary is a Foreign
Subsidiary, within 60 Business Days after such Foreign Subsidiary is formed or
acquired (or such longer period as the Administrative Agent may

 

77

--------------------------------------------------------------------------------


 

agree in its discretion)), cause the Collateral and Guarantee Requirement to be
satisfied with respect to such Subsidiary (if it is a Subsidiary Loan Party) and
with respect to any Equity Interest in or Indebtedness of such Subsidiary owned
by any Loan Party (in each case, to the extent required by the Collateral and
Guarantee Requirement), provided that if the Administrative Agent determines,
after consultation with the Borrower, that (i) such additional Subsidiary
providing a Guarantee would violate the law of the jurisdiction where such
Subsidiary is organized or would result in a material adverse tax consequence to
such additional Subsidiary or (ii) the cost to STX, the Borrower and the
Subsidiaries of such additional Subsidiary providing a Guarantee would be
excessive in view of the related benefits to be received by the Lenders, then
STX and the Borrower shall not be required to cause the Collateral and Guarantee
Requirement to be satisfied with respect to such additional Subsidiary (and such
additional Subsidiary shall not be a Subsidiary Loan Party for purposes of this
Agreement and the other Loan Documents).  Seagate Technology Media (Ireland)
shall not be required to become a party to a Guarantee unless it has not been
liquidated or dissolved within 90 days following the date hereof (or such later
date acceptable to the Administrative Agent), provided that if it is  still in
existence at the end of such period, it shall execute and deliver to the
Administrative Agent a Guarantee.

 

SECTION 5.14  Further Assurances.

 

(a)           In the event that any requirement set forth in Section 4.01(c),
Section 4.01(d) or Section 4.01(k) has not been satisfied in full on or prior to
the Effective Date, STX and the Borrower will, and will cause each Subsidiary
to, cause such requirement to be satisfied as promptly as practicable after the
Effective Date and, in any event, not later than (i) in the case of the delivery
of the items required under Section 4.01(c) or under clause (e) of the
definition of “Collateral and Guarantee Requirement” with respect to any
Mortgaged Property, 45 days after the Effective Date (or such longer period as
the Administrative Agent, in its sole discretion, may permit) and (ii) in all
other cases, 60 days after the Effective Date, provided that, in the
Administrative Agent’s sole discretion, such period referenced in this clause
(ii) may be extended for not more than two additional 30-day periods.

 

(b)           Each of STX and the Borrower will, and will cause each Subsidiary
Loan Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust, charges and other documents), that may be required under any
applicable law, or that the Administrative Agent may reasonably request, to
cause the Collateral and Guarantee Requirement to be and remain satisfied, all
at the expense of the Borrower.  STX and the Borrower also agree to provide to
the Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.

 

(c)           If any material assets (including any real property or
improvements thereto or any interest therein having a fair market value in
excess of $10,000,000) located in any Collateral Jurisdiction are acquired by
STX, the Borrower or any

 

78

--------------------------------------------------------------------------------


 

Subsidiary Loan Party after the Effective Date (other than assets constituting
Collateral under any Security Document that become subject to the Lien of such
Security Document upon acquisition thereof), STX and the Borrower will notify
the Administrative Agent, and, if requested by the Administrative Agent, STX and
the Borrower will cause such assets to be subjected to a Lien securing the
Obligations and will take, and cause the Subsidiary Loan Parties to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in clause
(b) of this Section, all at the expense of the Borrower (in each case, to the
extent required by the Collateral and Guarantee Requirement), provided, however,
that if the Administrative Agent determines, after consultation with the
Borrower, that (i) taking such security interests in such assets would
(x) violate the law of the jurisdiction in which the assets are located or the
law of the jurisdiction where the Person owning such assets is organized,
(y) violate the terms of any material contract binding on STX, the Borrower or
any Subsidiary (but only to the extent that the restrictions in all such
contracts, taken as a whole, do not materially limit the Collateral that would
otherwise be pledged pursuant to the Collateral and Guarantee Requirement and
this clause (c) to secure the Obligations) or (z) result in a material adverse
tax consequence to the Loan Party granting the Lien on such assets or (ii) the
cost to STX, the Borrower and the Subsidiaries of granting and perfecting a Lien
in such assets would be excessive in view of the related benefits to be received
by the Lenders, then STX and the Borrower shall not be required to cause such
assets to be subjected to a Lien.  Notwithstanding anything in this clause
(c) to the contrary, none of STX, the Borrower or any Subsidiary shall be
required to enter into any Security Document that is prepared under and governed
by the laws of any jurisdiction other than a Collateral Jurisdiction or to take
any action to perfect the security interests created under such Security
Documents except as necessary under the laws of the applicable Collateral
Jurisdiction in order to perfect such security interests.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or been terminated and all LC Disbursements
shall have been reimbursed, each of STX and the Borrower covenants and agrees
with the Lenders that:

 

SECTION 6.01  Indebtedness.

 

(a)           Each of STX and the Borrower will not, and will not permit any of
its subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(i)            Indebtedness created under the Loan Documents;

 

(ii)           the Senior Notes and extensions, renewals, refinancings and
replacements of the Senior Notes that do not increase the outstanding principal
amount thereof or result in an earlier maturity date or decreased weighted
average life thereof,

 

79

--------------------------------------------------------------------------------


 

and that do not contain covenants that are more restrictive from the Borrower’s
or STI’s (in the case of the 10% Senior Secured Notes) perspective than the
covenants contained in this Agreement, provided that the applicable refinancing
or replacement Indebtedness need not be incurred substantially concurrently with
the consummation of such refinancing or replacement so long as such refinancing
or replacement Indebtedness is incurred no earlier than six months prior to the
date on which the applicable Senior Notes are refinanced or replaced, as the
case may be;

 

(iii)          Indebtedness (other than in respect of the Senior Notes) existing
on the Effective Date and set forth in Schedule 6.01 and extensions, renewals,
refinancings and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof or result in an earlier maturity date or
decreased weighted average life thereof;

 

(iv)          Indebtedness (x) of STX to the Borrower or any Subsidiary, (y) of
the Borrower to STX or any Subsidiary and (z) of any Subsidiary (other than any
SPE Subsidiary) to STX, the Borrower or any other Subsidiary, provided that
(A) Indebtedness of any Subsidiary that is not a Loan Party to STX, the Borrower
or any Subsidiary Loan Party shall be subject to Section 6.04 and
(B) Indebtedness of the Borrower to STX or any Subsidiary and Indebtedness of
STX or any Subsidiary Loan Party to any Subsidiary that is not a Subsidiary Loan
Party shall be subordinated to the Obligations on terms reasonably satisfactory
to the Administrative Agent;

 

(v)           Guarantees (x) by STX or the Borrower of Indebtedness or Permitted
Obligations of any Subsidiary, (y) by the Borrower of Indebtedness or Permitted
Obligations of STX and (z) by any Subsidiary of Indebtedness or Permitted
Obligations of STX or the Borrower or any other Subsidiary, provided that
(A) such Indebtedness or Permitted Obligations is otherwise permitted hereunder,
(B) Guarantees by STX, the Borrower or any Subsidiary Loan Party of Indebtedness
of any Subsidiary that is not a Loan Party shall be subject to Section 6.04,
(C) Guarantees by any Loan Party permitted under this clause (v) shall be
subordinated to the Obligations of the applicable Subsidiary to the same extent,
if any, and on the same terms as the Indebtedness so Guaranteed is subordinated
to the Obligations and (D) none of the Indebtedness for borrowed money incurred
pursuant to clause (ii), (iii) or (ix) of this Section 6.01(a) shall be
Guaranteed by any Subsidiary, unless such Subsidiary is a Loan Party that has
Guaranteed the Obligations pursuant to a Guarantee Agreement;

 

(vi)          Indebtedness of STX, the Borrower or any Subsidiary in respect of
workers’ compensation claims, self-insurance obligations, performance bonds,
surety, appeal or similar bonds and completion guarantees provided by the
Borrower and the Subsidiaries in the ordinary course of their business, provided
that upon the incurrence of Indebtedness with respect to reimbursement type
obligations regarding workers’ compensation claims, such obligations are
reimbursed within 30 days following such incurrence;

 

(vii)         Indebtedness of STX, the Borrower or any Subsidiary representing
deferred compensation to employees of STX, the Borrower or any Subsidiary
incurred in

 

80

--------------------------------------------------------------------------------


 

the ordinary course of business of STX, the Borrower or the applicable
Subsidiary, consistent with the historical practices of STX, the Borrower or
such Subsidiary;

 

(viii)                      drawings under Overdraft Facilities, provided that
any drawing that is not repaid in full on the Business Day following the day
that such drawing was made shall not be permitted by this clause;

 

(ix)                              other Indebtedness, provided that (A) at the
time of any incurrence of Indebtedness pursuant to this clause (ix), after
giving effect to such incurrence, the aggregate principal amount of all
Indebtedness outstanding pursuant to this clause (ix) shall not exceed an amount
that is equal to 10% of Consolidated Total Assets as of the end of the most
recently completed fiscal year of STX and (B) the sum of (i) the aggregate
principal amount of Indebtedness incurred by the non-Loan Party Subsidiaries
pursuant to this clause (ix) (the “Permitted Subsidiary Debt Amount”) and
(ii) the Permitted Secured Debt Amount, in each case at any time outstanding,
shall not exceed the Permitted Priority Debt Amount, provided that if the sum of
the Permitted Subsidiary Debt Amount and the Permitted Secured Debt Amount
outstanding at the time an Investment Grade Period ends exceeds the Permitted
Priority Debt Amount that would be permitted at the time the succeeding
Non-Investment Grade Period commences, then the amount of such excess (less the
amount by which the Permitted Subsidiary Debt Amount and the Permitted Secured
Debt Amount are reduced during such succeeding Non-Investment Grade Period)
shall be deemed to be permitted under this Section 6.01(a)(ix); and

 

(x)                                 any Permitted Receivables Financing.

 

(b)                                 Each of STX and the Borrower will not, and
will not permit any of its subsidiaries to, issue any preferred Equity
Interests, except that STX may issue preferred shares or other preferred Equity
Interests that do not require mandatory cash dividends (other than Cash-Pay
Preferred Equity that is issued in accordance with Section 6.01(a)) or
redemptions and do not provide for any right on the part of the holder to
require redemption, repurchase or repayment thereof, in each case prior to the
date that is 91 days after January 18, 2015.

 

SECTION 6.02  Liens.  Each of STX and the Borrower will not, and will not permit
any of its subsidiaries to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect
thereof, except:

 

(a)                                  Permitted Encumbrances and Liens created
under the Loan Documents;

 

(b)                                 any Lien on any property or asset of STX,
the Borrower or any Subsidiary existing on the Effective Date and set forth in
Schedule 6.02, provided that (i) such Lien shall not apply to any other property
or asset of the Borrower or any Subsidiary, (ii) such Lien shall secure only
those obligations that it secures on the Effective Date and extensions, renewals
and replacements thereof that do not increase the

 

81

--------------------------------------------------------------------------------


 

outstanding principal amount thereof and (iii) from and after the Collateral
Release Date, Indebtedness in respect of the 10% Senior Secured Notes may not be
secured by any Liens on any such property or assets of STX, the Borrower or any
Subsidiary;

 

(c)           Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of setoff or similar rights;

 

(d)           Liens in favor of a landlord on leasehold improvements in leased
premises;

 

(e)           Liens arising from Permitted Investments described in clause
(d) of the definition of the term Permitted Investments;

 

(f)            Liens arising under any Permitted Receivables Financing;

 

(g)           other Liens securing Indebtedness, provided that the sum of
(i) the aggregate principal amount of Indebtedness secured pursuant to this
clause (g) (the “Permitted Secured Debt Amount”) and (ii) the Permitted
Subsidiary Debt Amount, in each case at any time outstanding, shall not exceed
the Permitted Priority Debt Amount, provided that if the sum of the Permitted
Subsidiary Debt Amount and the Permitted Secured Debt Amount outstanding at the
time an Investment Grade Period ends exceeds the Permitted Priority Debt Amount
that would be permitted at the time the succeeding Non-Investment Grade Period
commences, then the amount of such excess (less the amount by which the
Permitted Subsidiary Debt Amount and the Permitted Secured Debt Amount are
reduced during such succeeding Non-Investment Grade Period) shall be deemed to
be permitted under this Section 6.02(g) and provided further that any Liens on
Collateral shall only be for (x) Indebtedness incurred pursuant to
Section 6.01(a)(ix) and (ii) Indebtedness incurred to refinance the Senior Notes
in accordance with Section 6.01(a)(ii), provided that, in each case, the Liens
securing such refinanced Indebtedness have the same or a lower priority relative
to the Liens securing the Obligations and, in the case of Indebtedness for
borrowed money, subject to the Intercreditor Agreement or an intercreditor
agreement on terms and conditions reasonably satisfactory to the Administrative
Agent;

 

(h)           Liens (including cash collateral) securing obligations arising
under any Swap Agreement with a counterparty that is not a Secured Party (or an
Affiliate thereof) so long as the aggregate outstanding principal amount of the
obligations secured thereby does not exceed $100,000,000 at any time, provided
that no more than $50,000,000 of such obligations may be secured by Liens that
rank equally with, or are senior to, the Liens securing the Obligations;

 

(i)            during any Non-Investment Grade Period, Liens incurred during any
prior Investment Grade Period pursuant to clause (g) of this Section 6.02 and
outstanding at the end of the immediately preceding Investment Grade Period,
provided that such Liens could not be classified as Liens created, incurred,
assumed or permitted pursuant to clauses (a) through (h) of this Section 6.02;
and

 

82

--------------------------------------------------------------------------------


 

(j)            Liens arising in the ordinary course of business of STX, the
Borrower and the Subsidiaries on metals leased to STX, the Borrower or any
Subsidiary under any Platinum Lease.

 

SECTION 6.03  Fundamental Changes.

 

(a)           Neither STX nor the Borrower will, and will not permit any of
their respective subsidiaries to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with STX or the
Borrower or any of their respective subsidiaries, or liquidate or dissolve, nor
will STX or the Borrower sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all the assets
of the Borrower and the Subsidiaries, taken as a whole (whether directly or
through the sale, transfer, lease or other disposition of the assets of one or
more Subsidiaries), except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing, (i) any
Person may merge with STX or the Borrower in a transaction in which the
surviving entity is a Person organized or existing under the laws of the United
States of America, any State thereof, the District of Columbia or Ireland or the
Cayman Islands and, if such surviving entity is not STX or the Borrower, as the
case may be, such Person expressly assumes, in writing, all the obligations of
STX or the Borrower, as the case may be, under the Loan Documents, and (ii) any
Person may merge into any Subsidiary in a transaction in which the surviving
entity is a Subsidiary and (if any party to such merger is a Subsidiary Loan
Party) is a Subsidiary Loan Party and any Subsidiary may liquidate or dissolve
if the Borrower determines in good faith that such liquidation or dissolution is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders, provided that any such merger involving a Person that is not a
wholly-owned Subsidiary of the Borrower immediately prior to such merger shall
not be permitted unless also permitted by Sections 6.04 and 6.08.

 

(b)           Each of STX and the Borrower will not, and will not permit any of
its subsidiaries to, engage to any material extent in any business other than
(i) businesses of the type conducted by STX, the Borrower and the Subsidiaries
on the date of execution of this Agreement and businesses reasonably related,
ancillary or complementary thereto and (ii) in the case of the SPE Subsidiaries,
Permitted Receivables Financings.

 

SECTION 6.04  Investments, Loans, Advances, Guarantees and Acquisitions.  Each
of STX and the Borrower will not, and will not permit any of its subsidiaries
to, purchase, hold or acquire (including pursuant to any merger with any Person
that was not a wholly-owned Subsidiary of the Borrower prior to such merger) any
Equity Interests in or evidences of Indebtedness or other securities (including
any option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit (any of the
foregoing, an “Investment”), except:

 

(a)           Permitted Investments;

 

83

--------------------------------------------------------------------------------


 

(b)           investments existing on the Effective Date and set forth on
Schedule 6.04;

 

(c)           investments by STX, the Borrower and the Subsidiaries in Equity
Interests in each other (other than in any SPE Subsidiary), provided that
(i) any such Equity Interests held by STX, the Borrower or a Subsidiary Loan
Party shall, to the extent required by the Collateral and Guarantee Requirement,
be pledged pursuant to the applicable Security Document and (ii) no investment
may be made pursuant to this clause (c) by a Loan Party in the Equity Interests
of a Subsidiary that is not a Loan Party unless such investment is being made in
the ordinary course of business of STX, the Borrower and the Subsidiaries;

 

(d)           loans or advances (x) made by STX to the Borrower or any
Subsidiary (other than any SPE Subsidiary), (y) made by the Borrower to any
Subsidiary (other than any SPE Subsidiary) and (z) made by any Subsidiary to
STX, the Borrower or any other Subsidiary (other than any SPE Subsidiary),
provided that (i) any such loans and advances made by STX, the Borrower or a
Subsidiary Loan Party shall, to the extent required by the Collateral and
Guarantee Requirement, be evidenced by a promissory note and (subject to
applicable law) be pledged pursuant to the applicable Security Document and
(ii) no loan or advance may be made pursuant to this clause (d) by a Loan Party
to a Subsidiary that is not a Loan Party unless such loan or advance is being
made in the ordinary course of business of STX, the Borrower and the
Subsidiaries;

 

(e)           Guarantees constituting Indebtedness permitted by Section 6.01 and
Guarantees of Permitted Obligations permitted by Section 6.01, provided that no
Guarantee may be made pursuant to this clause (e) by any Loan Party of the
Indebtedness of any Subsidiary that is not a Loan Party unless such Guarantee is
being made in the ordinary course of business of STX, the Borrower and the
Subsidiaries;

 

(f)            investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(g)           any investments in or loans to any other Person received as
non-cash consideration for sales, transfers, leases and other dispositions
permitted by Section 6.05;

 

(h)           Guarantees by STX, the Borrower and the Subsidiaries of leases
other than Capital Lease Obligations entered into by any Subsidiary as lessee;

 

(i)            extensions of credit in the nature of accounts receivable or
notes receivable in the ordinary course of business;

 

(j)            investments in payroll, travel and similar advances to cover
matters that are expected at the time of such advances ultimately to be treated
as expenses for accounting purposes and that are made in the ordinary course of
business;

 

84

--------------------------------------------------------------------------------


 

(k)           investments in or acquisitions of stock, obligations or securities
received in settlement of debts created in the ordinary course of business and
owing to STX, the Borrower or any Subsidiary or in satisfaction of judgments;

 

(l)            investments in the form of Swap Agreements permitted under
Section 6.06;

 

(m)          investments, loans, advances, guarantees and acquisitions resulting
from a foreclosure by STX, the Borrower or any Subsidiary with respect to any
secured investment or other transfer of title with respect to any secured
investment in default;

 

(n)           investments, loans, advances, guarantees and acquisitions the
consideration for which consists solely of shares of common stock of STX;

 

(o)           investments arising as a result of any Permitted Receivables
Financing;

 

(p)           other Investments, provided that (i) no Default has occurred and
is continuing or would result from any such Investment, (ii) in the case of any
such Investment in an amount that exceeds $100,000,000, (A) STX is in
compliance, on a pro forma basis after giving effect to any such Investment
(after giving effect to any reduction in operating expenses permitted to be
included for this purpose in the calculation set forth in the definition of the
term Consolidated EBITDA), with the covenants contained in Section 6.11 and
Section 6.12 recomputed as of the last day of the most recently ended fiscal
quarter of STX (or for any fiscal quarter ended on or prior to July 2, 2010, ST)
for which financial information is available, as if such Investment (and any
related incurrence or repayment of Indebtedness, with any new Indebtedness being
deemed to be amortized over the applicable testing period in accordance with its
terms) had occurred on the first day of each relevant period for testing such
compliance; and (B) the Administrative Agent shall have received a certificate
from a Financial Officer of STX that certifies compliance with
clauses (p)(ii)(A) and (p)(iii), together with all relevant financial
information for the Person or assets to be acquired and reasonably detailed
calculations demonstrating compliance with the requirement set forth in clause
(ii)(A) and (iii) both before and after giving effect to such Investment and any
related Borrowing, the Liquidity Amount shall not be less than $800,000,000; and

 

(q)           prepayments or advances to vendors or suppliers of semiconductors
in connection with any guarantee of supply by, or to fund the expansion of
supply capacity by, such vendor or supplier, in an aggregate amount not to
exceed $50,000,000 at any one time outstanding.

 

SECTION 6.05  Asset Sales.  During a Non-Investment Grade Period, each of STX
and the Borrower will not, and will not permit any of its subsidiaries to, sell,
transfer, lease or otherwise dispose of any asset, including any Equity Interest
owned by it, nor will STX or the Borrower permit any of its subsidiaries to
issue any additional Equity Interests in such Subsidiary (other than any
Subsidiary issuing directors’

 

85

--------------------------------------------------------------------------------


 

qualifying shares or issuing Equity Interests to STX, the Borrower or any
Subsidiary in compliance with Section 6.04(c)), except:

 

(a)           sales of inventory, used or surplus equipment and Permitted
Investments in the ordinary course of business and periodic clearance of aged
inventory;

 

(b)           sales, transfers and other dispositions of Equity Interests to
STX, the Borrower or any Subsidiary (other than any SPE Subsidiary), provided
that any such sale, transfer or other disposition involving a Subsidiary that is
not a Subsidiary Loan Party (to the extent that such sale, transfer or other
disposition is not made in the ordinary course of business of STX, the Borrower
and the Subsidiaries) shall be made in compliance with Section 6.08;

 

(c)           sales of assets received by STX, the Borrower or any Subsidiary
upon the exercise of a power of sale or foreclosure by STX, the Borrower or any
Subsidiary with respect to any secured investment or other transfer of title
with respect to any secured investment in default;

 

(d)           licensing and cross-licensing arrangements entered into in the
ordinary course of business of STX, the Borrower or any Subsidiary involving any
technology or other intellectual property of STX, the Borrower or such
Subsidiary;

 

(e)           sales, transfers and other dispositions to STX, the Borrower or
any Subsidiary, provided that any such sale, transfer or other disposition
involving a Subsidiary that is not a Subsidiary Loan Party (to the extent that
such sale, transfer or other disposition is not made in the ordinary course of
business of STX, the Borrower and the Subsidiaries) shall be made in compliance
with Section 6.08;

 

(f)            sales, transfers and other dispositions of Receivables and
Related Assets pursuant to any Permitted Receivables Financing;

 

(g)           sales, transfers and other dispositions that are not permitted by
any other clause of this Section 6.05, provided that the aggregate fair market
value of all assets sold, transferred or otherwise disposed of in reliance upon
this clause (g) shall not exceed during any fiscal year of STX the amount that
is equal to 10% of Consolidated Total Assets as of the end of the immediately
preceding fiscal year of STX (or, for the 2010 fiscal year, ST);

 

(h)           licensing of assets that constitute technology or other
intellectual property to joint ventures in connection with investments permitted
by Section 6.04;

 

(i)            sales of assets pursuant to a transaction permitted by
Section 6.03(a);

 

(j)            sale and leaseback transactions entered into in the ordinary
course of business of STX, the Borrower and the Subsidiaries involving the sale
and subsequent leaseback pursuant to a Platinum Lease of platinum or other
precious metals, so long as

 

86

--------------------------------------------------------------------------------


 

such sale is consummated substantially simultaneously with the acquisition of
the platinum or other precious metals so sold;

 

(k)           the issuance of Equity Interests by i365 Inc. pursuant to employee
stock plans approved in good faith by the board of directors of i365 Inc.; and

 

(l)            the sale and leaseback of the property located in 7000 Ang Mo Kio
Ave 5., Singapore,

 

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (b) or (e) above) shall be made for
fair market value.

 

SECTION 6.06  Swap Agreements.  Each of STX and the Borrower will not, and will
not permit any of its subsidiaries to, enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks to which STX, the
Borrower or any Subsidiary has actual exposure (other than those in respect of
Equity Interests of STX, the Borrower or any Subsidiary) and (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
STX, the Borrower or any Subsidiary, provided that STX, the Borrower and the
Subsidiaries may enter into Swap Agreements in respect of Equity Interests in
STX providing for payments to current or former directors, officers or employees
of STX, the Borrower and the Subsidiaries or their heirs or estates (and may
make such payments), in the same circumstances and amounts that STX, the
Borrower and the Subsidiaries are then permitted to make Restricted Payments to
such current or former directors, officers or employees pursuant to
Section 6.07, and any payments made pursuant to this proviso during any fiscal
year shall be deemed to reduce the amount of Restricted Payments available
during such fiscal year under Section 6.07.

 

SECTION 6.07  Restricted Payments.  During any Non-Investment Grade Period, the
Borrower will not, and STX and the Borrower will not permit any of their
respective subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except:

 

(a)           the Borrower and the Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests payable solely in additional
shares of their Equity Interests;

 

(b)           the Borrower and the Subsidiaries may declare and pay dividends or
distributions ratably with respect to their Equity Interests, provided if the
Borrower merges with or consolidates with or into STX (or if different the
ultimate parent of the Borrower which is a publically traded Person), then the
Borrower shall no longer be able to declare and pay ratable dividends or
distributions pursuant to this clause (b);

 

(c)           other Restricted Payments consisting of cash dividends and cash
return of capital distributions in an aggregate amount not to exceed
$350,000,000 in any four consecutive fiscal quarter period;

 

87

--------------------------------------------------------------------------------


 

(d)           other Restricted Payments consisting of redemptions and
repurchases of Equity Interests in an aggregate amount not to exceed
$500,000,000 in any four consecutive fiscal quarter period;

 

(e)           other Restricted Payments not otherwise permitted under this
Section 6.07, provided that, after giving effect to each such Restricted Payment
in clauses (c) or (d) or this clause (e) and any related Borrowing, the
Liquidity Amount shall not be less than $800,000,000: and provided that if any
Restricted Payment made at the time an Investment Grade Period ends exceeds the
amount of Restricted Payments that would be permitted at the time the succeeding
Non-Investment Grade Period commences, then the amount of such excess shall be
deemed to have been permitted under this Section .

 

SECTION 6.08  Transactions with Affiliates.  Each of STX and the Borrower will
not, and will not permit any of its subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) transactions that are at prices and on terms and
conditions not less favorable to STX, the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among STX, the Borrower and the Subsidiary Loan
Parties (and, if the applicable transaction is a transaction in the ordinary
course of business of STX, the Borrower and the applicable Subsidiary, any other
Subsidiary (other than a SPE Subsidiary)) not involving any other Affiliate,
(c) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options and stock ownership plans approved by the board of directors of
STX, the Borrower or any Subsidiary, (d) the grant of stock options or similar
rights to officers, employees, consultants and directors of STX, the Borrower or
any Subsidiary pursuant to plans approved by the board of directors of STX, the
Borrower or, in the case of any such grant to an officer, employee, consultant
or director of any Subsidiary, such Subsidiary and the payment of amounts or the
issuance of securities pursuant thereto and (e) Restricted Payments permitted by
Section 6.07.

 

SECTION 6.09  Restrictive Agreements.  Each of STX and the Borrower will not,
and will not permit any of its subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of STX, the
Borrower or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets to secure the obligations of STX and the Borrower
under the Loan Documents or (b) the ability of any Subsidiary to pay dividends
or other distributions with respect to any shares of its capital stock or to
make or repay loans or advances to STX, the Borrower or any other Subsidiary or
to Guarantee Indebtedness of STX, the Borrower or any other Subsidiary, provided
that (i) the foregoing shall not apply to restrictions and conditions imposed by
law or any Loan Document, (ii) the foregoing shall not apply to restrictions and
conditions existing on the Effective Date imposed by any Senior Note Document or
identified on Schedule 6.09 (but shall apply to any extension or renewal of, or
any amendment or modification expanding the scope of, any such restriction or
condition), (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the

 

88

--------------------------------------------------------------------------------


 

sale of any Subsidiary pending such sale, provided such restrictions and
conditions apply only to such Subsidiary and such sale is permitted hereunder,
(iv) the foregoing shall not apply to customary restrictions on or customary
conditions to the payment of dividends or other distributions on, or the
creation of Liens over, Equity Interests owned by STX, the Borrower or any
Subsidiary in any joint venture or like enterprise that is not a Subsidiary
contained in the constitutive documents of such joint venture or enterprise,
(v) the foregoing shall not apply to restrictions or conditions imposed by any
agreement relating to Indebtedness permitted by subclause (B) of
Section 6.01(a)(ix) of this Agreement (which for this purpose shall not include
the amount set forth in clause (b) of the definition of “Permitted Priority Debt
Amount”)) if such restrictions or conditions apply only to the property or
assets securing such Indebtedness (in the case of clause (a) of the foregoing)
and/or only to the Subsidiary incurring such Indebtedness or its subsidiaries
(in the case of clause (b) of the foregoing, (vi) clause (a) of the foregoing
shall not apply to customary provisions in leases or licenses (or sublicenses)
of intellectual or similar property restricting the assignment, subletting or
transfer thereof, (vii) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to any Permitted
Receivables Financing, provided that such restrictions or conditions apply only
to the Receivables and the Related Assets that are the subject of such Permitted
Receivables Financing, and (viii) the foregoing shall not apply to customary
restrictions or conditions imposed on any SPE Subsidiary pursuant to any
Permitted Receivables Financing.

 

SECTION 6.10  Amendment of Material Documents.  Neither STX nor the Borrower
will, nor will STX and the Borrower permit any of their respective subsidiaries
to, amend, modify or waive any of its rights under (a) its certificate of
incorporation, by-laws, memorandum or articles of association or other
organizational documents or (b) any Senior Note Document, except to the extent
that such amendments, modifications or waivers, individually and in the
aggregate, would not reasonably be expected to have a Material Adverse Effect or
be materially adverse to the Lenders.

 

SECTION 6.11  Fixed Charge Coverage Ratio.  STX will not permit the ratio of
(a) the sum of (i) Consolidated EBITDA for any period of four consecutive fiscal
quarters ending on the last day of any fiscal quarter during any period set
forth below plus (ii) the sum of (A) the amount of cash held by STX, the
Borrower and the Subsidiaries and (B) the carrying value of Permitted
Investments that would be reflected as cash or short-term investments on a
consolidated balance sheet of STX on such date, minus (iii) the aggregate
principal amount of Revolving Loans and Swingline Loans outstanding on such date
to (b) Consolidated Fixed Charges for such period of four consecutive fiscal
quarters of STX (or, for any fiscal quarter ended on or prior to July 2, 2010,
ST) (the “Fixed Charge Coverage Ratio”) to be less than 1.50 to 1.00.

 

SECTION 6.12  Net Leverage Ratio.  STX will not permit the Net Leverage Ratio as
of the end of any fiscal quarter to exceed 1.50 to 1.00.

 

SECTION 6.13  Minimum Liquidity.  STX will not permit the Liquidity Amount to be
less than $500,000,000 at any time.

 

89

--------------------------------------------------------------------------------


 

ARTICLE VII

 

Events of Default

 

SECTION 7.01  Events of Default.  If any of the following events (“Events of
Default”) shall occur:

 

(a)           the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Section 7.01) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five days;

 

(c)           any representation or warranty made or deemed made by or on behalf
of STX, the Borrower or any Subsidiary in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

 

(d)           STX or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), Section 5.04 (with respect
to the existence of STX or the Borrower), Section 5.09 or in Article VI;

 

(e)           STX or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clause (a), (b) or (d) of this Section 7.01), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);

 

(f)            STX, the Borrower or any Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
after giving effect to any applicable grace period with respect thereto;

 

(g)           any event or condition occurs that results in any Material
Indebtedness becoming due or any Permitted Receivables Financing terminating
(except voluntary terminations) prior to its scheduled maturity or that enables
or permits the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due or
any Permitted Receivables Financing to be terminated, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, provided that this clause (g) shall not

 

90

--------------------------------------------------------------------------------


 

apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness;

 

(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of STX, the Borrower or, subject to Section 7.02, any Subsidiary or
its debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership, examinership or similar law now or
hereafter in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator, liquidator, examiner or similar official for STX, the
Borrower or, subject to Section 7.02, any Subsidiary or for a substantial part
of its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(i)            STX, the Borrower or, subject to Section 7.02, any Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
dissolution, winding-up, liquidation, reorganization, court protection or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section 7.01, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator, liquidator, examiner or similar official for STX, the Borrower or,
subject to Section 7.02, any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 

(j)            STX, the Borrower or, subject to Section 7.02, any Subsidiary
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

 

(k)           one or more judgments for the payment of money in an aggregate
amount in excess of $50,000,000 (net of amounts covered by insurance as to which
the insurer has admitted liability in writing) shall be rendered against STX,
the Borrower, any Subsidiary or any combination thereof and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of STX, the Borrower or any
Subsidiary to enforce any such judgment;

 

(l)            an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

 

(m)          a Change in Control shall occur;

 

(n)           the Guarantee under the Guarantee Agreement for any reason shall
cease to be in full force and effect (other than in accordance with its terms),
or any Loan

 

91

--------------------------------------------------------------------------------


 

Party (other than the Borrower) shall deny in writing that it has any further
liability under the Guarantee Agreement (other than as a result of the discharge
of such Loan Party) in accordance with the terms of the Loan Documents); or

 

(o)           any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on Collateral having, in the aggregate, a value in excess of
$10,000,000, with the priority required by the applicable Security Document,
except as a result of (i) the sale or other disposition of the applicable
Collateral in a transaction permitted under the Loan Documents, (ii) any action
taken by the Administrative Agent to release any such Lien in compliance with
the provisions of this Agreement or any other Loan Document or (iii) the
Administrative Agent’s failure to maintain possession of any stock or share
certificates, promissory notes or other instruments delivered to it under the
applicable Security Document or to file properly (A) Uniform Commercial Code
financing statements or comparable filings delivered to it for filing under the
Security Documents or (B) Uniform Commercial Code continuation statements or
comparable filings necessary to maintain perfection;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or
(i) of this Section 7.01, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

 

SECTION 7.02  Exclusion of Immaterial Subsidiaries.  Solely for the purposes of
determining whether a Default has occurred under clause (h), (i) or (j) of
Section 7.01, any reference in any such clause to any Subsidiary shall be deemed
not to include any Subsidiary affected by any event or circumstance referred to
in any such clause that did not, as of the last day of the fiscal quarter of STX
most recently ended, have assets with a value in excess of 5.0% of the
Consolidated Total Assets as of such date, provided that if it is necessary to
exclude more than one Subsidiary from clause (h), (i) or (j) of Section 7.01
pursuant to this Section 7.02 in order to avoid a Default thereunder, all
excluded Subsidiaries shall be considered to be a single consolidated Subsidiary
for purposes of determining whether the condition specified above is satisfied.

 

92

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

The Administrative Agent

 

SECTION 8.01  The Administrative Agent as Agent.  Each Lender and each Issuing
Bank hereby irrevocably appoints the Administrative Agent as its agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto.  Except to the extent expressly provided in this
Article VIII, the provisions of this Article VIII are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Banks, and the Borrower
shall not have rights as a third party beneficiary of any of such provisions.

 

SECTION 8.02  The Administrative Agent as Lender.  The bank serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
STX, the Borrower or any Subsidiary or other Affiliate thereof as if it were not
the Administrative Agent hereunder.

 

SECTION 8.03  No Duties.  The Administrative Agent shall not have any duties or
obligations except those expressly set forth in the Loan Documents.  Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated by the
Loan Documents that the Administrative Agent is required to exercise in writing
by the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary or believed by the Administrative Agent in good faith to be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to STX, Borrower or any Subsidiary that is communicated
to or obtained by the bank serving as the Administrative Agent or any of its
Affiliates in any capacity.  The Administrative Agent shall not be liable for
any action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02) or in the absence
of its own gross negligence or willful misconduct.  The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent by STX, the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness

 

93

--------------------------------------------------------------------------------


 

or genuineness of any Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

SECTION 8.04  Reliance by the Agent and Exculpation.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed or sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

SECTION 8.05  Delegation of Agent’s Obligations.  The Administrative Agent may
perform any of and all its duties and exercise its rights and powers by or
through any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any of and all its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article VIII shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.

 

In determining (i) whether conditions precedent to the effectiveness of this
Agreement have been satisfied, or (ii) compliance with any condition hereunder
to the making of a Loan, or the issuance, amendment, renewal or extension of a
Letter of Credit, in each case, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition precedent or condition to extension of credit is
satisfactory to such Lender or such Issuing Bank, unless the Administrative
Agent shall have received notice to the contrary from such Lender or such
Issuing Bank prior to the Administrative Agent’s declaration that the conditions
precedent for the documentary deliverables as required under Section 4.01 have
been satisfied, or the making of such Loan or the issuance, amendment, renewal
or extension of such Letter of Credit.

 

SECTION 8.06  Successor.  Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this Section, the Administrative
Agent may resign at any time upon notice to the Lenders, the Issuing Bank and
the Borrower.  Upon any such resignation, the Required Lenders shall have the
right, subject to the approval of the Borrower (which approval shall not be
unreasonably withheld), to appoint a successor.  If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on

 

94

--------------------------------------------------------------------------------


 

behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent that shall be a bank with an office in New York, New York, or an Affiliate
of any such bank.  Upon the acceptance of its appointment as the Administrative
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all its duties and obligations under the Loan Documents in its capacity as
the Administrative Agent.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this
Article VIII and Section 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as the Administrative Agent.

 

SECTION 8.07  Credit Decisions.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon any Loan
Document or any related agreement or any document furnished thereunder.

 

SECTION 8.08  Limitations on Obligations of Certain Transaction Parties. 
Notwithstanding anything herein to the contrary, none of the Arrangers, Book
Runners, Syndication Agent or Documentation Agents listed on the cover
page hereof shall have any powers, duties or responsibilities under any Loan
Document, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Bank hereunder.  It is agreed that the Book Runners,
Syndication Agents or Documentation Agent shall have no duties or
responsibilities under this Agreement or any other Loan Document in their
capacities as such.  No Book Runner, Syndication Agent or Documentation Agent
shall have or be deemed to have any fiduciary relationship with any Lender. 
Each Lender acknowledges that it has not relied, and will no rely, on the Book
Runners, Syndication Agents or Documentation Agent in deciding to enter into
this Agreement or any other Loan Document or in taking or not taking any action
hereunder or thereunder.

 

SECTION 8.09  Collateral and Guarantee Matters.  The Lenders and the Issuing
Banks irrevocably authorize the Administrative Agent, at its option and in its
discretion:

 

(a)           to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document (i) upon the Maturity Date,
(ii) that is disposed of or to be disposed of as part of or in connection with
any transfer or sale permitted hereunder or under any other Loan Document,
(iii) subject to Section 9.02, if approved, authorized or ratified in writing by
the Required Lenders or all Lenders, if so

 

95

--------------------------------------------------------------------------------


 

required, or (iv) upon the election by the Borrower to effect the Collateral
Release pursuant to Section 2.21; and

 

(b)           if any Person that is a Guarantor ceases to be required to be a
Guarantor as a result of a transaction permitted hereunder, to release such
Guarantor from its obligations under the applicable Guarantee Agreement.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the authority of the Administrative Agent to release any Lien
on Collateral held by such Agent or any Guarantor from its obligations under the
Loan Documents pursuant to this Section.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01  Notices.  Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

(a)           if to STX or the Borrower, to it at 920 Disc Drive, Scotts Valley,
California 95066, Attention of Richard Caloca (Telecopy No. (831) 439-2353)

 

(b)           if to the Administrative Agent, to The Bank of Nova Scotia:

 

The Bank of Nova Scotia

GWS Loan Operations

720 King Street West, 2nd Floor.

Toronto, Ontario

M5V 2T3

Attn:

Angie Lui / Kevin Bird

 

U.S Agency Loan Operations

Phone:

212-225-5706

Fax:

212-225-5708

 

 

(c)           if to an Issuing Bank other than the Administrative Agent (if
applicable), to it at the address or telecopy number set forth separately in
writing;

 

(d)           if to a Swingline Lender other than the Administrative Agent (if
applicable), to it at the address or telecopy number set forth separately in
writing;

 

(e)           if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  Notices and
other communications to the Lenders and any Issuing Bank hereunder may also be
delivered or

 

96

--------------------------------------------------------------------------------


 

furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or any Issuing Bank
pursuant to Article II if such Lender or the applicable Issuing Bank, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.  All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.

 

SECTION 9.02  Waivers; Amendments.

 

(a)           No failure or delay by the Administrative Agent, any Issuing Bank
or any Lender in exercising any right or power under any Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the
Administrative Agent, each Issuing Bank and the Lenders under the Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by STX or the Borrower therefrom shall in any event be effective
unless the same shall be permitted by clause (b) of this Section 9.02, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given.  Without limiting the generality of the foregoing,
the making of a Loan or the issuance, amendment, renewal or extension of a
Letter of Credit shall not be construed as a waiver of any Default, regardless
of whether the Administrative Agent, any Lender or any Issuing Bank may have had
notice or knowledge of such Default at the time.  No notice or demand on STX or
the Borrower in any case shall entitle STX or the Borrower to any other or
further notice or demand in similar or other circumstances.

 

(b)           Except as provided in Section 2.20 with respect to any Revolving
Increase Amendment and in Section 2.23 with respect to any Maturity Date
extension, neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
STX, the Borrower and the Required Lenders or, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by each
of STX and the Borrower, if they are parties thereto, and the Administrative
Agent, in each case with the consent of the Required Lenders, provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the final maturity of any Loan or the required date of
reimbursement of any LC Disbursement, or any required date for the payment of
any interest or fees payable hereunder, or reduce the amount of, waive or excuse
any such required payment, or

 

97

--------------------------------------------------------------------------------


 

postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.17(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section 9.02 or the percentage set forth in the definition of the term
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender, (vi) release any Guarantor from its
Guarantee under the applicable Guarantee Agreement (except as expressly provided
in such Guarantee Agreement), or limit its liability in respect of such
Guarantee, without the written consent of each Lender, (viii) change the
definition of the term “Interest Period” to permit the Borrower to select
interest periods of 9 or 12 months for Eurodollar Borrowings without the written
consent of each Lender affected thereby; or (ix) except as otherwise provided in
the Security Documents, release all or substantially all the Collateral from the
Liens of the Security Documents, without the written consent of each Lender,
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, any Issuing Bank or any
Swingline Lender under this Agreement or the Guarantee Agreement without the
prior written consent of the Administrative Agent, such Issuing Bank or such
Swingline Lender, as the case may be.  In connection with any proposed
amendment, modification, waiver or termination (a “Proposed Change”) to any Loan
Document requiring the consent of all affected Lenders, if the consent of the
Required Lenders to such Proposed Change is obtained, but the consent to such
Proposed Change of other Lenders whose consent is required is not obtained (any
such Lender whose consent is not obtained as described in this
Section 9.02(b) being referred to as a “Non-Consenting Lender”), then, so long
as the Lender that is acting as the Administrative Agent is not a Non-Consenting
Lender, at the Borrower’s request, any assignee that is reasonably acceptable to
the Administrative Agent (and that is not a Non-Consenting Lender) shall have
the right, with the prior consent of the Administrative Agent, each Swingline
Lender and each Issuing Bank (which consent (x) shall not be unreasonably
withheld or delayed and (y) in the case of any consent required by any Issuing
Bank, shall be deemed to have been given in the event that such Issuing Bank
fails to respond in writing to a request for consent within two Business Days of
receipt thereof), to purchase from such Non-Consenting Lender, and such
Non-Consenting Lender agrees that it shall, upon the Borrower’s request, sell
and assign to such assignee, at no expense to such Non-Consenting Lender
(including with respect to any processing and recordation fees that may be
applicable pursuant to Section 9.04(b)(ii)(c), which shall be paid by the
assignee or the Borrower), all the Commitments and Revolving Exposure of such
Non-Consenting Lender for an amount equal to the principal balance of all
Revolving Loans (and funded participations in Swingline Loans and unreimbursed
LC Disbursements) held by such Non-Consenting Lender and all accrued interest,
fees and other amounts with respect thereto through the date of sale (including
amounts under Sections 2.14, 2.15 and 2.16), such purchase and sale to be
consummated pursuant to an executed Assignment and Acceptance in accordance with
Section 9.04(b) (which Assignment and Acceptance need not be signed by such
Non-Consenting Lender).  Notwithstanding anything to the contrary herein, (i) no
Defaulting Lender shall have any right to approve or disapprove

 

98

--------------------------------------------------------------------------------


 

any amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender and
(ii) no Defaulting Lender shall be included as a Lender for purposes of the
calculation of “Required Lenders” (in either the numerator or the denominator). 
Notwithstanding anything contained herein to the contrary, this Agreement may be
amended and restated without the consent of any Lender (but with the consent of
the Borrower and the Administrative Agent) if, upon giving effect to such
amendment and restatement, such Lender shall no longer be a party to this
Agreement (as so amended and restated), the Commitments of such Lender shall
have terminated (but such Lender shall continue to be entitled to the benefits
of Sections 2.14 through 2.16 (inclusive) and 9.03, and in each other term of a
Loan Document that expressly survives termination of such Loan Document), such
Lender shall have no other Commitment or other Obligation hereunder and shall
have been paid in full all principal, interest and other amounts owing to it or
accrued for its account under this Agreement (and in the case of an Issuing
Bank, all of its LC Exposure has been Cash Collateralized).  For the avoidance
of doubt it is understood that any transaction permitted by Section 2.23 shall
not be subject to this Section 9.02.

 

SECTION 9.03  Expenses; Indemnity; Damage Waiver.

 

(a)           The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of one counsel for the Administrative
Agent in each Collateral Jurisdiction, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of the
Loan Documents or any amendments, modifications or waivers of the provisions
thereof (whether or not the transactions contemplated thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the reasonable fees, charges and disbursements of one
counsel each, in each applicable jurisdiction, for the Administrative Agent, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with the Loan Documents, including its rights under
this Section 9.03, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such reasonable out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 

(b)           The Borrower shall indemnify the Administrative Agent, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities
(including any Environmental Liability) and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee by any third party or by STX, the
Borrower or any Subsidiary arising out of, in connection with, or as a result of
(i) any Loan or Letter of Credit or the use of the proceeds therefrom (including
any refusal by any Issuing Bank to honor a demand for

 

99

--------------------------------------------------------------------------------


 

payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(ii) any actual or alleged presence, Release or threatened Release of Hazardous
Materials at, onto or from any property currently or formerly owned or operated
by STX, the Borrower or any Subsidiary, or any other Environmental Liability
related in any way to STX, the Borrower or any Subsidiary, or (iii) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by STX, the Borrower or any Subsidiary and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulted from the gross
negligence or willful misconduct of such Indemnitee.

 

(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, any Issuing Bank or any Swingline
Lender under clause (a) or (b) of this Section 9.03, each Lender severally
agrees to pay to the Administrative Agent, such Issuing Bank or such Swingline
Lender, as the case may be, such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, such Issuing
Bank or such Swingline Lender in its capacity as such.

 

(d)           To the fullest extent permitted by applicable law, neither STX nor
the Borrower shall assert, and each hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, any Loan Document or any agreement or
instrument contemplated thereby (including the execution, delivery and
performance by STX and the Borrower of such Loan Document, agreement or
instrument), any Loan or Letter of Credit or the use of the proceeds thereof. 
In addition, no Indemnitee shall be liable for any damages arising from the use
by others of information or other materials obtained through electronic,
telecommunications or other information transmission systems, except to the
extent such damages resulted from the gross negligence or willful misconduct of
such Indemnitee.

 

(e)           All amounts due under this Section 9.03 shall be payable promptly
after written demand therefor.

 

(f)            No director, officer, employee, stockholder or member, as such,
of any Loan Party shall have any liability for the obligations of such Loan
Party under the Loan Documents or for any claim based on, in respect of or by
reason of such obligations or their creation, provided that the foregoing shall
not be construed to relieve any Loan Party of its obligations under any Loan
Document.

 

100

--------------------------------------------------------------------------------


 

SECTION 9.04  Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 9.04.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in clause (e) of this Section 9.04) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)           (i)            Subject to the conditions set forth in clause
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it), provided that except
in the case of an assignment of Loans or Commitments to a Lender or Lender
Affiliate, the Borrower, the Administrative Agent, each Swingline Lender and
each Issuing Bank must give their prior written consent to such assignment
(which consent (x) shall not be unreasonably withheld or delayed and (y) in the
case of any consent required by any Issuing Bank, shall be deemed to have been
given in the event that such Issuing Bank fails to respond in writing to a
request for consent within two Business Days of receipt thereof); and provided
further that no such consent of the Borrower shall be required if an Event of
Default under clause (a), (b), (h) or (i) of Section 7.01 has occurred and is
continuing.

 

(ii)           Assignments shall be subject to the following additional
conditions: (A) except in the case of an assignment to a Lender or a Lender
Affiliate or an assignment of the entire remaining amount of the assigning
Lender’s Revolving Commitment (or, after the Commitments have been terminated,
Revolving Exposure), the amount of the Revolving Commitment (or, after the
Commitments have been terminated, Revolving Exposure) of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall be an amount not less than $5,000,000, unless each of the Borrower
and the Administrative Agent (and, in the case of an assignment of all or a
portion of a Revolving Commitment or any Lender’s obligations in respect of its
Swingline Exposure, each Swingline Lender) otherwise consent, which consent
shall not be unreasonably withheld or delayed, provided that no such consent of
the Borrower shall be required if an Event of Default under clause (a), (b),
(h) or (i) of Section 7.01 has occurred and is continuing, (B) each partial
assignment of one Class of an assigning Lender’s Commitments or Loans shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under such Class of Commitments or Loans, (C) the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500, provided that assignments made

 

101

--------------------------------------------------------------------------------


 

pursuant to Section 2.18(b) shall not require the signature of the assigning
Lender to become effective, and (D) the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire and
any tax forms required by Section 2.16(f).

 

(iii)          Subject to acceptance and recording thereof pursuant to clause
(b)(v) of this Section 9.04, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement (provided that any
liability of the Borrower to such assignee under Section 2.14, Section 2.15 or
Section 2.16 shall be limited to the amount, if any, that would have been
payable thereunder by the Borrower in the absence of such assignment; and
provided further that an assignee that is a Foreign Lender shall not be entitled
to the benefits of Section 2.16 unless such assignee agrees to comply with the
requirements of Section 2.16(f)), and the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Section 2.14, Section 2.15,
Section 2.16 and Section 9.03 and to any fees payable hereunder that have
accrued for such Lender’s account but have not yet been paid).  Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this clause (b) shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with clause (c)(i) of this Section 9.04.

 

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices in The City of New York a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and STX, the Borrower, the Administrative
Agent, the Issuing Banks and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower, the Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(c)           Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire and any tax forms required by
Section 2.16(f) (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section 9.04
and any written consent to such assignment required by clause (b) of this
Section 9.04, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this clause.

 

102

--------------------------------------------------------------------------------


 

(d)           The words “execution”, “signed”, “signature” and words of like
import in any Assignment and Acceptance shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

(e)           (i)            Any Lender may, without the consent of the
Borrower, the Administrative Agent, the Issuing Banks or the Swingline Lenders,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it),
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) STX, the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce the Loan Documents and to approve
any amendment, modification or waiver of any provision of the Loan Documents,
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant.  Subject to clause (f) of this Section 9.04, the
Borrower agrees that each Participant shall be entitled to the benefits of
Section 2.14, Section 2.15 and Section 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to clause (b) of
this Section 9.04.  To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.08 as though it were a Lender, provided
that such Participant agrees to be subject to Section 2.17(c) as though it were
a Lender.

 

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.14 or 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.16 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.16(f) as though it were a Lender.

 

(f)            Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section 9.04 shall not apply to any such pledge
or assignment of a security interest, provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such

 

103

--------------------------------------------------------------------------------


 

Lender as a party hereto.  In the case of any Lender that is a fund that invests
in bank loans, such Lender may, without the consent of the Borrower or the
Administrative Agent, assign or pledge all or any portion of any instrument
evidencing its rights as a Lender under this Agreement to any trustee for, or
any other representative of holders of obligations owed or securities issued by,
such fund, as security for such obligations or securities, provided that any
foreclosure or similar action by such trustee or representative shall be subject
to the provisions of this Section 9.04 concerning assignments.

 

(g)           In the event that S&P or Moody’s shall, after the date that any
Lender becomes a Lender, downgrade the long-term certificate deposit ratings or
long-term senior unsecured debt ratings of such Lender (or the parent company
thereof), and the resulting ratings shall be BBB+ or lower by S&P or Baa1 or
lower by Moody’s, then each Swingline Lender and each Issuing Bank shall have
the right, but not the obligation, at its own expense, upon notice to such
Lender, the Administrative Agent and the Borrower, to replace (or to request the
Borrower, at the sole expense of such requesting Swingline Lender or such
requesting Issuing Bank, as applicable, to use its reasonable efforts to
replace) such Lender with respect to such Lender’s Revolving Commitment with an
assignee (in accordance with and subject to the restrictions contained in clause
(b) above, including the right of the Borrower and the Administrative Agent to
consent to the identity of such assignee (which consent shall not be
unreasonably withheld or delayed)), and such Lender hereby agrees to transfer
and assign without recourse (in accordance with and subject to the restrictions
contained in clause (b) above) all its interests, rights and obligations in
respect of its Revolving Commitment to such assignee, provided, however, that
(i) no such assignment shall conflict with any law, rule and regulation or order
of any Governmental Authority, (ii) such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and participations in
LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts and (iii) the Borrower or such assignee shall have
paid to the Administrative Agent the processing and recordation fee specified in
Section 9.04(b).

 

(h)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPV”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrower pursuant to this Agreement, provided that
(i) nothing herein shall constitute a commitment by any SPV to make any Loan or,
except as provided in the immediately succeeding sentence, affect in any way the
Commitment of the Granting Lender and (ii) if an SPV elects not to exercise such
option or otherwise fails to provide all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof.  The
making of a Loan by an SPV hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender.  In the event that an SPV provides all or any part of any Loan,
STX, the Borrower and the Administrative Agent shall continue to deal solely and
directly with the

 

104

--------------------------------------------------------------------------------


 

Granting Lender with respect to such Loan, including with respect to the giving
of notices and the delivery of financial statements, certificates and other
documents (including pursuant to Article V) and information.  Each party hereto
hereby agrees that no SPV shall be (A) liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender), (B) have any voting rights under Section 9.02 or
Article VII or with respect to any other matter under this Agreement to which
the Lenders are entitled to give their consent (all of which voting rights shall
remain with the Granting Lender) or (C) entitled to receive any greater amount
pursuant to Section 2.14, Section 2.15, Section 2.16 or Section 9.03 than the
Granting Lender would have been entitled to receive in respect of the amount of
any Loan provided by the SPV if the Granting Lender had in fact made such Loan. 
In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, such party will not
institute against, or join any other person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof.  In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPV
may (i) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and the
Administrative Agent) providing liquidity and/or credit support to or for the
account of such SPV to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPV.  As this
Section 9.04(h) applies to any particular SPV, this Section may not be amended
without the written consent of such SPV.

 

SECTION 9.05  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
any Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Section 2.14, Section 2.15, Section 2.16 and Section 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.

 

105

--------------------------------------------------------------------------------


 

SECTION 9.06  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Commitments
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or Adobe .pdf transmission shall be effective as delivery
of a manually executed counterpart of this Agreement.

 

SECTION 9.07  Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 9.08  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower against any of and
all the obligations of the Borrower then existing under this Agreement (to the
extent such obligations of the Borrower are then due and payable (by
acceleration or otherwise)) held by such Lender, irrespective of whether or not
such Lender shall have made any demand under this Agreement and although such
obligations may be unmatured or are owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligated on such
Indebtedness.  The applicable Lender shall notify the Borrower and the
Administrative Agent of such setoff and application, provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such setoff and application under this Section 9.08.  The rights of each Lender
and its Affiliates under this Section 9.08 are in addition to other rights and
remedies (including other rights of setoff) that such Lender and its Affiliates
may have.

 

SECTION 9.09  Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)           THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.

 

106

--------------------------------------------------------------------------------


 

(b)           Each of STX and the Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in any Loan Document shall affect
any right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to any Loan Document
against STX, the Borrower or their respective properties in the courts of any
jurisdiction.

 

(c)           Each of STX and the Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to any Loan Document
in any court referred to in clause (b) of this Section 9.09.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in any Loan
Document will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.  Each of STX and the Borrower hereby
irrevocably appoint Seagate Technology (US) Holdings, Inc. as agent for service
of process in the United States and Seagate Technology (US) Holdings, Inc.
hereby accepts such appointment.  Seagate Technology (US) Holdings, Inc. agrees
that its appointment is irrevocable so long as any Obligations remain
outstanding under this Agreement, and that it shall give the Administrative
Agent at least 10 Business Days notice of any change to its address upon which
service of process can be made on it pursuant to this Section.  In any event,
the address at which service of process can be made shall be an address located
in New York or California.

 

SECTION 9.10  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER

 

107

--------------------------------------------------------------------------------


 

AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.10.

 

SECTION 9.11  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12  Confidentiality.  Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to any Loan
Document or the enforcement of rights thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 9.12 (or
an agreement to be bound by the provisions of this Section 9.12), to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective direct or indirect contractual counterparties in swap or other
derivative agreements or such contractual counterparties’ professional advisors,
(g) with the consent of the Borrower, (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section 9.12 or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis from a source other than STX or
the Borrower or (i) to any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender.  In the case of any disclosure of
Information pursuant to clause (c) or clause (e) of the preceding sentence, the
Administrative Agent will inform the Borrower of such disclosure of which it has
knowledge and to the extent it is not prohibited under applicable law from
notifying the Borrower.  For the purposes of this Section 9.12, the term
“Information” means all information received from STX or the Borrower relating
to STX or the Borrower or their business, other than any such information that
is available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by STX or the Borrower.  Any Person
required to maintain the confidentiality of Information as provided in this
Section 9.12 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

SECTION 9.13  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any LC Disbursement, together with all fees, charges and other
amounts that are treated as

 

108

--------------------------------------------------------------------------------


 

interest on such Loan or LC Disbursement or participation therein under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) that may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan or LC Disbursement or participation
therein in accordance with applicable law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or LC
Disbursement or participation therein but were not payable as a result of the
operation of this Section 9.13 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or LC Disbursements or
participations therein or periods shall be increased (but not above the Maximum
Rate therefor) until such cumulated amount, together with interest thereon at
the Federal Funds Effective Rate to the date of repayment, shall have been
received by such Lender.

 

SECTION 9.14  Judgment Currency.

 

(a)           The Borrower’s obligations hereunder and the Borrower’s and STX’s
obligations under the other Loan Documents to make payments in dollars (the
“Obligation Currency”) shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent, an
Issuing Bank’s or a Lender of the full amount of the Obligation Currency
expressed to be payable to the Administrative Agent, such Issuing Bank or such
Lender under the Loan Documents.  If, for the purpose of obtaining or enforcing
judgment against the Borrower in any court or in any jurisdiction, it becomes
necessary to convert into or from any currency other than the Obligation
Currency (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in the Obligation Currency, the conversion shall be
made, at the rate of exchange (as quoted by the Administrative Agent or, if the
Administrative Agent does not quote a rate of exchange on such currency, by a
known dealer in such currency designated by the Administrative Agent)
determined, in each case, as of the date immediately preceding the day on which
the judgment is given (such Business Day being hereinafter referred to as the
“Judgment Currency Conversion Date”).

 

(b)           If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, the Borrower and STX covenants and agrees to pay, or cause to be
paid, such additional amounts, if any (but in any event not a lesser amount), as
may be necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency that could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.

 

(c)           For purposes of determining the rate of exchange for this
Section 9.14, such amounts shall include any premium and costs payable in
connection with the purchase of the Obligation Currency.

 

109

--------------------------------------------------------------------------------


 

SECTION 9.15  USA Patriot Act.  Each Lender hereby notifies STX and the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “USA Patriot Act”), it is
required to obtain, verify and record information that identifies STX and the
Borrower, which information includes the name and address of STX and the
Borrower and other information that will allow such Lender to identify STX and
the Borrower in accordance with the USA Patriot Act.

 

110

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

SEAGATE HDD CAYMAN

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Executive Vice President & Chief Financial Officer

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name: Kenneth Massaroni

 

 

Title: Senior Vice President, General Counsel & Secretary

 

 

 

 

 

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Executive Vice President & Chief Financial Officer

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name: Kenneth Massaroni

 

 

Title: Senior Vice President, General Counsel & Company Secretary

 

[Signature page of the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SEAGATE TECHNOLOGY (US) HOLDINGS, INC., solely for purposes of the last sentence
of Section 9.09(d)

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Executive Vice President & Chief Financial Officer

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name: Kenneth Massaroni

 

 

Title: General Counsel & Secretary

 

[Signature page of the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, in its capacity as Administrative Agent

 

 

 

 

 

By:

/s/ LIZ HANSON

 

 

Name: Liz Hanson

 

 

Title: Managing Director

 

[Signature page of the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER

 

 

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

By:

/s/ LIZ HANSON

 

 

Name: Liz Hanson

 

 

Title: Managing Director

 

[Signature page of the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER

 

 

 

 

 

HSBC BANK USA, N.A.

 

 

 

 

 

By:

/s/ JASON A. HUCK

 

 

Name: Jason A. Huck

 

 

Title: VP and Global Relationship Manager

 

[Signature page of the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER

 

 

 

 

 

BNP PARIBAS

 

 

 

 

 

By:

/s/ MATTHEW HARVEY

 

 

Name: Matthew Harvey

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ JOSEPH MACK

 

 

Name: Joseph Mack

 

 

Title: Vice President

 

[Signature page of the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER

 

 

 

 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

 

By:

/s/ SHERRESE CLARKE

 

 

Name: Sherrese Clarke

 

 

Title: Authorized Signatory

 

[Signature page of the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ LACY HOUSTOUN

 

 

Name: Lacy Houstoun

 

 

Title: Vice President

 

[Signature page of the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ SUGEET MANCHANDA MADAN

 

 

Name: Sugeet Manchanda Madan

 

 

Title: Director

 

[Signature page of the Credit Agreement]

 

--------------------------------------------------------------------------------